Exhibit 10.1

 

EXECUTION VERSION

 

$250,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 5, 2018

 

among

 

IAC GROUP, LLC,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL
MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and PNC CAPITAL
MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

BNP PARIBAS and PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

36

SECTION 1.03

Terms Generally

36

SECTION 1.04

Accounting Terms; GAAP

36

SECTION 1.05

Change of Currency

36

SECTION 1.06

Currency Equivalents Generally

36

SECTION 1.07

Certain Determinations

37

SECTION 1.08

Limited Condition Transactions

37

SECTION 1.09

Interest Rates; LIBOR Notification

38

SECTION 1.10

Effect of this Agreement on the Original Credit Agreement and the Other Existing
Loan Documents

38

 

 

 

ARTICLE II

 

The Credits

 

 

 

SECTION 2.01

Revolving Commitments

39

SECTION 2.02

Incremental Revolving Commitments

39

SECTION 2.03

Procedure for Revolving Loan Borrowing

40

SECTION 2.04

Funding of Borrowings

41

SECTION 2.05

Interest Elections

41

SECTION 2.06

Termination and Reduction of Commitments

42

SECTION 2.07

Repayment of Loans; Evidence of Debt

42

SECTION 2.08

Prepayments

43

SECTION 2.09

Fees

43

SECTION 2.10

Interest

44

SECTION 2.11

Alternate Rate of Interest

45

SECTION 2.12

Increased Costs

46

SECTION 2.13

Break Funding Payments

47

SECTION 2.14

Taxes

47

SECTION 2.15

Pro Rata Treatment and Payments

49

SECTION 2.16

Mitigation Obligations; Replacement of Lenders

51

SECTION 2.17

Letters of Credit

52

SECTION 2.18

Defaulting Lenders

56

SECTION 2.19

Extensions of Commitments

58

SECTION 2.20

Refinancing Amendments

59

SECTION 2.21

Illegality

60

 

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

SECTION 3.01

Organization; Powers

61

SECTION 3.02

Authorization; Enforceability

61

SECTION 3.03

Governmental Approvals; No Conflicts

61

SECTION 3.04

Financial Position

61

SECTION 3.05

Properties

61

 

--------------------------------------------------------------------------------



 

SECTION 3.06

Litigation and Environmental Matters

62

SECTION 3.07

Compliance with Laws and Agreements

62

SECTION 3.08

Investment Company Status

62

SECTION 3.09

Taxes

62

SECTION 3.10

ERISA

62

SECTION 3.11

Disclosure

62

SECTION 3.12

Collateral Documents

63

SECTION 3.13

No Change

63

SECTION 3.14

Subsidiary Guarantors

64

SECTION 3.15

Solvency

64

SECTION 3.16

No Default

64

SECTION 3.17

Anti-Corruption Laws and Sanctions

64

 

 

 

ARTICLE IV

 

Conditions

 

 

 

SECTION 4.01

Closing Date

64

SECTION 4.02

Each Credit Event

65

SECTION 4.03

Second A&R Effective Date

66

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

SECTION 5.01

Financial Statements; Other Information

67

SECTION 5.02

Notices of Material Events

69

SECTION 5.03

Existence; Conduct of Business

70

SECTION 5.04

Payment of Obligations

70

SECTION 5.05

Maintenance of Properties; Insurance

70

SECTION 5.06

Books and Records; Inspection Rights

71

SECTION 5.07

Compliance with Laws

71

SECTION 5.08

Use of Proceeds

71

SECTION 5.09

Subsidiary Guarantors and Collateral

71

SECTION 5.10

Collateral Suspension Period

73

SECTION 5.11

Further Assurances

73

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01

Indebtedness

74

SECTION 6.02

Liens

77

SECTION 6.03

Fundamental Changes

79

SECTION 6.04

Disposition of Property

81

SECTION 6.05

Restricted Payments

81

SECTION 6.06

Transactions with Affiliates

83

SECTION 6.07

Changes in Fiscal Periods

84

SECTION 6.08

Sales and Leasebacks

84

SECTION 6.09

Clauses Restricting Subsidiary Distributions

84

SECTION 6.10

Consolidated Net Leverage Ratio

85

SECTION 6.11

Investments

85

 

iii

--------------------------------------------------------------------------------



 

ARTICLE VII

 

Events of Default

 

 

 

SECTION 7.01

Events of Default

87

 

 

 

ARTICLE VIII

 

The Administrative Agent

 

 

 

SECTION 8.01

Appointment and Authorization

89

SECTION 8.02

Administrative Agent and Affiliates

89

SECTION 8.03

Action by Administrative Agent

89

SECTION 8.04

Consultation with Experts

90

SECTION 8.05

Delegation of Duties

90

SECTION 8.06

Successor Administrative Agent

90

SECTION 8.07

Credit Decision

90

SECTION 8.08

Lead Arrangers; Syndication Agent; Co-Documentation Agents

90

SECTION 8.09

Tax Indemnification by the Lenders

91

SECTION 8.10

Certain ERISA Matters

91

 

 

 

ARTICLE IX

 

Miscellaneous

 

 

 

SECTION 9.01

Notices

92

SECTION 9.02

Waivers; Amendments

93

SECTION 9.03

Waivers; Amendments to Other Loan Documents

94

SECTION 9.04

Expenses; Indemnity; Damage Waiver

95

SECTION 9.05

Successors and Assigns

96

SECTION 9.06

Survival

98

SECTION 9.07

Counterparts; Integration; Effectiveness

99

SECTION 9.08

Severability

99

SECTION 9.09

Right of Setoff

99

SECTION 9.10

Governing Law; Jurisdiction; Consent to Service of Process

99

SECTION 9.11

WAIVER OF JURY TRIAL

100

SECTION 9.12

Headings

100

SECTION 9.13

Confidentiality

100

SECTION 9.14

Judgment Currency

101

SECTION 9.15

USA PATRIOT Act and Beneficial Ownership Regulation

101

SECTION 9.16

Collateral and Guarantee Matters

101

SECTION 9.17

No Advisory or Fiduciary Relationship

102

SECTION 9.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

102

SECTION 9.19

Platform; Borrower Materials

103

 

 

 

SCHEDULES:

 

 

 

 

Schedule 1.01A

—

Commitments

Schedule 1.01B

—

Unrestricted Subsidiaries on Second A&R Effective Date

Schedule 3.01

—

Certain Material Subsidiaries

Schedule 3.06

—

Disclosed Matters

Schedule 3.12

—

Filings

Schedule 3.14

—

Subsidiary Guarantors

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

 

iv

--------------------------------------------------------------------------------



 

Schedule 6.09

—

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

[Reserved]

Exhibit C

—

[Reserved]

Exhibit D

—

Form of Amended and Restated Pledge Agreement

Exhibit E

—

Form of Secretary Certificate

Exhibit F-1

—

Form of New Lender Supplement

Exhibit F-2

—

Form of Incremental Revolving Commitment Activation Notice

Exhibit G-1

—

Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G-2

—

Form U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G-3

—

Form U.S. Tax Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit G-4

—

Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

Exhibit H

—

Form of Perfection Certificate

Exhibit I

—

Form of Solvency Certificate

Exhibit J

—

[Reserved]

Exhibit K

—

Form of Joinder and Reaffirmation Agreement

 

v

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 5, 2018 (as
further amended, restated, extended, supplemented or otherwise modified from
time to time, this “Agreement”), among IAC GROUP, LLC, a Delaware limited
liability company (the “Borrower”), the LENDERS party hereto from time to time,
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined herein) (in such
capacities, the “Administrative Agent”) and as an Issuing Bank.

 

WHEREAS, the Loan Parties, the Administrative Agent and the lenders party
thereto are party to an amended and restated credit agreement dated as of
October 7, 2015, as amended December 14, 2016 and as further amended
September 25, 2017 and as supplemented by the Joinder and Reaffirmation
Agreement dated October 2, 2017 (the “Original Credit Agreement”);

 

WHEREAS, the parties have agreed to amend and restate the Original Credit
Agreement in its entirety as follows;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01                        Defined Terms.  As used in this Agreement,
the following terms have the meanings specified below:

 

“2012 Senior Notes” means the $500,000,000 aggregate principal amount of 4.75%
senior notes due 2022 issued by IAC/InterActiveCorp on December 21, 2012 and any
exchange notes related thereto.

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Act” has the meaning assigned to such term in Section 9.15.

 

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid.”

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder and, as applicable (including, for the avoidance of doubt, each
reference to the Administrative Agent in Article VIII), as Collateral Agent,
together with any successors in such capacities.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Persons” means, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle Controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.

 

“Agent Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

--------------------------------------------------------------------------------



 

“Aggregate Exposure” means, with respect to any Lender at any time, the amount
of such Lender’s Revolving Commitment then in effect or, if such Revolving
Commitment has been terminated, such Lender’s Outstanding Revolving Credit.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.14.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted Eurocurrency Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted Eurocurrency Rate for any day shall be based on
the LIBOR Screen Rate (or if the LIBOR Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted Eurocurrency Rate, respectively.  If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.11 hereof, then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.  If the Alternate Base Rate as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Alternative Currency” means Sterling, Yen, Euro, Australian Dollar or Canadian
Dollar.

 

“Alternative Currency Revolving Sublimit” means, with respect to all Alternative
Currencies, the Dollar Amount of $100,000,000.

 

“Amended and Restated Pledge Agreement” means the Amended and Restated Pledge
Agreement by the Borrower and certain subsidiaries of IAC/InterActiveCorp
entered into on the Collateral Grant Date substantially in the form of
Exhibit D.

 

“Amendment Effective Date” October 7, 2015.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder and the Bribery Act
2010 of the United Kingdom, as amended.

 

“Applicable Rate” means (i) prior to the first Adjustment Date occurring after
the Second A&R Effective Date, 1.25 % for Eurocurrency Loans and 0.25% for ABR
Loans and (ii) on and after the first Adjustment Date occurring after the Second
A&R Effective Date, a percentage determined in accordance with the Pricing Grid.

 

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency the local time in the place of settlement for such
Alternative Currency, as may be reasonably determined by the Administrative
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment and notified to the
relevant parties hereto.

 

“Approved Fund” has the meaning assigned to such term in Section 9.05(b).

 

“Asset Acquisition” means:

 

(1)                                 an Investment by the Borrower or any
Restricted Subsidiary in any other Person if, as a result of such Investment,
such Person shall become a Restricted Subsidiary, or shall be merged with or
into the Borrower or any Restricted Subsidiary, or

 

(2)                                 the acquisition by the Borrower or any
Restricted Subsidiary of all or substantially all of the assets of any other
Person or any division or line of business of any other Person.

 

2

--------------------------------------------------------------------------------



 

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary or any Person that becomes
a Restricted Subsidiary in connection with such disposition  (including by means
of a sale and leaseback transaction or a merger or consolidation) (collectively,
for purposes of this definition, a “transfer”), in one transaction or a series
of related transactions, of any assets of the Borrower or any of its Restricted
Subsidiaries other than in the ordinary course of business. For purposes of this
definition, the term “Asset Sale” shall not include:

 

(1)                                 transfers of cash or Cash Equivalents;

 

(2)                                 transfers of assets (including Equity
Interests) that are governed by, and made in accordance with, Section 6.03;

 

(3)                                 Restricted Payments not prohibited under the
covenant described under Section 6.05 and Investments not prohibited by
Section 6.11;

 

(4)                                 the creation of any Lien not prohibited
under this Agreement;

 

(5)                                 transfers of assets that are (i) damaged,
worn out, uneconomic, obsolete or otherwise deemed to be no longer necessary or
useful in the current or anticipated business of the Borrower or its Restricted
Subsidiaries or (ii) replaced by assets of similar suitability and value;

 

(6)                                 sales or grants of licenses or sublicenses
to use the patents, trade secrets, know-how and other intellectual property, and
licenses, leases or subleases of other assets, of the Borrower or any Restricted
Subsidiary to the extent not materially interfering with the business of the
Borrower and the Restricted Subsidiaries;

 

(7)                                 any transfer or series of related transfers
that, but for this clause, would be Asset Sales, if the aggregate Fair Market
Value of the assets transferred in such transaction or any such series of
related transactions does not exceed (i) $10,000,000 for such transaction or any
such series of related transactions and (ii) $75,000,000 in the aggregate for
all transactions under this clause (7) since the Second A&R Effective Date;

 

(8)                                 any transfer or series of transfers that,
but for this clause, would be Asset Sales if consummated at a time when, after
giving pro forma effect thereto, (x) the Borrower is in compliance with
Section 6.10 (whether or not the Testing Condition is satisfied) and (y) no
Default shall have occurred and be continuing or occur as a consequence thereof;
and

 

(9)                                 transfers of assets in connection with the
Match Transactions.

 

“Asset Swap” means any exchange of assets of the Borrower or any Restricted
Subsidiary (including Equity Interests of a Restricted Subsidiary) for assets of
another Person (including Equity Interests of a Person whose primary business is
a Related Business) that are intended to be used by the Borrower or any
Restricted Subsidiary in a Related Business, including, to the extent necessary
to equalize the value of the assets being exchanged, cash or Cash Equivalents
 of any party to such asset swap.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

 

“Australian Dollar” means the lawful currency of Australia.

 

“Australian Dollar Bank Bill Reference Rate” means for any Loans in Australian
Dollars, the Australian Dollar Screen Rate or, if applicable pursuant to the
terms of Section 2.11(a), the applicable Reference Bank Rate.

 

3

--------------------------------------------------------------------------------



 

“Australian Dollar Screen Rate” means, with respect to any Interest Period, the
average bid reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for Australian Dollar bills of exchange with a tenor equal in length to
such Interest Period, as displayed on page BBSY of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as selected by
the Administrative Agent from time to time in its reasonable discretion.

 

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect at such time over (b) such Lender’s Outstanding Revolving Credit.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Lender, such Lender or any other
Person as to which such Lender is a subsidiary (a “Parent Company”) (i) is
adjudicated as, or determined by any Governmental Authority having regulatory
authority over it or its assets to be, insolvent, (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or the Administrative Agent has given
written notice to such Lender and the Borrower of its good faith determination
that such Lender or its Parent Company has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or (iii) has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or the
Administrative Agent has given written notice to such Lender and the Borrower of
its good faith determination that such Lender or its Parent Company has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such appointment; provided that a Bankruptcy Event shall
not result solely by virtue of any control of or ownership interest in, or the
acquisition of any control of or ownership interest in, such Lender or its
Parent Company by a Governmental Authority as long as such control or ownership
interest does not result in or provide such Lender or its Parent Company with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender or its Parent Company (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm such Lender’s obligations under this Agreement.

 

“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: 
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III:  International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

4

--------------------------------------------------------------------------------



 

“Board of Directors” means the Board of Directors of the Borrower or, other than
for the purposes of the definition of “Change of Control,” any committee thereof
duly authorized to act on behalf of such Board of Directors.

 

“Borrower” means IAC Group, LLC, a Delaware limited liability company.

 

“Borrower Materials” has the meaning assigned to such term in Section 9.19.

 

“Borrowing” means a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
Euro, the term “Business Day” shall also exclude any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not open for the settlement of payments in Euro and (c) a
Eurocurrency Loan denominated in an Alternative Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in such
Alternative Currency deposits in the interbank market in the principal financial
center of the country whose lawful currency is such Alternative Currency.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that would have been
accounted by such Person as an operating lease in accordance with GAAP as of the
Second A&R Effective Date shall be accounted for as an operating lease and not a
Capital Lease Obligation for all purposes under this Agreement.

 

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(2) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof or any Lender or any Affiliate of any Lender;
(3) commercial paper of an issuer rated at least A-1 by Standard & Poor’s or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within one year from the date
of acquisition; (4) repurchase obligations of any commercial bank satisfying the
requirements of clause (2) of this definition with respect to securities issued
or fully guaranteed or insured by the United States government; (5) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by Standard & Poor’s or A
by Moody’s; (6) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (2) of this definition; (7) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (1) through (6) of this definition; (8) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by Standard &
Poor’s or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and (9) in the case of any Foreign Subsidiary,

 

5

--------------------------------------------------------------------------------



 

investments substantially comparable to any of the foregoing investments with
respect to the country in which such Foreign Subsidiary is organized.

 

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiary in connection with Cash Management
Services for collections, other Cash Management Services or for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services, unless, when entered into, such agreement is designated in
writing by the Borrower and the relevant Cash Management Bank to the
Administrative Agent to not be included as a Cash Management Agreement.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement or provides any Cash Management Services, is a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party or (ii) in the
case of any Cash Management Agreement in effect or any Cash Management Services
provided, on or prior to the Closing Date, is, as of the Closing Date, a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party and a party to a
Cash Management Agreement or provider of Cash Management Services.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary Guarantor to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.

 

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 2.11(a), the applicable Reference
Bank Rate.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected from time to time by the
Administrative Agent in its reasonable discretion.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Second A&R Effective Date, (b) any change in any law, rule, regulation
or treaty or in the interpretation or application thereof by any Governmental
Authority after the Second A&R Effective Date or (c) compliance by any Lender
(or, for purposes of Section 2.12(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Second A&R Effective Date; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,” but
only to the extent it is the general policy of a Lender to impose applicable
increased costs or costs in connection with capital adequacy requirements
similar to those described in clauses (a) and (b) of Section 2.12 generally on
other similarly situated borrowers under similar circumstances under agreements
permitting such impositions.

 

6

--------------------------------------------------------------------------------



 

“Change of Control” means any of the following events:

 

(a)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its subsidiaries, taken as a whole, to any Person other than a
Permitted Holder;

 

(b)                                 the acquisition of beneficial ownership by
any person or group (excluding any one or more Permitted Holders or group
Controlled by any one or more Permitted Holders) of more than 35% of the
aggregate voting power of all outstanding classes or series of the Borrower’s
Voting Stock and such aggregate voting power exceeds the aggregate voting power
of all outstanding classes or series of the Borrower’s Voting Stock beneficially
owned by the Permitted Holders collectively;

 

(c)                                  during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by the
Board of Directors or whose nomination for election by the equityholders of the
Borrower was approved by a vote of the majority of the directors of the Borrower
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Borrower’s Board of Directors
then in office; or

 

(d)                                 the Borrower shall adopt a plan of
liquidation or dissolution or any such plan shall be approved by the
stockholders of the Borrower.

 

Notwithstanding the foregoing, (a) a transaction in which the Borrower becomes a
subsidiary of another Person (other than a Person that is an individual or a
Permitted Holder) shall not constitute a Change of Control if the shareholders
of the Borrower immediately prior to such transaction beneficially own, directly
or indirectly through one or more intermediaries, the same proportion of voting
power of the outstanding classes or series of the Borrower’s voting stock as
such shareholders beneficially own immediately following the consummation of
such transaction  and (b) a Match Disposition shall not constitute a Change of
Control.

 

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.

 

“Class” (a) when used in reference to any Loans or Borrowing, refers to whether
such Loans or the Loans comprising such Borrowing, are Revolving Loans or
Extended Revolving Loans established pursuant to any Extension Amendment or
Replacement Revolving Loans established pursuant to any Refinancing Amendment or
(b) when used in reference to any Revolving Commitments, refers to whether such
Revolving Commitment is in respect of a commitment to make Revolving Loans or
Extended Revolving Loans established pursuant to any Extension Amendment or
Replacement Revolving Loans established pursuant to any Refinancing Amendment.

 

“Closing Date” means December 21, 2012.

 

“Co-Documentation Agents” means BNP Paribas and PNC Bank, National Association.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term or a similar term in each of
the Collateral Documents and shall include all property pledged or granted (or
purported to be pledged or granted) as collateral pursuant to the Pledge
Agreement on the Closing Date or thereafter pursuant to Section 5.09 or 5.11.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under the Subsidiary Guarantee and the Collateral Documents for the
Secured Parties.

 

7

--------------------------------------------------------------------------------



 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)                                 on the Collateral Grant Date, the Collateral
Agent shall have received from the Borrower and each Subsidiary Guarantor,  a
counterpart of the Amended and Restated Pledge Agreement duly executed and
delivered on behalf of such person;

 

(b)                                 (i) on the Second A&R Effective Date, all
outstanding Equity Interests directly owned by the Loan Parties, other than
Excluded Securities shall have been pledged or assigned for security purposes
pursuant to the Collateral Documents and the Collateral Agent shall have
received (x) certificates, if any, together with stock powers or other
instruments of transfer with respect thereto (as applicable) endorsed in blank
and (y) if applicable, a signed form FR-U-1 and (ii) on the Collateral Grant
Date, all Indebtedness owing to any Loan Party, other than Excluded Securities,
shall have been pledged or assigned for security purposes pursuant to the
Collateral Documents and the Collateral Agent shall have received any notes or
other instruments required to be delivered pursuant to the applicable Collateral
Documents, together with note powers or other instruments of transfer with
respect thereto (as applicable) endorsed in blank;

 

(c)                                  in the case of any person that becomes a
Subsidiary Guarantor after the Second A&R Effective Date, the Collateral Agent
shall have received (i) a supplement to the Subsidiary Guarantee and
(ii) supplements to the Pledge Agreement and any other Collateral Documents, if
applicable, in the form specified therefor or otherwise reasonably acceptable to
the Administrative Agent, in each case, duly executed and delivered on behalf of
such Subsidiary Guarantor;

 

(d)                                 after the Second A&R Effective Date (x) all
outstanding Equity Interests of any person that becomes a Subsidiary Guarantor
and that are held by a Loan Party and (y) all Equity Interests directly acquired
by a Loan Party, in each case other than Excluded Securities, shall have been
pledged pursuant to the Collateral Documents, together with stock powers or
other instruments of transfer with respect thereto (as applicable) endorsed in
blank;

 

(e)                                  except as otherwise contemplated by this
Agreement or any Collateral Document, all documents and instruments, including
Uniform Commercial Code financing statements, and filings with the United States
Copyright Office and the United States Patent and Trademark Office, and all
other actions reasonably requested by the Collateral Agent (including those
required by applicable Requirements of Law) to be delivered, filed, registered
or recorded to create the Liens intended to be created by the Collateral
Documents (in each case, including any supplements thereto) and perfect such
Liens to the extent required by the Collateral Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording substantially concurrently with, or
promptly following, the execution and delivery of each such Collateral Document;

 

(f)                                   on and after the Collateral Grant Date,
evidence of the insurance (if any) required by the terms of Section 5.05 hereof
shall have been received by the Collateral Agent; and

 

(g)                                  after the Second A&R Effective Date, the
Collateral Agent shall have received (i) such other Collateral Documents as may
be required to be delivered pursuant to Section 5.09 or Section 5.11 or the
Collateral Documents, and (ii) upon reasonable request by the Collateral Agent,
evidence of compliance with any other requirements of Section 5.09 or
Section 5.11.

 

“Collateral Documents” means the Pledge Agreement and each other security
document, mortgage, pledge agreement or collateral agreement executed and
delivered on the Closing Date or thereafter in connection with this Agreement
and/or the other Loan Documents to grant a security interest in any property as
Collateral to secure the Obligations.

 

“Collateral Grant Date” means the date that the Loan Parties execute and deliver
the Amended and Restated Pledge Agreement to the Collateral Agent and otherwise
satisfy the requirements of Section 5.09(c), which date shall occur no later
than the date that is 60 days after the Trigger Date (as may be extended by the
Collateral Agent in its sole discretion).

 

8

--------------------------------------------------------------------------------



 

“Collateral Reinstatement Date” has the meaning assigned to such term in
Section 5.10(b).

 

“Collateral Reinstatement Event” has the meaning assigned to such term in
Section 5.10(b).

 

“Collateral Reinstatement Requirements” has the meaning assigned to such term in
Section 5.10(b).

 

“Collateral Suspension Date” means the date on which:  (i) no Default or Event
of Default exists, (ii) each of the Borrower’s corporate family rating from
Moody’s and corporate credit rating from S&P is an Investment Grade Rating as of
such date, (iii) in the case of any Pari Passu Indebtedness, (x) all Liens
securing such Indebtedness shall have been released or (y) to the extent that
any such Liens are not released, the Borrower would be permitted to incur such
Indebtedness under Section 6.01(e) (and thereafter such Indebtedness shall be
deemed to be Priority Indebtedness) and (iv) a Financial Officer or other
executive officer of the Borrower delivers an officer’s certificate to the
Administrative Agent and the Collateral Agent that (a) certifies to the
satisfaction or concurrent satisfaction of the foregoing and (b) directs the
Collateral Agent to release the Collateral securing the Obligations (including,
without limitation, Cash Management Obligations and Specified Swap Agreements)
in accordance with the second sentence under Section 5.10(a).

 

“Collateral Suspension Period” means each period commencing on the Collateral
Suspension Date with respect to such period and ending on the Collateral
Reinstatement Date with respect to such Collateral Suspension Date.

 

“Commitment Fee Rate” means (a) prior to the first Adjustment Date occurring
after the Second A&R Effective Date 0.20% and (b) on and after the first
Adjustment Date occurring after the Second A&R Effective Date, a rate determined
in accordance with the Pricing Grid.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated Amortization Expense” for any Test Period means the amortization
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Contingent Consideration Fair Value Remeasurement Adjustments” for
any period means the contingent consideration fair value remeasurement
adjustments, of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Depreciation Expense” for any Test Period means the depreciation
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” for any Test Period means, without duplication, the sum of
the amounts for such Test Period of

 

(1)                                 Consolidated Net Income, plus

 

(2)                                 in each case only to the extent (and in the
same proportion) deducted in determining Consolidated Net Income,

 

(a)                                 Consolidated Income Tax Expense,

 

(b)                                 Consolidated Amortization Expense,

 

(c)                                  Consolidated Depreciation Expense,

 

(d)                                 Consolidated Interest Expense,

 

(e)                                  all non-cash compensation, as reported in
the Borrower’s financial statements,

 

9

--------------------------------------------------------------------------------



 

(f)                                   any non-cash charges or losses or realized
losses related to the write-offs, write-downs or mark-to-market adjustments or
sales or exchanges of any investments in debt or equity securities by the
Borrower or any Restricted Subsidiary,

 

(g)                                  the aggregate amount of all other non-cash
charges, expenses or losses reducing such Consolidated Net Income, including any
impairment (including any impairment of intangibles and goodwill) (excluding any
non-cash charge, expense or loss that results in an accrual of a reserve for
cash charges in any future period and any non-cash charge, expense or loss
relating to write-offs, write downs or reserves with respect to accounts
receivable or inventory), for such Test Period,

 

(h)                                 the amount of any restructuring charges or
reserves, including any one-time costs incurred in connection with acquisitions
or divestitures, and

 

(i)                                     notwithstanding any classification under
GAAP as discontinued operations of any Person, property, business or asset in
respect of which a definitive agreement for the sale, transfer or other
disposition thereof has been entered into, the earnings and income (or loss)
attributable to any such Person, business, assets or operations for any period
until such sale, transfer or other disposition shall have been consummated,
minus

 

(3)                                 in each case only to the extent (and in the
same proportion) included in determining Consolidated Net Income, any non-cash
or realized gains related to mark-to-market adjustments or sales or exchanges of
any investments in debt or equity securities by the Borrower or any Restricted
Subsidiary, in each case determined on a consolidated basis in accordance with
GAAP; provided that (a) the aggregate amount of all non-cash items, determined
on a consolidated basis, to the extent such items increased Consolidated Net
Income for such period will be excluded from Consolidated Net Income and (b) the
aggregate amount of all corporate overhead costs and expenses and fees incurred
at any parent of the Borrower and any salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers and employees of any parent
of the Borrower in each case that, directly or indirectly, holds all of the
Equity Interests of the Borrower, that are directly attributable to the Borrower
and its Restricted Subsidiaries will be deducted from Consolidated EBITDA.

 

For purposes of this definition, whenever pro forma effect is to be given, the
pro forma calculations shall be factually supportable, reasonably identifiable
and made in good faith by a Financial Officer.  Any such pro forma calculation
may include adjustments appropriate, in the reasonable good faith determination
of the Borrower as set forth in an Officer’s Certificate, to reflect cost
savings, cost synergies, operating expense reductions, restructurings, cost
savings initiatives, or other initiatives reasonably expected to be realized
within 24 months from the applicable event to be given pro forma effect;
provided that the aggregate amount of all items added back to Consolidated
EBITDA pursuant to this paragraph and clause (A)(2) of the definitions of
“Consolidated Net Leverage Ratio” and “Priority and Secured Net Leverage Ratio”
shall not exceed 25.0% of Consolidated EBITDA (after giving effect to such
adjustment) for any Test Period.

 

“Consolidated Income Tax Expense” for any Test Period means the provision for
taxes of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” for any Test Period means the sum, without
duplication, of the total interest expense of the Borrower and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP, minus consolidated interest income of the Borrower and its
Restricted Subsidiaries, and including, without duplication,

 

(1)                                 imputed interest on Capital Lease
Obligations,

 

(2)                                 commissions, discounts and other fees and
charges owed with respect to letters of credit securing financial obligations,
bankers’ acceptance financing and receivables financings,

 

10

--------------------------------------------------------------------------------



 

(3)                                 the net costs associated with Hedging
Obligations related to interest rates,

 

(4)                                 amortization of debt issuance costs, debt
discount or premium and other financing fees and expenses,

 

(5)                                 the interest portion of any deferred payment
obligations,

 

(6)                                 all other non-cash interest expense,

 

(7)                                 capitalized interest,

 

(8)                                 all dividend payments on any series of
Disqualified Equity Interests of the Borrower or any Preferred Stock of any
Restricted Subsidiary (other than any such Disqualified Equity Interests or any
Preferred Stock held by the Borrower or a Restricted Subsidiary of the Borrower
that is a Wholly Owned Subsidiary or to the extent paid in Qualified Equity
Interests),

 

(9)                                 all interest payable with respect to
discontinued operations, and

 

(10)                          all interest on any Indebtedness described in
clause (6) or (7) of the definition of “Indebtedness”.

 

“Consolidated Net Income” for any Test Period means the net income (or loss) of
the Borrower and the Restricted Subsidiaries for such Test Period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

 

(1)                                 the net income (or loss) of any Person that
is not a Restricted Subsidiary, except to the extent that cash in an amount
equal to any such income has actually been received by the Borrower or any
Restricted Subsidiary during such period (other than any cash received from a
member of the Match Group that is an Unrestricted Subsidiary in connection with
the Match Transactions);

 

(2)                                 gains and losses due solely to fluctuations
in currency values and the related tax effects according to GAAP;

 

(3)                                 gains and losses with respect to Hedging
Obligations;

 

(4)                                 the cumulative effect of any change in
accounting principles;

 

(5)                                 any extraordinary or nonrecurring gain (or
extraordinary or nonrecurring loss), together with any related provision for
taxes on any such extraordinary or nonrecurring gain (or the tax effect of any
such extraordinary or nonrecurring loss), realized by the Borrower or any
Restricted Subsidiary during such period;

 

(6)                                 Consolidated Contingent Consideration Fair
Value Remeasurement Adjustments;

 

(7)                                 any net after-tax income or loss from
discontinued operations and any net after-tax gains or losses on disposal of
discontinued operations; and

 

(8)                                 any gain (or loss), together with any
related provisions for taxes on any such gain (or the tax effect of any such
loss), realized during such period by the Borrower or any Restricted Subsidiary
upon (a) the acquisition of any securities, or the extinguishment of any
Indebtedness, of the Borrower or any Restricted Subsidiary or (b) the sale of
any financial or equity investment by the Borrower or any Restricted Subsidiary;

 

provided, further, that the effects of any adjustments in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items, any earn-out
obligations

 

11

--------------------------------------------------------------------------------



 

and any other non-cash charges (other than the amortization of unfavorable
operating leases) in the Borrower’s consolidated financial statements pursuant
to GAAP in each case resulting from the application of purchase accounting in
relation to any consummated acquisition or the amortization or write-off of any
such amounts shall be excluded when determining Consolidated Net Income.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (i) Indebtedness of the Borrower and its Restricted Subsidiaries as of
the last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP) minus the amount of unrestricted
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries on
such date in an amount not to exceed $50,000,000 to (ii) Consolidated EBITDA for
such Test Period.

 

(A) The Consolidated Net Leverage Ratio shall be calculated for any period after
giving effect on a pro forma basis (as if they had occurred on the first day of
the applicable Test Period) to:

 

(1)                                 the incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) and any repayment, repurchase, defeasance or other discharge of
Indebtedness (and the application of the proceeds therefrom) (other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to any revolving credit arrangement) occurring
during the applicable Test Period  or (except when calculating the Consolidated
Net Leverage Ratio for purposes of determining the Applicable Rate or
determining actual compliance (and not pro forma compliance or compliance on a
pro forma basis) with Section 6.10) at any time subsequent to the last day of
such Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the Test
Period; and

 

(2)                                 any (w) Asset Sale, (x) asset sale which is
solely excluded from the definition of Asset Sale pursuant to clause (8) of such
definition, (y) Asset Acquisition (including, without limitation, any Asset
Acquisition giving rise to the need to make such calculation as a result of the
Borrower or any Restricted Subsidiary (including any Person who becomes a
Restricted Subsidiary as a result of such Asset Acquisition or as a result of a
Revocation) incurring Indebtedness pursuant to Section 6.01(j) and also
including any Consolidated EBITDA associated with any such Asset Acquisition) or
(z) operational restructuring (each a “pro forma event”) (including any cost
savings and cost synergies resulting from head count reduction, closure of
facilities and similar operational and other cost savings, cost synergies,
operating expense reductions, restructurings, cost savings initiatives, or other
initiatives relating to such pro forma event occurring within 24 months (or
expected, in the good faith determination of the Borrower, to result from
actions that have been taken or initiated or expected to be taken within 24
months) of such pro forma event and during such period or (except when
calculating the Consolidated Net Leverage Ratio for purposes of determining the
Applicable Rate or determining actual compliance (and not pro forma compliance
or compliance on a pro forma basis) with Section 6.10 subsequent to such period
and on or prior to the date of such calculation, in each case that are expected
to have a continuing impact and are factually supportable, and which adjustments
the Borrower determines are reasonable as set forth in an Officer’s Certificate;
provided that the aggregate amount of all such cost savings and cost synergies
pursuant to this clause (A)(2) and the second paragraph of the definition of
“Consolidated EBITDA” shall in no event exceed 25% of Consolidated EBITDA for
such period calculated after giving effect to such pro forma adjustments)
occurring during the Test Period or at any time subsequent to the last day of
the Test Period and on or prior to the date of determination, as if such pro
forma event occurred on the first day of the Test Period; and

 

(B)                               in calculating Consolidated Interest Expense
for purposes of the Consolidated Net Leverage Ratio with respect to any
Indebtedness being given pro forma effect:

 

(1)                                 interest on outstanding Indebtedness
determined on a fluctuating basis as of the date of determination and which will
continue to be so determined thereafter shall be deemed to

 

12

--------------------------------------------------------------------------------



 

have accrued at a fixed rate per annum equal to the rate of interest on such
Indebtedness in effect on the date of determination;

 

(2)                                 if interest on any Indebtedness actually
incurred on the date of determination may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rates, then the interest rate in effect on the
date of determination will be deemed to have been in effect during the Test
Period;

 

(3)                                 notwithstanding clause (1) or (2) above,
interest on Indebtedness determined on a fluctuating basis, to the extent such
interest is covered by agreements relating to Hedging Obligations, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of the agreements governing such Hedging Obligations;

 

(4)                                 interest on any Indebtedness under a
revolving credit facility shall be computed based upon the average daily balance
of such Indebtedness during the Test Period; and

 

(5)                                 interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlled” has the meaning correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Agent Party any amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to such
funding or payment has not been satisfied, or, in the case of clause (ii) or
clause (iii) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of a good faith dispute regarding its obligation
to make such funding or payment; (b) has notified the Borrower or any Agent
Party in writing, or has made a public statement to the effect, that it does not
intend to comply with any of its funding or payment obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent to
such funding or payment under this Agreement cannot be satisfied); (c) has
failed, within three Business Days after request by the Administrative Agent or
Issuing Bank, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Agent Party’s receipt of such
certification; (d) has become the subject of a Bankruptcy Event; or (e) has
become the subject of a Bail-In Action.

 

“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

 

“Designation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

13

--------------------------------------------------------------------------------



 

“Designation Amount” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disposition” means, with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof (including pursuant to a Division).  The terms “Dispose” and “Disposed
of” shall have correlative meanings.

 

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Latest Maturity Date; provided,
however, that any class of Equity Interests of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Equity
Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Borrower to
redeem such Equity Interests upon the occurrence of a change of control
occurring prior to the 91st day after the Latest Maturity Date shall not
constitute Disqualified Equity Interests if such Equity Interests specifically
provide that the Borrower will not redeem any such Equity Interests pursuant to
such provisions prior to the Obligations (other than (x) (i) Cash Management
Obligations and (ii) Obligations under Specified Swap Agreements not yet due and
payable, and (y) contingent obligations not yet accrued and payable) having been
paid in full, all Letters of Credit having been cash collateralized or otherwise
back-stopped or having been terminated, and the Total Revolving Commitments
having been terminated.

 

“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive. “Dollar Amount” means, at any date, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in amount other than Dollars, such amount converted to Dollars by
the Administrative Agent at the Exchange Rate on such date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

14

--------------------------------------------------------------------------------



 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, of any Person, (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, but excluding any debt securities
convertible into such shares or other interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043(c) of
ERISA or the regulations issued thereunder) with respect to a Plan other than an
event for which the 30-day notice period is waived; (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure by the Borrower or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (e) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (f) a determination
that any Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Code or Title IV of ERISA); (g) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan; (h) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan (or a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA) or Multiemployer Plan; or (i) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization or in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA.

 

15

--------------------------------------------------------------------------------



 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the  LIBOR Screen
Rate as of the Applicable Time on the Quotation Day for such currency and
Interest Period and (B) any Eurocurrency Borrowing in any Non-Quoted Currency
and for any applicable Interest Period, the applicable Local Screen Rate for
such Non-Quoted Currency as of the Applicable Time and on the Quotation Day for
such currency and Interest Period; provided, that, if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period (an “Impacted Interest Period”), then the
Eurocurrency Rate for such currency and Interest Period shall be the
Interpolated  Rate; provided, further, that if the applicable Screen Rate shall
not be available for such Interest Period and/or for the applicable currency
with respect to such Eurocurrency Borrowing for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the
Eurocurrency Rate for such Interest Period for such Eurocurrency Borrowing;
subject to Section 2.11; provided, that, if any Eurocurrency Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Events of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means, on any day, with respect to Dollars in relation to any
Alternative Currency, the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Thomson Reuters Corp. (“Reuters”)
source on the Business Day (New York City time)  immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Dollars with the Alternative Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters reasonably chosen by the
Administrative Agent in its sole discretion after consultation with the Borrower
(or if such service ceases to be available or ceases to provide such rate of
exchange, the equivalent of such amount in dollars as determined by the
Administrative Agent using any reasonable method of determination it deems
appropriate in its sole discretion after consultation with the Borrower).

 

“Excluded Securities” means any of the following:

 

(a)                                 any Equity Interests or Indebtedness with
respect to which the Collateral Agent and the Borrower reasonably agree that the
cost or other consequences of pledging such Equity Interests or Indebtedness in
favor of the Secured Parties under the Collateral Documents (including Tax
consequences) are likely to be excessive in relation to the value to be afforded
thereby;

 

(b)                                 any Equity Interests or Indebtedness to the
extent, and for so long as, the pledge thereof is prohibited by any Requirement
of Law (in each case, except to the extent such prohibition is unenforceable
after giving effect to applicable provisions of the Uniform Commercial Code or
other applicable law);

 

(c)                                  any Equity Interests of any person that is
not a Wholly Owned Subsidiary to the extent (A) that a pledge thereof to secure
the Obligations is prohibited by (i) any applicable organizational documents,
constitutional documents, joint venture agreement, shareholder agreement, or
similar agreement or (ii) any other contractual obligation with an unaffiliated
third party not in violation of Section 6.09 that was existing on the Closing
Date (and not created in contemplation of the consummation of the Transactions)
or

 

16

--------------------------------------------------------------------------------



 

at the time of the acquisition of such subsidiary (and was not created in
contemplation of such acquisition), (B) any organizational documents,
constitutional documents, joint venture agreement, shareholder agreement, or
similar agreement (or other contractual obligation referred to in subclause
(A)(ii) above) prohibits such a pledge without the consent of any other party;
provided that this clause (B) shall not apply if (1) such other party is a Loan
Party or a Wholly Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any subsidiary to obtain any such consent)
and for so long as such organizational documents, constitutional documents,
joint venture agreement, shareholder agreement or similar agreement (or other
contractual obligation referred to in subclause (A)(ii) above) or replacement or
renewal thereof is in effect, or (C) a pledge thereof to secure the Obligations
would give any other party (other than a Loan Party or a Wholly Owned
Subsidiary) to any organizational documents, constitutional documents, joint
venture agreement, shareholder agreement or similar agreement governing such
Equity Interests the right to terminate its obligations thereunder, in each
case, after giving effect to the anti-assignment provisions of the Uniform
Commercial Code or other applicable law;

 

(d)                                 any Equity Interests of (i) other than with
respect to ANGI Homeservices Inc., Vimeo, Inc. and The Match Group, Inc., any
Unrestricted Subsidiary and (ii) any subsidiary that is not a Material
Subsidiary;

 

(e)                                  any Margin Stock (other than with respect
to ANGI Homeservices Inc. and The Match Group, Inc.); and

 

(f)                                   voting Equity Interests (and any other
interests constituting “stock entitled to vote” within the meaning of U.S.
Treasury Regulation Section 1.956-2(c)(2)) in excess of 65% of all voting Equity
Interests in (A) any Foreign Subsidiary or (B) any FSHCO.

 

“Excluded Subsidiary” means (a) any subsidiary that is not a Wholly Owned
Subsidiary, (b) any subsidiary that is prohibited by applicable law or by
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization, (c) any subsidiary that is not a
Material Domestic Subsidiary, (d) any Unrestricted Subsidiary, (e) any FSHCO and
(f) any Domestic Subsidiary that is a subsidiary of a Foreign Subsidiary that is
a CFC.

 

“Excluded Swap Obligation” means with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of (a) such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Subsidiary Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Subsidiary Guarantor or the grant of such security interest becomes effective
with respect to such Swap Obligation, unless otherwise agreed between the
Administrative Agent and the Borrower.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means (a) in the case of each Recipient, Taxes imposed on its
overall net income, and franchise Taxes imposed on it in lieu of net income
Taxes by a jurisdiction (including any political subdivision thereof) as a
result of (i) such Recipient being organized under the laws of or having a
principal office in such jurisdiction or, in the case of a Lender, having an
applicable lending office in such jurisdiction or (ii) any other present or
former connection between such Recipient and the jurisdiction (other than any
connection arising solely from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to and/or enforced any

 

17

--------------------------------------------------------------------------------



 

Loan Document); (b) any Taxes in the nature of branch profits Taxes imposed by
any jurisdiction described in clause (a); (c) in the case of a Non-U.S. Lender,
United States federal withholding Tax imposed pursuant to laws in effect on the
date on which (i) such Non-U.S. Lender becomes a Lender or (ii) such Non-U.S.
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.14, additional amounts with respect to such Taxes were
payable either to such Non-U.S. Lender’s assignor immediately before such
Non-U.S. Lender became a party hereto or to such Non-U.S. Lender immediately
before it changed its lending office; (d) any Taxes attributable to such
Recipient’s failure to comply with Section 2.14(e) and (e) any United States
federal withholding Taxes imposed under FATCA.

 

“Extended Revolving Commitment” has the meaning assigned to such term in
Section 2.19(a).

 

“Extended Revolving Loan” has the meaning assigned to such term in
Section 2.19(a).

 

“Extending Lender” has the meaning assigned to such term in Section 2.19(a).

 

“Extension” has the meaning assigned to such term in Section 2.19(a).

 

“Extension Amendment” has the meaning assigned to such term in Section 2.19(b).

 

“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s-length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any intergovernmental
agreements implementing the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
State thereof or the District of Columbia.

 

“FSHCO” means any subsidiary of the Borrower that owns no material assets other
than Equity Interests of one or more Foreign Subsidiaries that are CFCs or
Equity Interests of one or more other FSHCOs.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

18

--------------------------------------------------------------------------------



 

“Guarantee” of or by any Person (the “guarantor”) means a direct or indirect
guarantee by any Person of any Indebtedness of any other Person and includes any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of)
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep well, to purchase assets, goods,
securities or services (unless such purchase arrangements are on arm’s length
terms and are entered into in the ordinary course of business), to take-or-pay,
or to maintain financial statement conditions or otherwise); or (2) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); “Guarantee,” when used as a verb, and “Guaranteed” have
correlative meanings.

 

“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

 

“IAC/InterActiveCorp” means IAC/InterActiveCorp, a Delaware corporation.

 

“IAC Group” means IAC/InterActiveCorp and its subsidiaries not including the
Match Group.

 

“Incremental Revolving Commitment” means an increased or new Revolving
Commitment incurred in connection with an Incremental Revolving Commitment
Activation Notice.

 

“Incremental Revolving Commitment Activation Notice” means a notice
substantially in the form of Exhibit F-2.

 

“Incremental Revolving Commitment Closing Date” means any Business Day
designated as such in an Incremental Revolving Commitment Activation Notice.

 

“Incremental Revolving Lender” has the meaning assigned to such term in
Section 2.02(d).

 

“Indebtedness” of any Person at any date means, without duplication:

 

(1)                                 all liabilities, contingent or otherwise, of
such Person for borrowed money;

 

(2)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(3)                                 all reimbursement obligations of such Person
in respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions;

 

(4)                                 all obligations of such Person to pay the
deferred and unpaid purchase price of property or services, except (i) trade
payables and accrued expenses incurred by such Person in the ordinary course of
business and (ii) amounts accrued associated with contingent consideration
arrangements;

 

(5)                                 all Capital Lease Obligations of such
Person;

 

(6)                                 all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on any asset of such Person, whether or not
such Indebtedness is assumed by such Person;

 

19

--------------------------------------------------------------------------------



 

(7)                                 all Indebtedness of others Guaranteed by
such Person to the extent of such Guarantee; provided that Indebtedness of the
Borrower or its subsidiaries that is Guaranteed by the Borrower or the
Borrower’s subsidiaries shall only be counted once in the calculation of the
amount of Indebtedness of the Borrower and its subsidiaries on a consolidated
basis; and

 

(8)                                 all obligations of such Person under
conditional sale or other title retention agreements relating to assets
purchased by such Person (excluding obligations arising from inventory
transactions in the ordinary course of business).

 

The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date.  The amount of Indebtedness of
any Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (6), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.13.

 

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service marks, trade dress, internet domain names,
software, data, databases, technology, know-how, trade secrets, processes and
other confidential or proprietary information, together with all registrations
and applications for registration thereof, all licenses thereof or pertaining
thereto, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week, one month, two months, three
months or six months (or, if available to all Lenders under the Revolving
Facility, twelve months) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto, and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
week, one month, two months, three months or six months (or, if agreed to by all
Lenders under the Revolving Facility, twelve months or such other, shorter
period) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 noon, New York City time (or in the
case of an Alternative Currency, 11:00 a.m., London time), on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

20

--------------------------------------------------------------------------------



 

(i)                              if any Interest Period would otherwise end on a
day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                           the Borrower may not select an Interest Period
for a Revolving Loan that would extend beyond the Revolving Termination Date;
and

 

(iii)                        any Interest Period of at least one month’s
duration that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of a calendar
month.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of  decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time on the Quotation Day for such
Interest Period. When determining the rate for a period which is less than the
shortest period for which the relevant Screen Rate is available, the applicable
Screen Rate for purposes of paragraph (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means, in relation to any
currency, the overnight rate for such currency determined by the Administrative
Agent from such service as the Administrative Agent may select

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) if by Moody’s and BBB- (or the equivalent) if by Standard & Poor’s.

 

“Investments” has the meaning assigned to such term in Section 6.11.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means JPMorgan Chase Bank, N.A and Bank of America, N.A.., and
each other Issuing Bank designated pursuant to Section 2.17(j), each in its
capacity as an issuer of Letters of Credit, and its successors in such capacity
as provided in Section 2.17(i).

 

“Joinder and Reaffirmation Agreement” means an agreement in substantially the
form of Exhibit K or otherwise in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.14.

 

“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Termination Date and the latest maturity date in respect of any
Class of Extended Revolving Commitments, in each case then in effect on such
date of determination.

 

“LC Commitment Amount” means, as to each Issuing Bank as of the Second A&R
Effective Date, an amount not to exceed the amount set forth under the heading
“LC Commitment Amount” opposite such Issuing Bank’s name on Schedule 1.01A, and
as to any other Revolving Lender that may become an Issuing Bank under
Section 2.17(j), the amount agreed in writing between such Issuing Bank and the
Borrower, in each case as such amount may be increased as agreed in writing
between the applicable Issuing Bank and the Borrower.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a demand
for payment or drawing under a Letter of Credit.

 

21

--------------------------------------------------------------------------------



 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Revolving Commitment Percentage of the total LC Exposure at such time.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by the Issuing Bank or any refund of a reimbursement payment made by the
Issuing Bank to the Borrower, in each case in a currency other than Dollars,
(a) the date on which such Issuing Bank shall advise the Administrative Agent
that it purchased with Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Administrative Agent
that it made such a purchase, the date on which such LC Disbursement or refund
is made.

 

“LCT Election” has the meaning assigned to such term Section 1.08.

 

“LCT Test Date” has the meaning assigned to such term Section 1.08.

 

“Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A., BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and PNC Capital Markets LLC, as joint lead arrangers and
joint bookrunners.

 

“Lender Presentation” means the Lender Presentation made available to the
Lenders in connection with the Lender meeting held on October 15, 2018 with
respect to the Revolving Facility and this Agreement.

 

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
New Lender Supplement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.17.

 

“LIBOR Quoted Currency” means Dollars, Euros, Sterling and Yen.

 

“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset. 
“Lien” shall not, however, include any interest of a vendor in any inventory of
the Borrower or any of its Restricted Subsidiaries arising out of such inventory
being subject to a “sale or return” arrangement with such vendor or any
consignment by any third party of any inventory to the Borrower or any of its
Restricted Subsidiaries.

 

“Limited Condition Transaction” means (x) any acquisition or Investment,
including by way of merger, amalgamation, consolidation or other business
combination or the acquisition of Equity Interests or otherwise, by one or more
of the Borrower and its Restricted Subsidiaries of or in any assets, business or
Person, in each case, whose consummation is not conditioned on the availability
of, or on obtaining, third party financing or (y) any redemption, purchase,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified

 

22

--------------------------------------------------------------------------------



 

Equity Interests or Preferred Stock by one or more of the Borrower and its
Restricted Subsidiaries requiring irrevocable notice in advance of such
redemption, purchase, repurchase, defeasance, satisfaction and discharge or
prepayment.

 

“Loan Documents” means the collective reference to this Agreement, the
Subsidiary Guarantee, the Collateral Documents (other than during a Collateral
Suspension Period), the Letters of Credit, any New Lender Supplement, any
promissory note issued pursuant to Section 2.07(a) and any amendments or waivers
to any of the foregoing.

 

“Loan Parties” means the collective reference to the Borrower and the Subsidiary
Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Local Screen Rates” means the Australian Dollar Screen Rate and the CDOR Screen
Rate; provided, that, if any Local Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof.

 

“Match Credit Agreement” means the credit agreement, dated as of the Amendment
Effective Date, among The Match Group, Inc., as borrower, JPMorgan Chase Bank,
N.A. as administrative agent and collateral agent, the issuing banks, the
lenders and the other parties thereto, as amended, restated, supplemented or
otherwise modified or refinanced from time to time.

 

“Match Disposition” means, at any time after the Separation Date, any
(i) issuance of Equity Interests by The Match Group, Inc. or (ii) Disposition or
distribution by the Borrower or any of its subsidiaries of (x) any Equity
Interests of The Match Group, Inc. or any of its subsidiaries or (y) any assets
of The Match Group, Inc.

 

“Match Facility Collateral Agent” means JPMorgan Chase Bank, N.A. in its
capacity as collateral agent for the secured parties under the Match Credit
Agreement.

 

“Match Group” means The Match Group, Inc. and its subsidiaries.

 

“Match Offering” means the issuance by The Match Group, Inc. of up to an
aggregate of 20% of the economic interest represented by all outstanding capital
stock of The Match Group, Inc. as of the date of the Match Offering (after
giving pro forma effect to the issuance of such capital stock in such offering)
in an initial underwritten public offering pursuant to an effective registration
statement filed with the SEC pursuant to the Securities Act.

 

“Match Transactions” means, the Match Offering, and in connection therewith, the
entry into a number of related transactions and agreements with the Match Group,
including, but not limited to:

 

(a)                                 entry into and consummation of the
transactions contemplated under a master transaction agreement, an investor
rights agreement, a services agreement, a tax sharing agreement, an employee
matters agreement and similar agreements and arrangements and the transactions
in connection therewith;

 

(b)                                 subject to compliance by the Borrower on a
pro forma basis with a Consolidated Leverage Ratio (as defined pursuant to the
Original Credit Agreement) of not greater than 3.25 to 1.00, the incurrence
prior to the Match Offering, extension of existing or settlement of
(x) unsecured intercompany loans, intercompany payables and intercompany
receivables between the Match Group and the IAC Group or (y) any intercompany
contributions from the IAC Group to the Match Group (and, in each case, payments
or distributions thereon), in each case (i) under intercompany arrangements
existing as of the Amendment Effective Date or put in place in connection with
the Match Offering or related transactions, (ii) in connection with the
acquisition of Plentyoffish Media Inc. or (iii) in connection with cash
management arrangements;

 

23

--------------------------------------------------------------------------------



 

(c)                                  subject to certain limitations set forth in
the Match Credit Agreement, dividends or distributions of cash and other
property from the Match Group to the IAC Group (i) of a combination of cash
and/or intercompany notes which, in the aggregate, do not exceed the net cash
proceeds of the Match Offering , (ii) of a combination of the net cash proceeds
of certain Indebtedness incurred by the Match Group on or prior to the date of
the Match Offering and/or debt securities issued by Match or IAC which, in the
aggregate, do not exceed $1,500,000,000, in each case, designated by the
Borrower as incurred in connection with the Match Offering, (iii) of any cash on
the balance sheet of the Match Group on the Amendment Effective Date and any
cash flow of the Match Group accruing from and after the Amendment Effective
Date until the date of the Match Offering and (iv) without duplication, in an
amount equal to any proceeds from cash common equity contributions received by
the Match Group after the Amendment Effective Date and prior to the date of the
Match Offering;

 

(d)                                 subject to compliance by the Borrower on a
pro forma basis with a Consolidated Leverage Ratio (as defined pursuant to the
Original Credit Agreement) of not greater than 3.25 to 1.00, the entry into and
performance of the obligations under Match Credit Agreement, including any
incremental facilities added thereunder to the extent the incurrence of such
incremental facilities is not prohibited by Section 6.01 (other than in reliance
on Section 6.01(y)), and any related agreements, including any guarantee
agreements or pledge agreements; and

 

(e)                                  the creation of, and payments under,
unsecured intercompany Indebtedness owed by a member of the Match Group to a
member of the IAC Group that is by its terms subordinated in right of payment to
the obligations under the Match Credit Agreement and which will have a scheduled
final maturity date at least 90 days after the Revolving Termination Date.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Restricted Subsidiaries taken as a whole that results in a material
impairment of the ability of the Borrower to perform any payment obligations
hereunder or (b) the validity or enforceability of this Agreement or the other
Loan Documents or the rights or remedies of the Administrative Agent (including
in its capacity as Collateral Agent) or the Lenders hereunder or thereunder.

 

“Material Domestic Subsidiary” means any Wholly Owned Subsidiary that is a
Domestic Subsidiary of the Borrower, as of the last day of the fiscal quarter of
the Borrower most recently ended for which financial statements have been or are
required to have been delivered, that has assets or revenues (including third
party revenues but not including intercompany revenues) with a value in excess
of 2.50% of the consolidated assets of the Borrower and its Wholly Owned
Subsidiaries that are Domestic Subsidiaries or 2.50% of the consolidated
revenues of the Borrower and its Wholly Owned Subsidiaries that are Domestic
Subsidiaries; provided that in the event Wholly Owned Subsidiaries that are
Domestic Subsidiaries that would otherwise not be Material Domestic Subsidiaries
shall in the aggregate account for a percentage in excess of 7.50% of the
consolidated assets of the Borrower and its Wholly Owned Subsidiaries that are
Domestic Subsidiaries or 7.50% of the consolidated revenues of the Borrower and
its Wholly Owned Subsidiaries that are Domestic Subsidiaries as of the end of
and for the most recently completed fiscal quarter, then one or more of such
Domestic Subsidiaries designated by the Borrower (or, if the Borrower shall make
no designation, one or more of such Domestic Subsidiaries in descending order
based on their respective contributions to the consolidated assets of the
Borrower), shall be included as Material Domestic Subsidiaries to the extent
necessary to eliminate such excess.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of a Swap Agreement, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Material Subsidiary” means any Restricted Subsidiary of the Borrower, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been, or were required to be, delivered pursuant to
Section 5.01, that has assets or revenues (including third party revenues but
not including intercompany revenues) with a value in excess of 1.0% of the
consolidated assets of the Borrower or 1.0% of the consolidated

 

24

--------------------------------------------------------------------------------



 

revenues of the Borrower; provided that in the event Restricted Subsidiaries
that would otherwise not be Material Subsidiaries shall in the aggregate account
for a percentage in excess of 7.5% of the consolidated assets of the Borrower or
7.5% of the consolidated revenues of the Borrower as of the end of and for the
most recently completed fiscal quarter for which financial statements have been,
or were required to be, delivered pursuant to Section 5.01, then one or more of
such Restricted Subsidiaries designated by the Borrower (or, if the Borrower
shall make no designation, one or more of such Restricted Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Subsidiaries to the
extent necessary to eliminate such excess.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Collateral Documents” has the meaning assigned to such term in
Section 5.10(b).

 

“New Lender” has the meaning assigned to such term in Section 2.02(c).

 

“New Lender Supplement” has the meaning assigned to such term in
Section 2.02(c).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(c).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Loan Party” means any Restricted Subsidiary other than a Loan Party.

 

“Non-Quoted Currency” means each of Australian Dollars and Canadian Dollars.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Lender.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means the unpaid principal of and interest on (including interest,
fees and expenses accruing after the maturity of the Loans and interest, fees
and expenses accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees and expenses is allowed in such proceeding) the Loans, the obligations of
the Loan Parties to reimburse the Issuing Bank for demands for payment or
drawings under a Letter of Credit, and all other obligations and liabilities of
the Borrower to the Administrative Agent or to any Secured Party, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Swap Agreement, any Cash
Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
fees, indemnities, costs, expenses or otherwise (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Lead Arrangers or to
any Lender that are required to be paid by the Borrower pursuant hereto). 
Notwithstanding the foregoing, the Obligations shall not include any Excluded
Swap Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

25

--------------------------------------------------------------------------------



 

“Officer’s Certificate” means a certificate of a Financial Officer in form and
substance reasonably acceptable to the Administrative Agent.

 

“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Other Taxes” means all present or future stamp, documentary, recording or
similar Taxes or any other excise or property Taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.

 

“Outstanding Revolving Credit” means, with respect to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate then outstanding
principal amount of such Revolving Lender’s Revolving Loans and  (b) such
Revolving Lender’s LC Exposure.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time),
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“parent” has the meaning assigned to such term in the definition of
“subsidiary.”

 

“Parent Company” has the meaning assigned to such term in the definition of
“Bankruptcy Event.”

 

“Pari Passu Indebtedness” means Secured Indebtedness of the Borrower (other than
the Obligations) so long as (a) the Obligations are secured equally and ratably
with (or better than) such Indebtedness in accordance with an intercreditor
agreement reasonably satisfactory to the Collateral Agent and the Obligations
are guaranteed to at least the same extent by any Restricted Subsidiary that has
guaranteed such Indebtedness, (b) such Secured Indebtedness has a final maturity
date occurring after the date that is 90 days after the latest final maturity
date applicable to the Loans at the time such Secured Indebtedness is incurred,
(c) such Secured Indebtedness does not have scheduled amortization payments
(excluding the final installment thereof) in excess of 1% per annum of the
original aggregate outstanding principal amount of such Secured Indebtedness,
(d) such Secured Indebtedness has no financial maintenance covenants of a
different type than those in this Agreement, and no financial maintenance
covenants that are more restrictive than those in this Agreement, and (e) such
Secured Indebtedness does not have negative covenants and/or default provisions
that are materially more restrictive than those contained in this Agreement (as
certified, in the case of this clause (e), by a Financial Officer pursuant to a
certificate reasonably acceptable to the Administrative Agent, which
certificate, upon delivery to the Administrative Agent, shall be conclusive as
to compliance with this clause (e)).

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

 

“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H or any other form approved by the Administrative Agent (acting
reasonably), as the same shall be supplemented from time to time by any
supplement thereto or otherwise.

 

26

--------------------------------------------------------------------------------



 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes, assessments
or governmental charges that are not yet due or are being contested in
compliance with Section 5.04;

 

(b)                                 landlord’s, carriers’, warehousemen’s,
mechanics’, supplier’s, materialmen’s, repairmen’s and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 30 days or are being contested in compliance with
Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation (or pursuant to
letters of credit issued in connection with such workers’ compensation
compliance), unemployment insurance and other social security laws or
regulations;

 

(d)                                 deposits to secure the performance of
tenders, bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds, leases, subleases, government contracts and
return-of-money bonds, letters of credit and other obligations of a like nature,
in each case in the ordinary course of business (exclusive of the obligation for
the payment of borrowed money);

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(f)                                   easements, zoning restrictions,
rights-of-way, survey exception, minor encumbrances, reservation of, licenses,
electric lines, telegraph and telephone lines and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Restricted Subsidiary;

 

(g)                                  Liens securing obligations in respect of
trade-related letters of credit and covering the goods (or the documents of
title in respect of such goods) financed or the purchase of which is supported
by such letters of credit and the proceeds and products thereof;

 

(h)                                 Liens upon specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods; and

 

(i)                                     Liens securing obligations in respect of
letters of credit, bank guarantees, warehouse receipts or similar instruments
issued to support performance obligations (other than Obligations in respect of
Indebtedness) and trade-related letters of credit, in each case, outstanding on
the Second A&R Effective Date or issued thereafter in and covering the goods (or
the documents of title in respect of such goods) financed by such letters of
credit, banker’s acceptances or bank guarantees and the proceeds and products
thereof.

 

“Permitted Holders” means any one or more of (a) Barry Diller, (b) each of the
respective Affiliated Persons of the Person referred to in clause (a) and
(c) any Person a majority of the aggregate voting power of all the outstanding
classes or series of the equity securities of which are beneficially owned by
any one or more of the Persons referred to in clauses (a) or (b).

 

“Permitted Liens” means Liens permitted by Section 6.02.

 

“person” and “group” have the meanings given to them for purposes of
Section 13(d) and 14(d) of the Exchange Act or any successor provisions, and the
term “group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.

 

27

--------------------------------------------------------------------------------



 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

 

“Plan” means an “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of
Section 302 and Title IV of ERISA or Section 412 of the Code, and in respect of
which the Borrower or any ERISA Affiliate is (or if such plan were terminated,
would under Section 4062 or 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.19.

 

“Pledge Agreement” means (x) prior to the Collateral Grant Date, the Pledge
Agreement by IAC/InterActiveCorp and certain of its subsidiaries entered into on
the Closing Date and (y) on and after the Collateral Grant Date, the Amended and
Restated Pledge Agreement.

 

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Closing Date.

 

“Pricing Grid” means the table below:

 

Consolidated Net Leverage Ratio

 

Commitment Fee Rate

 

Applicable Rate for
Eurocurrency Loans

 

Applicable Rate for
ABR Loans

 

>3.00:1.00

 

0.40%

 

2.25%

 

1.25%

 

<3.00:1.00 but >2.25:1.00

 

0.35%

 

2.00%

 

1.00%

 

<2.25:1.00 but >1.75:1.00

 

0.30%

 

1.75%

 

0.75%

 

<1.75:1.00 but >1.00:1.00

 

0.25%

 

1.50%

 

0.50%

 

<1.00:1.00

 

0.20%

 

1.25%

 

0.25%

 

 

For the purposes of the Pricing Grid, changes in the Applicable Rate and
Commitment Fee Rate resulting from changes in the Consolidated Net Leverage
Ratio shall become effective on the date (the “Adjustment Date”) on which
financial statements are delivered to the Lenders pursuant to Section 5.01 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. Notwithstanding the foregoing, if any financial statements referred
to above are not delivered within the time periods specified in Section 5.01,
then, until the date on which such financial statements are delivered, the
highest rate set forth in each column of the Pricing Grid shall apply.  In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Pricing Grid shall
apply.  Each determination of the Consolidated Net Leverage Ratio pursuant to
the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.10.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Priority and Secured Debt” means, at any date, the sum of, without duplication
(i) the aggregate principal amount of all Indebtedness of any Non-Loan Parties
plus (ii) the aggregate principal amount of all Secured Indebtedness of the Loan
Parties, excluding in each case Indebtedness of the Borrower or any Restricted
Subsidiary owed to the Borrower or any Restricted Subsidiary, all as set forth
on the balance sheet of the Borrower and its Restricted Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

 

“Priority and Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Priority and Secured Debt as of the last day of
the Test Period most recently ended on or prior to such date of determination
minus the amount of unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries on such

 

28

--------------------------------------------------------------------------------



 

date in an amount not to exceed $50,000,000 to (b) Consolidated EBITDA for such
Test Period, in each case with such pro forma adjustments to the amount of
“Indebtedness” and “Consolidated EBITDA” as are appropriate and consistent with
the pro forma adjustment provisions set forth in the definitions of 
“Consolidated EBITDA” and “Consolidated Net Leverage Ratio”.

 

“Priority Indebtedness” means (i) Indebtedness of any Non-Loan Party (whether
secured or unsecured) and (ii) any Secured Indebtedness of the Loan Parties
incurred pursuant to Section 6.01(e).

 

“Pro Rata Extension Offers” has the meaning assigned to such term in
Section 2.19(a).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests. Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Sterling, Australian Dollars or Canadian
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two TARGET2 Days before the first day of such Interest Period, (iii) for any
other currency, two Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

 

“Reaffirmation Agreement” means the Reaffirmation and Amendment Agreement dated
as of the Second A&R Effective Date, by and among the Loan Parties, the
Administrative and the Collateral Agent.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

“Reconciliation” has the meaning assigned to such term in Section 5.01.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

 

(a)                                 in relation to Loans in Australian Dollars,
as the bid rate observed by the relevant Reference Bank for Australian Dollars
denominated bank accepted bills and negotiable certificates of deposit issued by
banks which are for the time being designated “Prime Banks” by the Australian
Financial Markets Association that have a remaining maturity equal to the
relevant Interest Period;

 

(b)                                 in relation to Loans in Canadian Dollars, as
the rate at which the relevant Reference Bank is willing to extend credit by the
purchase of bankers’ acceptances which have been accepted by banks which are for
the time being customarily regarded as being of appropriate credit standing for
such purpose with a term to maturity equal to the relevant period; and

 

(c)                                  in relation to Loans in any currency other
than AUD, CAD and Euros, as the rate at which the relevant Reference Bank could
borrow funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period;

 

provided, that, if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

29

--------------------------------------------------------------------------------



 

“Reference Banks” means such banks as may be selected by the Administrative
Agent (subject to consent by each such Reference Bank) and are reasonably
acceptable to the Borrower.

 

“refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, or to issue other Indebtedness in exchange or replacement
for, such Indebtedness.

 

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness.”

 

“Refinancing Amendment” has the meaning assigned to such term in
Section 2.20(c).

 

“Refinancing Indebtedness” means Indebtedness of the Borrower or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Borrower or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:

 

(a)                                 the principal amount (and accreted value, in
the case of Indebtedness issued at a discount) of the Refinancing Indebtedness
does not exceed the principal amount (and accreted value, as the case may be) of
the Refinanced Indebtedness plus the amount of accrued and unpaid interest on
the Refinanced Indebtedness, any premium paid to the holders of the Refinanced
Indebtedness and expenses incurred in connection with the incurrence of the
Refinancing Indebtedness;

 

(b)                                 the obligor of Refinancing Indebtedness does
not include any Person (other than the Borrower or any Restricted Subsidiary)
that is not an obligor of the Refinanced Indebtedness;

 

(c)                                  if the Refinanced Indebtedness was by its
terms subordinated in right of payment to the Loans or the Subsidiary Guarantee,
as the case may be, then such Refinancing Indebtedness, by its terms, is
subordinate in right of payment to the Loans or the Subsidiary Guarantee, as the
case may be, at least to the same extent as the Refinanced Indebtedness;

 

(d)                                 the Refinancing Indebtedness has a final
stated maturity either (a) no earlier than the Refinanced Indebtedness being
redeemed or refinanced or (b) after the date that is 90 days after the last
maturity date applicable to the Loans at the time the Refinancing Indebtedness
is incurred; and

 

(e)                                  the portion, if any, of the Refinancing
Indebtedness that is scheduled to mature on or prior to the last maturity date
applicable to the Loans at the time the Refinancing Indebtedness is incurred has
a Weighted Average Life to Maturity at the time such Refinancing Indebtedness is
incurred that is equal to or greater than the Weighted Average Life to Maturity
of the portion of the Refinanced Indebtedness being redeemed or refinanced that
is scheduled to mature on or prior to the last maturity date applicable to the
Loans at the time the Refinancing Indebtedness is incurred (provided that
Refinancing Indebtedness in respect of Refinanced Indebtedness that has no
amortization may provide for amortization installments, sinking fund payments,
senior maturity dates or other required payments of principal of up to 1% of the
aggregate principal amount per annum).

 

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

 

“Related Business” means any business in which the Borrower or any Restricted
Subsidiary was engaged on the Second A&R Effective Date or any reasonable
extension of such business and any business related, ancillary or complementary
to any business of the Borrower or any Restricted Subsidiary in which the
Borrower or any Restricted Subsidiary was engaged on the Second A&R Effective
Date or any reasonable extension of such business.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

30

--------------------------------------------------------------------------------



 

“Replacement Lender” has the meaning assigned to such term in Section 2.16(c).

 

“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(a).

 

“Replacement Revolving Facility Commitments” has the meaning assigned to such
term in Section 2.20(a).

 

“Replacement Revolving Facilities” has the meaning assigned to such term in
Section 2.20(a).

 

“Replacement Revolving Loans” has the meaning assigned to such term in
Section 2.20(a).

 

“Required Class Lenders” means, as of any date of determination, Lenders of a
Class having more than 50% of all Revolving Commitments (or, if the Revolving
Commitments have terminated, Total Revolving Exposure outstanding) of such
Class at such date; provided that the Revolving Commitments and Total Revolving
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

 

“Required Lenders” means, subject to Section 2.18(b), at any time, the holders
of more than 50% of the sum of the Total Revolving Commitments then in effect
or, if the Revolving Commitments have been terminated, the Total Revolving
Exposure then outstanding.

 

“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or official administrative pronouncement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any option, warrant
or other right to acquire any such Equity Interests.

 

“Restricted Subsidiary” means any subsidiary of the Borrower other than
Unrestricted Subsidiaries.

 

“Revocation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans and purchase participation interests in
Letters of Credit in an aggregate principal amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.01A or in the Assignment and Assumption or New Lender Supplement
pursuant to which such Revolving Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms of this Agreement (including
as increased, extended or replaced as provided in Sections 2.02, 2.19 and
2.20).  The aggregate Dollar Amount of all Revolving Commitments on the Second
A&R Effective Date is $250,000,000.

 

“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Revolving Commitment at
such time to the Total Revolving Commitments at such time.

 

“Revolving Commitment Period” means the period from and including the Second A&R
Effective Date to the Revolving Termination Date.

 

“Revolving Facility” means the credit facility constituted by the Revolving
Commitments and the extensions of credit thereunder.

 

“Revolving Fee Payment Date” means (a) the third Business Day following the last
day of each March, June, September and December during the Revolving Commitment
Period and (b) the last day of the Revolving Commitment Period.

 

31

--------------------------------------------------------------------------------



 

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

 

“Revolving Loans” has the meaning assigned to such term in Section 2.01(a).

 

“Revolving Termination Date” means the fifth anniversary of the Second A&R
Effective Date.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Second A&R Effective Date” the date on which the conditions precedent set forth
in Section 4.03 shall have been satisfied (or waived in accordance with
Section 9.02).

 

“Secured Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary that is (i) for borrowed money or a Capital Lease Obligation and
(ii) secured by any Lien on any assets of the Borrower or any Restricted
Subsidiary.

 

“Secured Parties” has the meaning assigned to such term in the Pledge Agreement.

 

“Senior Notes” means the 2012 Senior Notes.

 

“Separation Date” means the date on which The Match Group, Inc. is designated as
an Unrestricted Subsidiary hereunder and in accordance with each of the
indentures governing the Senior Notes, as applicable, in connection with the
Match Transactions.

 

“Specified Swap Agreement” means any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Restricted
Subsidiary and any Person that (i) at the time such Swap Agreement is entered
into is a Lender or an Agent Party or an Affiliate of a Lender or an Agent Party
or (ii) in the case of any such Swap Agreement in effect on or prior to the
Closing Date, is, as of the Closing Date, a Lender or an Agent Party or an
Affiliate of a Lender or an Agent Party, unless, when entered into, such Swap
Agreement is designated in writing by the Borrower and such Lender or Agent
Party or Affiliate of a Lender or Agent Party to the Administrative Agent to not
be included as a Specified Swap Agreement.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentage shall

 

32

--------------------------------------------------------------------------------



 

include those imposed pursuant to such Regulation D.  Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“subsidiary” means, with respect to any Person (the “parent”):

 

(1)                                 any corporation, limited liability company,
association or other business entity of which more than 50% of the total voting
power of the Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the board of directors thereof is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other subsidiaries of such Person (or a combination thereof); and

 

(2)                                 any partnership (a) the sole general partner
or the managing general partner of which is such Person or a subsidiary of such
Person or (b) the only general partners of which are such Person or one or more
subsidiaries of such Person (or any combination thereof).

 

“Subsidiary Guarantee” means the Subsidiary Guarantee Agreement entered into by
certain subsidiaries of IAC/InterActiveCorp on December 21, 2012.

 

“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Subsidiary Guarantee; provided that, notwithstanding anything to the contrary,
no Excluded Subsidiary shall be required to be a Subsidiary Guarantor of any
obligations under this Agreement.

 

“Successor Borrower” has the meaning assigned to such term in Section 6.03(vii).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means with respect to any Subsidiary Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” means Bank of America, N.A.

 

“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Test Period” means the four consecutive fiscal quarter period most recently
ended for which financial statements have been delivered pursuant to
Section 5.01(a) or (b); provided that (x) prior to the first date that financial
statements shall have been delivered pursuant to Section 5.01 of the Original
Credit Agreement, the Test Period in effect shall be the period of four
consecutive fiscal quarters of the Borrower ended September 30, 2012 and (y) on
and after the Second A&R Effective Date and prior to the first date after the
Second A&R Effective Date that financial

 

33

--------------------------------------------------------------------------------



 

statements shall have been delivered pursuant to Section 5.01 of this Agreement,
the Test Period in effect shall be the period of the four consecutive fiscal
quarters of the Borrower ended June 30, 2018.  A Test Period may be designated
by reference to the last day thereof (i.e. the September 30, 2012 Test Period
refers to the period of four consecutive fiscal quarters of the Borrower ended
September 30, 2012), and a Test Period shall be deemed to end on the last day
thereof.

 

“Testing Condition” shall be satisfied if either (x) $1.00 or more of Revolving
Loans are outstanding or (y) the outstanding face amount of undrawn Letters of
Credit (excluding Letters of Credit that have been cash collateralized at 102.0%
of the face value thereof) exceeds an amount equal to $15,000,000.

 

“Total Assets” means, as of any date of determination, the total assets of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the most recent consolidated balance sheet
of the Borrower as of such date (which calculation shall give pro forma effect
to any acquisition or asset sale by the Borrower or any of its Restricted
Subsidiaries, in each case involving the payment or receipt by the Borrower or
any of its Restricted Subsidiaries of consideration (whether in the form of cash
or non-cash consideration) in excess of $100,000,000 that has occurred since the
date of such consolidated balance sheet, as if such acquisition or asset sale
had occurred on the last day of the fiscal period covered by such balance
sheet).

 

“Total Percentage” means, with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the Aggregate Exposure of all Lenders at such time.

 

“Total Revolving Commitments” means, at any time, the aggregate principal amount
of the Revolving Commitments then in effect.

 

“Total Revolving Exposure” means, at any time, the sum of the Total Revolving
Loans and LC Exposure outstanding at such time.

 

“Total Revolving Loans” means, at any time, the aggregate principal amount of
the Revolving Loans of the Revolving Lenders outstanding at such time.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the execution, delivery and performance by the Loan Parties of
the other Loan Documents, the borrowing of Loans and the use of proceeds
thereof.

 

“Trigger Date” means the first Business Day on which the Loan Parties no longer
hold, directly or indirectly, at least a majority of the combined voting power
of the outstanding Voting Stock of each of (x) ANGI Homeservices Inc. and
(y) Match Group, Inc. (for the avoidance of doubt, if the Loan Parties hold,
directly or indirectly, a majority of the combined voting power of the
outstanding Voting Stock of at least one of (x) ANGI Homeservices Inc. or
(y) Match Group, Inc., then the Trigger Date shall not have occurred).

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower listed on
Schedule 1.01B, (b) any subsidiary of the Borrower that is designated as an
Unrestricted Subsidiary by the Borrower after the Second A&R Effective Date in a
written notice to the Administrative Agent and (c) any subsidiary of any
subsidiary described in clause (a) or (b) above; provided that (i) no Default
shall have occurred and be continuing at the time of or after giving effect to
the designation of a subsidiary as an Unrestricted Subsidiary (a “Designation”)
and (ii) at the time of and immediately after giving effect to such Designation,
the Borrower shall be in compliance with Section 6.10 (whether or not the
Testing Condition is satisfied); provided, further, that no subsidiary shall be
designated as an Unrestricted Subsidiary unless (w) no creditor of such
subsidiary shall have any claim (whether pursuant to a Guarantee or otherwise)
against the Borrower or any of its Restricted Subsidiaries in respect of any
Indebtedness or other obligation (except for obligations arising by operation of
law, including joint and several liability for taxes, ERISA and similar items)
of such subsidiary (collectively, “Unrestricted Subsidiary Support
Obligations”), except pursuant to Investments which are made in accordance with
Section 6.11; (x) such subsidiary is not party to any transaction with the
Borrower or any Restricted Subsidiary unless the terms of such transaction
complies with Section 6.06; (y)

 

34

--------------------------------------------------------------------------------



 

no Investments may be made in any such subsidiary by the Borrower or any
Restricted Subsidiary except to the extent permitted under Section 6.11 (it
being understood that, if a subsidiary is designated as an Unrestricted
Subsidiary after the Second A&R Effective Date, the aggregate Fair Market Value
of all outstanding Investments owned by the Borrower and its Restricted
Subsidiaries in the subsidiary so designated shall be deemed to be an Investment
made as of the time of such designation and shall be subject to the limits set
forth in Section 6.11) and (z) in the case of a Designation of The Match
Group, Inc. as an Unrestricted Subsidiary on the Separation Date, The Match
Group, Inc. shall also, on the date of such Designation, be designated an
“Unrestricted Subsidiary” in accordance with each of the indentures governing
the Senior Notes, as applicable.  It is understood that Unrestricted
Subsidiaries shall be disregarded for the purposes of any calculation pursuant
to this Agreement relating to financial matters with respect to the Borrower.

 

The Borrower may revoke the designation of a subsidiary as an Unrestricted
Subsidiary pursuant to a written notice to the Administrative Agent so long as,
after giving pro forma effect to such revocation, (i) the Consolidated Net
Leverage Ratio shall be less than or equal to the Consolidated Net Leverage
Ratio then required to be maintained by the Borrower pursuant to Section 6.10
(whether or not the Testing Condition is satisfied) and (ii) no Default shall be
in existence (a “Revocation”).  Upon any Revocation, such Unrestricted
Subsidiary shall constitute a Restricted Subsidiary for all purposes of this
Agreement and the Borrower shall comply with Section 5.09 if such subsidiary is
a Material Domestic Subsidiary.  In the case of any Revocation, if the
designation of such subsidiary as an Unrestricted Subsidiary caused the
available basket amount referred to in Section 6.11 to be utilized by an amount
equal to the aggregate Fair Market Value of all outstanding Investments owned by
the Borrower and its Restricted Subsidiaries in the subsidiary so designated
(the amount so utilized, the “Designation Amount”), then, effective upon such
Revocation, such available basket amount shall be increased by the lesser of
(i) the Designation Amount and (ii) the aggregate Fair Market Value of all
outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
such subsidiary at the time of such Revocation.

 

“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii)(B)(3).

 

“Unrestricted Subsidiary Support Obligations” has the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”

 

“Voting Stock” means the stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the Board of Directors of the Borrower
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

 

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (ii) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary” means a subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Borrower or through one or more
Wholly Owned Subsidiaries and, solely for the purpose of the definition of
“Material Domestic Subsidiary,” excluding any subsidiary whose sole assets are
Equity Interests in one or more subsidiaries that are not Wholly Owned
Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

35

--------------------------------------------------------------------------------



 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

SECTION 1.02                        Classification of Loans and Borrowings.  For
purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

SECTION 1.03                        Terms Generally.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated, amended and restated,
extended or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  The foregoing standards shall also
apply to the other Loan Documents.

 

SECTION 1.04                        Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that for purposes of any determinations associated with leases, including,
without limitation, determinations of whether such leases are capital leases,
whether obligations under such leases are Capital Lease Obligations, the amount
of any Capital Lease Obligations associated with such leases, and the amount of
operating expenses associated with such leases, Consolidated EBITDA,
Consolidated Interest Expense, Indebtedness, the Consolidated Net Leverage Ratio
and the Priority and Secured Net Leverage Ratio shall be determined based on
generally accepted accounting principles in the United States of America in
effect on the Second A&R Effective Date; provided, further, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Second A&R Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

SECTION 1.05                        Change of Currency.  Each provision of this
Agreement also shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify after consultation with
the Borrower to be appropriate to the extent necessary to reflect a change in
currency of any country and any relevant market conventions or practices
relating to such change in currency.

 

SECTION 1.06                        Currency Equivalents Generally.

 

(a)                                 Unless the context otherwise requires, any
amount specified in this Agreement to be in Dollars shall also include the
Dollar Amount of any Alternative Currency.  The maximum amount of Indebtedness
and other threshold amounts that the Borrower and its Restricted Subsidiaries
may incur under Article VI shall not be deemed to be exceeded, with respect to
any outstanding Indebtedness and other threshold amounts solely as a result of
fluctuations

 

36

--------------------------------------------------------------------------------



 

in the exchange rate of currencies.  When calculating capacity for the
incurrence of additional Indebtedness and other threshold amounts by the
Borrower and any Restricted Subsidiary, the exchange rate of currencies shall be
measured as of the date of such calculation.

 

(b)                                 (i)  The Administrative Agent shall
determine the Dollar Amount of any Letter of Credit denominated in an
Alternative Currency as of the date of the issuance thereof and on the first
Business Day of each calendar month on which such Letter of Credit is
outstanding, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall be the Dollar Amount of such Letter of
Credit until the next required calculation thereof pursuant to this Section. 
The Administrative Agent shall in addition determine the Dollar Amount of any
Letter of Credit denominated in an Alternative Currency as provided in Sections
2.17(e) and 2.17(l).

 

(ii)                                  The Administrative Agent shall determine
the Dollar Amount of any Borrowing denominated in an Alternative Currency on or
about the date of the commencement of the initial Interest Period therefor and
as of the date of the commencement of each subsequent Interest Period therefor,
in each case using the Exchange Rate in effect on the date of determination, and
each such amount shall, except as provided in the next sentence, be the Dollar
Amount of such Borrowing until the next required calculation thereof pursuant to
this Section.

 

(iii)                                The Administrative Agent may also determine
the Dollar Amount of any Borrowing or Letters of Credit denominated in an
Alternative Currency as of such other dates as the Administrative Agent shall
determine, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall be the Dollar Amount of such Borrowing
or Letter of Credit until the next calculation thereof pursuant to this Section.

 

(iv)                              The Administrative Agent shall notify the
Borrower, the applicable Lenders and the Issuing Bank of each determination of
the Dollar Amount of each Letter of Credit, Borrowing and LC Disbursement.

 

SECTION 1.07                        Certain Determinations.

 

(a)                                 Notwithstanding anything to the contrary
herein, with respect to any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of any covenant in this Agreement that
does not require compliance with a financial ratio or test (including, the
Consolidated Net Leverage Ratio and/or Priority and Secured Net Leverage Ratio)
(any such amounts, the “Fixed Amounts”) substantially concurrently or in a
series of related transactions with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision in such covenant that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) in such covenant shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in such covenant in connection with such incurrence, but full pro forma
effect shall be given to all applicable and related transactions (including the
use of proceeds of all Indebtedness to be incurred and any repayments,
repurchases and redemptions of Indebtedness) and all other permitted pro forma
adjustments.

 

(b)                                 The Borrower may elect, pursuant to an
Officer’s Certificate delivered to the Administrative Agent to treat all or any
portion of any revolving commitment or undrawn commitment under any Indebtedness
as being incurred and outstanding at such time and for so long as such
commitments remain outstanding (regardless of whether then drawn), in which case
any subsequent incurrence of Indebtedness under such commitment shall not be
deemed, for purposes of this calculation, to be an incurrence at such subsequent
time.

 

SECTION 1.08                        Limited Condition Transactions.

 

(a)                                 In connection with any action being taken in
connection with a Limited Condition Transaction (other than a Borrowing of
Revolving Loans or an issuance of a Letter of Credit), for purposes of
determining compliance with any provision of this Agreement which requires that
no Default or Event of Default, as applicable, has occurred, is continuing or
would result from any such action, as applicable, such condition shall, at the
option of the Borrower, be deemed satisfied, so long as no Default or Event of
Default, as applicable, exists on the date the definitive agreement for such
Limited Condition Transaction is entered into or irrevocable notice of
redemption, purchase, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Equity Interests or Preferred Stock is
given. For the avoidance of doubt, if the Borrower has exercised its option
under the first sentence

 

37

--------------------------------------------------------------------------------



 

of this clause (a), and any Default or Event of Default, as applicable, occurs
following the date the definitive agreement for the applicable Limited Condition
Transaction is entered into or irrevocable notice of redemption, purchase,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Equity Interests or Preferred Stock is given and prior to the
consummation of such Limited Condition Transaction, any such Default or Event of
Default, as applicable, shall be deemed to not have occurred or be continuing
for purposes of determining whether any action being taken in connection with
such Limited Condition Transaction is permitted hereunder.

 

(b)                                 In connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of:

 

(i)                  determining compliance with any provision of this Agreement
which requires the calculation of the Consolidated Net Leverage Ratio or the
Priority and Secured Net Leverage Ratio; or

 

(ii)               testing baskets set forth in this Agreement (including
baskets measured as a percentage of Total Assets or Consolidated EBITDA);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreement for such
Limited Condition Transaction is entered into or irrevocable notice of
redemption, purchase, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Equity Interests or Preferred Stock is
given, as applicable (the “LCT Test Date”), and if, after giving pro forma
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence or discharge of
Indebtedness and the use of proceeds of such incurrence) as if they had occurred
at the beginning of the most recent four consecutive fiscal quarters ending
prior to the LCT Test Date for which consolidated financial statements of the
Borrower are available, the Borrower could have taken such action on the
relevant LCT Test Date in compliance with such ratio, basket or amount, such
ratio, basket or amount shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, baskets or amounts for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio,
basket or amount, including due to fluctuations in Consolidated EBITDA or Total
Assets of the Borrower or the Person subject to such Limited Condition
Transaction or any applicable currency exchange rate, at or prior to the
consummation of the relevant transaction or action, such baskets, ratios or
amounts will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio,
basket or amount (other than the testing of any ratio for purposes of
Section 6.10 and the definition of “Pricing Grid”) on or following the relevant
LCT Test Date and prior to the earlier of the date on which such Limited
Condition Transaction is consummated or the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, any such ratio, basket or amount shall be
calculated on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence or
discharge of Indebtedness and the use of proceeds thereof) have been
consummated.

 

SECTION 1.09                        Interest Rates; LIBOR Notification.  The 
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurocurrency Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.11(c), will be similar to, or produce the same value or
economic equivalence of, the Eurocurrency Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 

SECTION 1.10                        Effect of this Agreement on the Original
Credit Agreement and the Other Existing Loan Documents.  Upon satisfaction of
the conditions set forth in Section 4.03, this Agreement shall become effective
and binding on the Borrower, the Lenders and the other parties hereto and the
provisions of the Original Credit Agreement shall be replaced by the provisions
of this Agreement; provided that (a) the Obligations (as defined in the Original
Credit Agreement) of the Borrower and the other Loan Parties under the Original
Credit Agreement that remain unpaid and outstanding as of and after giving
effect to the Second A&R Effective Date shall continue to exist under

 

38

--------------------------------------------------------------------------------



 

and be evidenced by this Agreement and the other Loan Documents, (b) all Loans
and Letters of Credit under and as defined in the Original Credit Agreement
shall continue as Loans and Letters of Credit under this Agreement, (c) subject
to Section 9.16, the Collateral and the Loan Documents shall continue to secure,
guarantee, support and otherwise benefit the Obligations of the Borrower and the
other Loan Parties under this Agreement and the other Loan Documents on the same
terms as prior to the effectiveness hereof and (d) any Person entitled to the
benefits of Section 2.12, 2.13, 2.14 or 9.04 of the Original Credit Agreement
shall continue to be entitled to the benefits of the corresponding provisions of
this Agreement. Each Loan Document that was in effect immediately prior to the
Second A&R Effective Date (other than the Original Credit Agreement) shall
continue to be effective and, unless the context otherwise requires, any
reference to the Original Credit Agreement contained therein shall be deemed to
refer to this Agreement.

 

ARTICLE II

 

The Credits

 

SECTION 2.01                        Revolving Commitments.

 

(a)                                 Subject to the terms and conditions hereof,
from time to time during the Revolving Commitment Period, each Revolving Lender
severally agrees to make to the Borrower revolving credit loans denominated in
Dollars or an Alternative Currency (“Revolving Loans”) in an aggregate principal
amount that will not result at the time of such Borrowing in (A) the Dollar
Amount of such Lender’s Outstanding Revolving Credit under the Revolving
Commitments exceeding such Lender’s Revolving Commitment or (B) the Dollar
Amount of Revolving Loans in Alternative Currencies exceeding the Alternative
Currency Revolving Sublimit.  During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurocurrency
Loans or, in the case of Revolving Loans in Dollars, ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.03 and 2.05.

 

(b)                                 Each Revolving Loan under the Revolving
Commitments shall be made as part of a Borrowing consisting of Revolving Loans
made by the Revolving Lenders thereunder ratably in accordance with their
respective Revolving Commitments.  The failure of any Revolving Lender to make
any Revolving Loan required to be made by it shall not relieve any other
Revolving Lender of its obligations hereunder; provided that the Revolving
Commitments of the Revolving Lenders are several and no Revolving Lender shall
be responsible for any other Revolving Lender’s failure to make Revolving Loans
as required.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Revolving Borrowing, such Borrowing shall be in an
aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 (or comparable amounts determined by the Administrative
Agent in the case of Alternative Currency).  At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate principal amount that is equal to
the entire unused balance of the Total Revolving Commitments.  Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of 15 Eurocurrency Revolving
Borrowings outstanding.

 

SECTION 2.02                        Incremental Revolving Commitments.

 

(a)                                 The Borrower and one or more Lenders
(including New Lenders reasonably acceptable to the Administrative Agent and the
Issuing Bank) may from time to time agree that such Lenders shall incur
Incremental Revolving Commitments by executing and delivering to the
Administrative Agent an Incremental Revolving Commitment Activation Notice
specifying (i) the amount of the Incremental Revolving Commitments and (ii) the
applicable Incremental Revolving Commitment Closing Date.  Notwithstanding the
foregoing, (1) (A) the aggregate principal amount of Incremental Revolving
Commitments shall not exceed the sum of (i) $100,000,000 plus (ii) the amount of
any (a) voluntary reductions in Revolving Commitments after the Second A&R
Effective Date and prior to the date of incurrence of such Incremental Revolving
Commitments, and (b) voluntary reductions of Incremental Revolving Commitments
after the incurrence of such Incremental Revolving Commitments, in each case,
that are not funded with the proceeds of long-term Indebtedness, (B) no
Incremental Revolving Commitments may be incurred

 

39

--------------------------------------------------------------------------------



 

if a Default would be in existence immediately before or after giving pro forma
effect thereto and to any concurrent transactions and any substantially
concurrent use of the proceeds thereof, and (C) after giving pro forma effect
thereto and to any concurrent transactions, the Consolidated Net Leverage Ratio
shall be less than or equal to the Consolidated Net Leverage Ratio then required
to be maintained by the Borrower pursuant to Section 6.10 (whether or not the
Testing Condition is satisfied), and (2) unless otherwise agreed by the
Administrative Agent, (A) each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $25,000,000 and (B) no more than four
Incremental Revolving Commitment Activation Notices may be delivered by the
Borrower after the Closing Date.  No existing Lender shall have any obligation
to incur any Incremental Revolving Commitments unless it agrees to do so in its
sole discretion.

 

(b)                                 Any Incremental Revolving Commitment shall
be on the same terms, pursuant to the same documentation, and treated the same
as the existing Revolving Facility and shall be considered to be part of the
Revolving Facility.

 

(c)                                  Any additional bank, financial institution
or other Person that elects to become a new Lender under this Agreement in
connection with any transaction described in Section 2.02(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit F-1, whereupon such bank, financial institution or other Person (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement and the other Loan Documents.

 

(d)                                 Upon each increase in the establishment of
any Incremental Revolving Commitments pursuant to this Section 2.02, each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Incremental
Revolving Commitments (each an “Incremental Revolving Lender”) in respect of
such increase, and each such Incremental Revolving Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding participations hereunder in Letters
of Credit held by each Lender (including each such Incremental Revolving Lender)
will equal such Lender’s Revolving Commitment Percentage and if, on the date of
such increase, there are any Revolving Loans outstanding, such Revolving Loans
shall on or prior to the effectiveness of such Incremental Revolving Commitments
either be prepaid from the proceeds of additional Revolving Loans made hereunder
or assigned to an Incremental Revolving Lender (in each case, reflecting such
Incremental Revolving Commitments, such that Revolving Loans are held ratably in
accordance with each Lender’s pro rata share, after giving effect to such
increase), which prepayment or assignment shall be accompanied by accrued
interest on the Revolving Loans being prepaid.  The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.  If
there is a new Revolving Borrowing on such Incremental Revolving Commitment
Closing Date, the Revolving Lenders after giving effect to such Incremental
Revolving Commitments shall make such Revolving Loans in accordance with
Section 2.01.

 

SECTION 2.03                        Procedure for Revolving Loan Borrowing.

 

(a)                                 To request a Revolving Borrowing on any
Business Day, the Borrower shall notify the Administrative Agent of such request
(x) in the case of ABR Loans, by telephone or electronic means (which notice
must be received by the Administrative Agent prior to 12:00 noon, New York City
time on the requested Borrowing Date) or (y) in the case of Eurocurrency Loans,
in writing (which notice must be received by the Administrative Agent prior to
12:00 noon, New York City time not less than (A) three Business Days prior to
the requested Borrowing Date for Dollar Revolving Borrowing requests and
(B) four Business Days prior to the requested Borrowing Date for Alternative
Currency Revolving Borrowing requests).  Any borrowing request shall be
irrevocable (but may be conditioned on the occurrence of any event if the
borrowing request includes a description of such event; provided the relevant
Lender shall still be entitled to the benefits of Section 2.13) and any
telephonic borrowing request) shall be confirmed promptly in writing.  Each such
telephonic and written borrowing request shall specify the amount, currency and
Type of Borrowing to be borrowed and the requested Borrowing Date.  Upon receipt
of such notice, the Administrative Agent shall promptly notify each relevant
Revolving Lender thereof.  For the avoidance of doubt, subject to Section 2.11,
each Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as
the

 

40

--------------------------------------------------------------------------------



 

Borrower may request in accordance herewith and all Revolving Loans made in
Alternative Currencies shall be Eurocurrency Loans.

 

(b)                                 If no election as to the Type of Revolving
Borrowing is specified for a Revolving Borrowing in Dollars, then the requested
Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  If no currency is specified, the requested Borrowing shall be in
Dollars.  In making any determination of the Dollar Amount for purposes of
calculating the amount of Revolving Loans to be borrowed from the respective
Lenders on any date, the Administrative Agent shall use the relevant Exchange
Rate in effect on the date on which the Borrower delivers a borrowing request
for such Revolving Loans pursuant to the provisions of Section 2.03(a).

 

SECTION 2.04                        Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds (x) in the case of any Loan denominated in Dollars, by 3:00
p.m. New York City time and (y) in the case of any Loan denominated in an
Alternative Currency, by 12:00 noon local time in the place of settlement for
such Alternative Currency, in each case to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City or to any
other account as shall have been designated by the Borrower in writing to the
Administrative Agent in the applicable borrowing request.  Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation in the relevant currency or (ii) in the case of the Borrower, the
interest rate applicable to such Loans in the case of a Loan in Dollars or the
applicable Eurocurrency Rate in the case of a Loan in an Alternative Currency. 
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

 

(c)                                  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Sections 8.09 and 9.04(c) are several and not joint.  The failure of
any Lender to make any Loan or to fund any such participation or to make any
payment under Sections 8.09 or 9.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and, other than pursuant to Section 2.18, no Lender shall be responsible for the
failure of any other Lender to so make its Loan or, to fund its participation or
to make its payment under Sections 8.09 or 9.04(c).

 

SECTION 2.05                        Interest Elections.

 

(a)                                 Each Borrowing denominated in Dollars
initially shall be of the Type specified in the applicable borrowing request,
and each Eurocurrency Borrowing in Dollars or an Alternative Currency shall have
an initial Interest Period as specified in such borrowing request.  Thereafter,
the Borrower may elect to convert any Borrowing denominated in Dollars to a
different Type or to continue such Borrowing as the same Type and may elect
successive Interest Periods for any Eurocurrency Borrowing in Dollars or an
Alternative Currency, all as provided in this Section.  The Borrower may elect
different Types or Interest Periods, as applicable, with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the relevant

 

41

--------------------------------------------------------------------------------



 

Lenders holding the Loans comprising the relevant portion of such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a request for a Revolving Borrowing would be required
under Section 2.03, if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly in writing.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify (i) the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing),
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day, (iii) in the case of a Borrowing
denominated in Dollars, whether the resulting Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing, and (iv) if the resulting Borrowing is a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period.”  If any such Interest Election Request
requests a Eurocurrency Borrowing but does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each relevant Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as such for an Interest Period of one month.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing in Dollars may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) each Eurocurrency Borrowing in an
Alternative Currency shall be continued as such for an Interest Period of not
more than one month.

 

SECTION 2.06                        Termination and Reduction of Commitments. 
The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the Outstanding Revolving
Credits would exceed the Total Revolving Commitments.  Any such reduction shall
be in an amount equal to an integral multiple of $1,000,000 and not less than
$5,000,000 and shall reduce permanently the Revolving Commitments then in
effect.

 

SECTION 2.07                        Repayment of Loans; Evidence of Debt.

 

(a)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender or
its registered assigns and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.05) be
represented by one or more promissory notes in such form payable to such payee
or its registered assigns.

 

(b)                                 The Borrower unconditionally promises to pay
the then unpaid principal amount of each Revolving Loan on the Revolving
Termination Date.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

42

--------------------------------------------------------------------------------



 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the currency and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
relevant Lenders and each relevant Lender’s share thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be conclusive absent
manifest error of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

SECTION 2.08                        Prepayments.

 

(a)                                 The Borrower may at any time and from time
to time prepay Loans, in whole or in part, without premium or penalty, upon
notice delivered to the Administrative Agent no later than 12:00 noon, New York
City time (or in the case of an Alternative Currency, 11:00 a.m., London time),
not less than three Business Days prior thereto, in the case of Eurocurrency
Loans, no later than 12:00 noon, New York City time, on the date of such notice,
in the case of ABR Loans, which notice shall specify the date and amount of
prepayment and the Loans to be prepaid; provided that, if a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.13.  Each such notice may be conditioned on the occurrence of one or
more events (it being understood that the Administrative Agent and Lenders shall
be entitled to assume that the Loans contemplated by such notice are to be made
unless the Administrative Agent shall have received written notice revoking such
notice of prepayment on or prior to the date of such prepayment).  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
(except in the case of Revolving Loans that are ABR Loans) accrued interest to
such date on the amount prepaid.  Partial prepayments of Revolving Loans shall
be in an aggregate principal amount that is an integral multiple of $1,000,000
and not less than $5,000,000 (or comparable amounts determined by the
Administrative Agent in the case of Alternative Currency).

 

(b)                                 If at any time for any reason the sum of the
Dollar Amount of Outstanding Revolving Credit exceeds the Total Revolving
Commitments, the Borrower shall upon learning thereof, or upon the request of
the Administrative Agent, immediately prepay the Revolving Loans in an aggregate
principal amount at least equal to the amount of such excess; provided that
solely with respect to any excess resulting from currency exchange rate
fluctuations, this Section 2.08(b) shall not apply unless, on the last day of
any fiscal quarter of the Borrower, the Dollar Amount of Outstanding Revolving
Credit exceeds the Total Revolving Commitments by more than 2.5% as a result of
such fluctuations.

 

SECTION 2.09                        Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
in Dollars for the period from and including the Second A&R Effective Date to
the last day of the Revolving Commitment Period, computed at the applicable
Commitment Fee Rate on the average daily Dollar Amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Revolving Fee Payment Date, commencing on
December 31, 2018.

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Loans on the average daily Dollar Amount of such Revolving Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Second A&R Effective
Date to but excluding the later of the date on which such Revolving Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily Dollar
Amount of the LC Exposure of the Letters of Credit issued by it (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Second A&R Effective Date to but excluding the later of
the date of termination of the Revolving Commitments

 

43

--------------------------------------------------------------------------------



 

and the date on which there ceases to be any such LC Exposure, as well as the
fees agreed by the Issuing Bank and the Borrower with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees will be payable in
Dollars quarterly in arrears on each Revolving Fee Payment Date, commencing on
December 31, 2018; provided that any such fees accruing after the date on which
the Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 365/366 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent the fees in the amounts and on the dates as set forth in
any fee agreements with the Administrative Agent and to perform any other
obligations contained therein.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of commitment fees, to the Revolving Lenders.  Fees
paid shall not be refundable under any circumstances.  All per annum fees shall
be computed on the basis of a year of 365/366 days for actual days elapsed;
provided that commitment fees shall be computed on the basis of a year of 360
days.

 

SECTION 2.10                        Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing in any currency shall bear interest at the Adjusted Eurocurrency Rate
for such currency for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section (in the case of such other amount in Dollars) or 2% plus the
daily weighted average rate of all Loans in the relevant Alternative Currency
(in the case of any such other amount in such Alternative Currency).

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in addition,
in the case of Revolving Loans, upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Revolving Commitment Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that (i) (A) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate and (B) interest computed by reference to the Australian
Dollar Bank Bill Reference Rate and the CDOR Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year) and (ii) interest in respect
of Borrowings in Sterling shall be computed on the basis of 365 days, and in
each case of the foregoing clauses (i) and (ii) shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate or Adjusted Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

44

--------------------------------------------------------------------------------



 

SECTION 2.11                        Alternate Rate of Interest.

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the Reference Bank Rate less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining the
Eurocurrency Rate for such Eurocurrency Borrowing, then (a) the Borrower and the
Administrative Agent may mutually agree in their reasonable discretion to
appoint one or more additional Reference Banks (subject to consent by such
Reference Bank(s)) for purposes of establishing the Reference Bank Rate that
shall be the Adjusted Eurocurrency Rate for such Interest Period for such
Eurocurrency Borrowing, or (b) if no additional Reference Banks are so appointed
or if additional Reference Banks are so appointed and less than two Reference
Banks supply such a rate, then the Administrative Agent shall be deemed to have
determined that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Eurocurrency Borrowing and Section 2.11(b)(i) shall
apply.

 

(b)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

 

(i)                  the Administrative Agent determines (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted Eurocurrency Rate
for a Loan in the applicable currency or for the applicable Interest Period; or

 

(ii)               the Administrative Agent is advised by the Required Lenders
that the Adjusted Eurocurrency Rate or the Eurocurrency Rate, as applicable, for
a Loan in the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof by electronic means or
telephone to the Borrower and the Lenders as soon as practicable thereafter. If
such notice is given, until the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Eurocurrency Borrowing denominated in Dollars to be made the rate of
interest applicable to which is based on the Eurocurrency Rate requested to be
made on the first date of such Interest Period shall be converted to an ABR
Borrowing, and (ii) any Loans denominated in Dollars that were to have been
converted on the first day of such Interest Period to or continued as
Eurocurrency Loans shall be converted to or continued as ABR Loans and (iii) if
any borrowing request requests a Eurocurrency Borrowing, such Borrowing, if
denominated in Dollars, shall be made as an ABR Borrowing, and if such borrowing
request requests a Borrowing denominated in an Alternative Currency or if any
Interest Election Request requests the continuation of a Eurocurrency Borrowing
in an Alternative Currency, such Borrowing or continuation shall be made or
continued as a Borrowing bearing interest at an interest rate reasonably
determined by the Administrative Agent, after consultation with the Borrower and
the applicable Lenders, to compensate the applicable Lenders for such Borrowing
in such currency for the applicable period plus the Applicable Rate; provided
that if the circumstances giving rise to such notice affect only Borrowings in
one currency, then Borrowings in other currencies will not be affected by the
provisions of this Section.

 

(c)                                  If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (b)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement that the
administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (y) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurocurrency Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable

 

45

--------------------------------------------------------------------------------



 

Rate); provided that if such alternate rate of interest as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object in good faith to such amendment. Until
an alternate rate of interest shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this clause (c), only to the extent the LIBOR Screen Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any Eurocurrency Borrowing denominated in Dollars to be made the rate of
interest applicable to which is based on the Eurocurrency Rate requested to be
made on the first date of such Interest Period shall be converted to an ABR
Borrowing, (y) any Loans denominated in Dollars that were to have been converted
on the first day of such Interest Period to or continued as Eurocurrency Loans
shall be converted to or continued as ABR Loans and (z) if any borrowing request
requests a Eurocurrency Borrowing, such Borrowing, if denominated in Dollars,
shall be made as an ABR Borrowing, and if such borrowing request requests a
Borrowing denominated in an Alternative Currency or if any Interest Election
Request requests the continuation of a Eurocurrency Borrowing in an Alternative
Currency, such Borrowing or continuation shall be made or continued as a
Borrowing bearing interest at an interest rate reasonably determined by the
Administrative Agent, after consultation with the Borrower and the applicable
Lenders, to compensate the applicable Lenders for such Borrowing in such
currency for the applicable period plus the Applicable Rate; provided that if
the circumstances giving rise to such notice affect only Borrowings in one
currency, then Borrowings in other currencies will not be affected by the
provisions of this Section.

 

SECTION 2.12                        Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender
(including any reserve for eurocurrency funding that may be established or
reestablished under Regulation D of the Board);

 

(ii)               impose on any Lender any Taxes other than (A) Indemnified
Taxes or Other Taxes indemnified under Section 2.14 or (B) Excluded Taxes; or

 

(iii)            impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

46

--------------------------------------------------------------------------------



 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.13                        Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted Eurocurrency Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market (but
not less than the available Adjusted Eurocurrency Rate quoted for the
Eurocurrency interest period equal to the period from the date of such event to
the last day of the then current Interest Period, or if there is no such
Eurocurrency interest period, the lower of the Eurocurrency rates quoted for the
closest Eurocurrency interest periods that are longer and shorter than such
period).  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.14                        Taxes.

 

(a)                                 All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes unless required by
applicable Requirements of Law; provided that if any applicable withholding
agent shall be required by applicable Requirements of Law to deduct any Taxes in
respect of any such payments, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable shall be increased by the applicable Loan Party as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 2.14) have been made the
applicable Lender (or, in the case of a payment made to the Administrative Agent
for its own account, the Administrative Agent) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(b)                                 In addition, without duplication of any
obligation set forth in subsection (a), the Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

 

(c)                                  Without duplication of any obligation set
forth in subsections (a) or (b), the Loan Parties shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document and any Other Taxes paid by the Administrative
Agent or such Lender (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on

 

47

--------------------------------------------------------------------------------



 

behalf of a Lender, shall be conclusive absent manifest error.  If the Borrower
determines that there is a reasonable basis to contest any Indemnified Tax or
Other Tax for which it is responsible hereunder, without limiting Borrower’s
indemnification obligations hereunder, such Administrative Agent or Lender (as
applicable) shall reasonably cooperate in pursuing such contest (at Borrower’s
expense) so long as pursuing such contest would not, in the sole reasonable
determination of such Administrative Agent or Lender, result in any additional
unreimbursed costs or expenses or be otherwise disadvantageous to the
Administrative Agent or such Lender.  This Section shall not be construed to
require the Administrative Agent or Lender to make available its tax returns (or
any other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent a copy, or if reasonably
available to the Borrower a certified copy, of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  (i)  Each Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
Tax or at a reduced rate of withholding.

 

(ii)                               Without limiting the generality of the
foregoing,

 

(A)                               any U.S. Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two properly
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Non-U.S. Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), whichever of the following is
applicable to establish such Non-U.S. Lender’s entitlement to a reduced rate of,
or exemption from, withholding:

 

(1)                                 two properly executed originals of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to an income tax treaty to which the United
States is a party;

 

(2)                                 two properly executed originals of IRS
Form W-8ECI;

 

(3)                                 (x) two properly executed originals of a
certificate substantially in the form of Exhibit G-1 to the effect that such
Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments to be received by such Lender will be effectively connected income (a
“U.S. Tax Compliance Certificate”) and (y) two properly executed originals of
IRS Form W-8BEN or W-8BEN-E; or

 

(4)                                 to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership, or has sold a
participation), two properly executed originals of IRS Form W-8IMY, accompanied
by properly executed IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership (and not a participating Lender), and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,

 

48

--------------------------------------------------------------------------------



 

such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of such direct and indirect partner(s); and

 

(5)                                 any Non-U.S. Lender shall, to the extent it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable
Requirements of Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii)                                If a payment made to a Lender under this
Agreement or the other Loan Documents would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower or Administrative Agent, at the time or times prescribed
by applicable Requirements of Law and at such time or times reasonably requested
by the Borrower or the Administrative Agent, such documentation prescribed by
applicable Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent  as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this Section 2.14(e)(iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iv)                              Each Lender agrees that if any documentation
it previously delivered pursuant to this Section 2.14(e) expires or becomes
obsolete or inaccurate in any respect, it shall update such documentation or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so. Notwithstanding any other provision of this
Section 2.14(e), a Lender shall not be required to deliver any documentation
under this Section 2.14(e) that such Lender is not legally eligible to deliver.

 

(v)                             Each Lender hereby authorizes the Administrative
Agent to deliver to the Loan Parties and to any successor Administrative Agent
any documentation provided by such Lender to the Administrative Agent pursuant
to this Section 2.14(e).

 

(f)                                   If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which the Loan Party has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to the Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan Party
under this Section 2.14 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including any Taxes)
of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Loan Party agrees to repay the amount paid over to
the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.

 

(g)                                  For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 2.14, include any Issuing Bank.

 

SECTION 2.15                        Pro Rata Treatment and Payments.

 

(a)                                 Each borrowing of Revolving Loans by the
Borrower from the Revolving Lenders and any reduction of the Revolving
Commitments of the Revolving Lenders shall be made pro rata according to the
respective

 

49

--------------------------------------------------------------------------------



 

Revolving Commitments then held by the Revolving Lenders.  Each payment by the
Borrower on account of any commitment fee or any letter of credit fee shall be
paid ratably to the Revolving Lenders entitled thereto.

 

(b)                                 Each prepayment by the Borrower (other than
any prepayment pursuant to Section 2.21) on account of principal of the
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Revolving Lenders. 
All repayments of principal of the Revolving Loans at stated maturity or upon
acceleration shall be allocated pro rata according to the respective outstanding
principal amounts of the matured or accelerated Revolving Loans then held by the
relevant Revolving Lenders.  All payments of interest in respect of the
Revolving Loans shall be allocated pro rata according to the outstanding
interest payable then owed to the relevant Revolving Lenders.  Notwithstanding
the foregoing, (A) any amount payable to a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees or otherwise but
excluding any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 2.16 and Section 9.05) shall, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated interest-bearing account and, subject to any applicable Requirements
of Law, be applied at such time or times as may be determined by the
Administrative Agent:  (1) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent and the Issuing Bank hereunder
(including amounts owed under Section 2.09(b) or 9.04(c)), (2) second, to the
funding of any Revolving Loan or LC Disbursement required by this Agreement, as
determined by the Administrative Agent, (3) third, if so determined by the
Administrative Agent and Borrower, held in such account as cash collateral for
future funding obligations of the Defaulting Lender under this Agreement,
(4) fourth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (5) fifth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, and (B) if such payment is a prepayment of
the principal amount of Revolving Loans, such payment shall be applied solely to
prepay the Revolving Loans of all Non-Defaulting Lenders pro rata (based on the
amounts owing to each) prior to being applied to the prepayment of any Revolving
Loan of any Defaulting Lender.

 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 2:00 p.m., New York City time (or as specified in the next sentence in
the case of Loans in an Alternative Currency), on the date when due.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans in an Alternative Currency shall be
made on the dates specified herein for the pro rata account of the relevant
Lenders to which such payment is owed, in such Alternative Currency and in
immediately available funds not later than the Applicable Time specified by the
Administrative Agent to the Borrower by the same time at least one Business Day
prior to the date when due.  All payments received by the Administrative Agent
(i) after 2:00 p.m., New York City time, in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest and fees thereon.  All such
payments shall be made to the Administrative Agent at its offices at 500 Stanton
Christiana Road, Ops Building 2, 3rd Floor, Newark, Delaware 19713-2107 except
that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.04 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received.  If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  In the case of any extension of any payment of principal,
interest thereon shall be payable at the then Applicable Rate during such
extension.

 

(d)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(subject to the rights of the Administrative Agent to hold and apply amounts to
be paid to a Defaulting Lender in accordance with Section 2.15(b)) (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.  To the extent necessary, the
Administrative Agent shall enter into foreign currency exchange transactions on
customary terms to effect any such ratable payment and the payments made by the
Administrative Agent following such transactions shall be deemed to be payments
made by or on behalf of the Borrower hereunder.

 

50

--------------------------------------------------------------------------------



 

(e)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate principal amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered,  such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower or any other Loan Party pursuant to and in accordance with the
express terms of this Agreement and the other Loan Documents or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant.

 

SECTION 2.16                        Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14 or mitigate the applicability of Section 2.21 or any event that
gives rise to the operation of Section 2.21, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment. Each Lender may designate a different
lending office for funding or booking its Loans hereunder or assign its rights
and obligations hereunder to another of its offices, branches or affiliates;
provided that the exercise of this option shall not affect the obligations of
the Borrower to repay the Loan in accordance with the terms of this Agreement.

 

(b)                                 If any Lender requests compensation under
Section 2.12 or gives notice under Section 2.21, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, or if any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.05), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in unreimbursed LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.02 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Revolving Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent, provided that:  (a) all
amounts owing to such Non-Consenting Lender being replaced (other than principal
and interest) shall be paid in full to such Non-Consenting Lender concurrently
with such assignment, and (b) the replacement Lender (each such

 

51

--------------------------------------------------------------------------------



 

Lender, a “Replacement Lender”) shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the Replacement
Lender shall otherwise comply with Section 9.05.

 

(d)                                 Notwithstanding anything herein to the
contrary, each party hereto agrees that any assignment pursuant to the terms of
Section 2.16(c) may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender making such assignment need not be a party thereto.

 

SECTION 2.17                        Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request that standby letters of
credit denominated in Dollars or an Alternative Currency be issued under this
Agreement for its own account or the account of any Restricted Subsidiary, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Revolving Commitment Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no later than two Business Days prior to such date unless otherwise agreed
by the Issuing Bank and the Administrative Agent) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount and currency of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if, after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $50,000,000, (ii) the Dollar Amount of the
total Outstanding Revolving Credits shall not exceed the Total Revolving
Commitments, (iii) with respect to such Issuing Bank, the sum of the aggregate
face amount of Letters of Credit issued by such Issuing Bank, when aggregated
with the outstanding Revolving Loans funded by such Issuing Bank, shall not
exceed its Revolving Commitment and (iv) with respect to such Issuing Bank, the
sum of the aggregate face amount of Letters of Credit issued by such Issuing
Bank, when aggregated with the outstanding and unreimbursed LC Disbursements
funded by such Issuing Bank, shall not exceed its LC Commitment Amount (unless
in the case of this clause (iii) such Issuing Bank agrees to do so in its sole
discretion); provided that no Issuing Bank shall be obligated to issue any trade
or commercial Letters of Credit unless such Issuing Bank agrees to do so in its
sole discretion. If the Borrower so requests in any applicable letter of credit
application, the Issuing Bank may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit expiration date referenced in clause (c) below; provided,
however, that the Issuing Bank shall not permit any such extension if (A) the
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have

 

52

--------------------------------------------------------------------------------



 

elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the Issuing Bank not to permit such extension. The Issuing Bank shall not be
under any obligation to issue any Letter of Credit if:  (A) any order, judgment
or decree of any Governmental Authority or arbitrator shall by its terms purport
to enjoin or restrain the Issuing Bank from issuing the Letter of Credit, or any
Law applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Second A&R
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Second A&R Effective Date and
which the Issuing Bank in good faith deems material to it or (B) the issuance of
the Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Revolving
Termination Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Revolving Commitment
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Revolving Lender’s Revolving
Commitment Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Such payment by the Lenders shall be made (i) if the currency
of the applicable LC Disbursement or reimbursement payment shall be Dollars,
then in the currency of such LC Disbursement and (ii) subject to clause (l) of
this Section, if the currency of the applicable LC Disbursement or reimbursement
payment shall be an Alternative Currency, in Dollars in an amount equal to the
Dollar Amount of such LC Disbursement or reimbursement payment, calculated by
the Administrative Agent using the Exchange Rate on the applicable LC
Participation Calculation Date.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in the
currency of such LC Disbursement an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that if such
LC Disbursement is denominated in Dollars and is not less than $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing.  If the Borrower fails to make such
payment when due, (A) if such payment relates to a Letter of Credit denominated
in an Alternative Currency, automatically and no further action required, the
obligations of the Borrower to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the Dollar Amount,
calculated using the Exchange Rate on the applicable LC Participation
Calculation Date, of such LC Disbursement and (B) in the case of each LC
Disbursement,  the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Revolving Lender’s Revolving Commitment Percentage

 

53

--------------------------------------------------------------------------------



 

thereof.  Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Revolving Commitment Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.04 with respect to Loans made by such Revolving Lender (and
Section 2.04 shall apply, mutatis mutandis, to such payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders and the Issuing Bank as their interests may appear.  Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the Issuing Bank or any
Revolving Lender to any stamp duty, ad valorem charge or similar Tax that would
not be payable if such reimbursement were made or required to be made in
Dollars, such Revolving Borrower shall pay the amount of any such Tax requested
by the Administrative Agent, the Issuing Bank or such Revolving Lender.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; provided that, subject to the penultimate
sentence of this clause (f), reimbursement obligations of the Borrower with
respect to a Letter of Credit may be subject to avoidance by the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower or any Restricted Subsidiary that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, within the period stipulated by terms and conditions of Letter of Credit,
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  After such examination, the
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any delay in giving such notice

 

54

--------------------------------------------------------------------------------



 

shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date set forth in paragraph (e) of this
Section 2.17, the unpaid amount thereof shall bear interest, for each day from
and including the date such LC Disbursement is required to be reimbursed to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum set forth in Section 2.10(c)(ii).  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.09(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such successor and any previous Issuing Bank, or such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

(j)                                    Additional Issuing Banks.  From time to
time, the Borrower may by notice to the Administrative Agent designate any
Lender (in addition to the initial Issuing Bank) which agrees (in its sole
discretion) to act in such capacity and is reasonably satisfactory to the
Administrative Agent as an Issuing Bank.  Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

 

(k)                                 Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
Dollars equal to 102% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that (i) the amount payable in respect of any
Letter of Credit or LC Disbursement shall be payable in the currency of such
Letter of Credit or LC Disbursement, except that LC Disbursements in an
Alternative Currency in respect of which the Borrower’s reimbursement
obligations have been converted in Dollars as provided in paragraph (e) or
(l) of this Section and interest accrued thereon shall be payable in Dollars,
and (ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement
with respect to the Revolving Facility.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement with respect to the Revolving
Facility.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to

 

55

--------------------------------------------------------------------------------



 

the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 

(l)                                     Conversion. In the event that the Loans
become immediately due and payable on any date pursuant to Section 7.01, all
amounts (i) that the Borrower are at the time or become thereafter required to
reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Letter of Credit denominated in an Alternative
Currency, (ii) that the Revolving Lenders are at the time or become thereafter
required to pay to the Administrative Agent (and the Administrative Agent is at
the time or becomes thereafter required to distribute to the Issuing Bank)
pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Letter of Credit denominated in an Alternative
Currency and (iii) of each Revolving Lender’s participation in any Letter of
Credit denominated in an Alternative Currency under which an LC Disbursement has
been made shall, automatically and with no further action required, be converted
into the Dollar Amount, calculated using the Exchange Rate on such date (or in
the case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the Issuing Bank or any
Revolving Lender in respect of the obligations described in this paragraph shall
accrue and be payable in Dollars at the rates otherwise applicable hereunder.

 

(m)                             Applicability of ISP; Limitation of Liability. 
Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued, the rules of the ISP shall apply to each standby
Letter of Credit.  Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Borrower for, and the Issuing Bank’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the Issuing Bank or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

(n)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Letter of
Credit or related document, the terms hereof shall control.

 

SECTION 2.18                        Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 Fees shall cease to accrue on the Available
Revolving Commitment of such Defaulting Lender pursuant to Section 2.09(a).

 

(b)                                 The Revolving Commitment and Outstanding
Revolving Credit of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02 or Section 9.03); provided that this Section 2.18(b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification effecting (i) an increase or extension of such Defaulting
Lender’s Revolving Commitment or (ii) the reduction or excuse of principal
amount of, or interest or fees payable on, such Defaulting Lender’s Loans or the
postponement of the scheduled date of payment of such principal amount, interest
or fees to such Defaulting Lender.

 

(c)                                  If any Letters of Credit exist at the time
such Lender becomes a Defaulting Lender then:

 

(i)                              Such Defaulting Lender’s LC Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Commitment Percentages (but excluding the Revolving Commitments of all
the Defaulting Lenders from both the numerator and the denominator) but only to
the extent (x) the sum of all the Outstanding Revolving Credits owed to all
Non-Defaulting Lenders does not exceed the total of all Non-Defaulting Lenders’
Available Revolving Commitments, (y) the representations and warranties of each
Loan Party set forth in the Loan Documents to which it is a party are true and
correct at such time, except to the extent that

 

56

--------------------------------------------------------------------------------



 

any such representation and warranty relates to an earlier date (in which case
such representation and warranty shall be true and correct as of such earlier
date), and (z) no Default shall have occurred and be continuing at such time;

 

(ii)                               If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall, within
two Business Days following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Bank such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) for so long as any Letters of Credit are outstanding;

 

(iii)                                If the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.09(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized by
the Borrower;

 

(iv)                              If LC Exposures of the Non-Defaulting Lenders
are reallocated pursuant to clause (i) above, then the fees payable to the
Revolving Lenders pursuant to Section 2.09(a) and Section 2.09(b) shall be
adjusted to reflect such Non-Defaulting Lenders’ LC Exposure as reallocated; and

 

(v)                             If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clauses (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Revolving Lender hereunder, all letter of credit fees payable under
Section 2.09(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated.

 

(d)                                 So long as such Defaulting Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related LC
Exposure will be 100% covered by the Available Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.18(c)(ii), and the participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.18(c)(i) (and such
Defaulting Lender shall not participate therein).

 

The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default.  In the event that the Administrative Agent, the
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Total Revolving Exposure shall be readjusted to reflect the
inclusion of such Lender’s Available Revolving Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause such outstanding Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Revolving Lenders (including such Lender) in accordance with their applicable
percentages, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and any LC Exposure of such Lender reallocated pursuant
to the requirements above shall be reallocated back to such Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender.  Except to the extent otherwise expressly agreed by the affected
parties, and subject to Section 9.18, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

57

--------------------------------------------------------------------------------



 

SECTION 2.19                        Extensions of Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Revolving Commitments on a pro rata basis (based,
in the case of an offer to the Lenders under any Revolving Facility, on the
aggregate outstanding Revolving Commitments under such Revolving Facility, as
applicable), and on the same terms to each such Lender (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders that agree to such transactions from time to time to extend
the maturity date of such Lender’s Loans and/or Commitments of such Class and to
otherwise modify the terms of such Lender’s Loans and/or Commitments of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Loans and/or Commitments and/or modifying the amortization
schedule in respect of such Lender’s Loans).  For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentence shall mean, in the
case of an offer to the Lenders under any Revolving Facility, that all of the
Revolving Commitments of such Revolving Facility are offered to be extended for
the same amount of time and that the interest rate changes and fees payable with
respect to such extension are the same.  Any such extension (an “Extension”)
agreed to between the Borrower and any such Lender (an “Extending Lender”) will
be established under this Agreement by implementing an Extended Revolving
Commitment for such Lender if such Lender is extending an existing Revolving
Commitment (such extended Revolving Commitment, an “Extended Revolving
Commitment,” and any Revolving Loan made pursuant to such Extended Revolving
Commitment, an “Extended Revolving Loan”).  Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that Extended Revolving
Commitment shall become effective, which shall be a date not earlier than five
(5) Business Days after the date on which the Pro Rata Extension Offer is
delivered to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent in its reasonable discretion).

 

(b)                                 The Borrower and each Extending Lender shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(an “Extension Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extended Revolving Commitments of
such Extending Lender.  Each Extension Amendment shall specify the terms of the
applicable Extended Revolving Commitments; provided that (i) except as to
interest rates, fees, any other pricing terms and final maturity (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), any
Extended Revolving Commitment shall have (x) the same terms as the existing
Class of Revolving Commitments from which they are extended or (y) have such
other terms as shall be reasonably satisfactory to the Administrative Agent and,
in respect of any other terms that would affect the rights or duties of any
Issuing Bank, such terms as shall be reasonably satisfactory to such Issuing
Bank. Upon the effectiveness of any Extension Amendment, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Revolving Commitments evidenced thereby as
provided for in Section 9.02(c).  Any such deemed amendment may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.  If provided
in any Extension Amendment with respect to any Extended Revolving Commitments,
and with the consent of each Issuing Bank, participations in Letters of Credit
shall be reallocated to lenders holding such Extended Revolving Commitments in
the manner specified in such Extension Amendment, including upon effectiveness
of such Extended Revolving Commitment or upon or prior to the maturity date for
any Class of Revolving Commitments.

 

(c)                                  Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Revolving Commitment will be
automatically designated an Extended Revolving Commitment.  For purposes of this
Agreement and the other Loan Documents, if such Extending Lender is extending a
Revolving Commitment, such Extending Lender will be deemed to have a Revolving
Commitment having the terms of such Extended Revolving Commitment.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.19), (i) no Extended Revolving Commitment is required to be in
any minimum amount or any minimum increment, (ii) any Extending Lender may
extend all or any portion of its Revolving Commitment pursuant to one or more
Pro Rata Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Revolving Commitment),
(iii) there shall be no condition to any Extension of any Loan or Revolving
Commitment at any time or from time to time other than notice to the
Administrative Agent of such Extension and the terms of the Extended Revolving
Commitment implemented thereby, (iv) all Extended Revolving Commitments and all
obligations in respect thereof shall be Obligations of the relevant Loan Parties
under this Agreement and the other Loan Documents that rank equally and ratably
in right of security with all other Obligations of the Class being extended,
(v) no Issuing Bank shall be obligated to issue Letters

 

58

--------------------------------------------------------------------------------



 

of Credit under such Extended Revolving Commitments unless it shall have
consented thereto and (vi) there shall be no borrower (other than the Borrower)
and no guarantors (other than the Subsidiary Guarantors) in respect of any such
Extended Revolving Commitments.

 

Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

 

SECTION 2.20                        Refinancing Amendments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, the Borrower may by written notice to the Administrative Agent
establish one or more additional Revolving Facilities (“Replacement Revolving
Facilities”) providing for revolving commitments (“Replacement Revolving
Facility Commitments” and the revolving loans thereunder, “Replacement Revolving
Loans”), which replace in whole or in part any Class of Revolving Commitments
under this Agreement.  Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which the Borrower proposes
that the Replacement Revolving Facility Commitments shall become effective,
which shall be a date not less than five (5) Business Days after the date on
which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided that:

 

(i)                  before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date, each of the conditions set forth in Section 4.02 shall be
satisfied;

 

(ii)               after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Commitments, the aggregate amount of Revolving
Commitments shall not exceed the aggregate amount of the Revolving Commitments
outstanding immediately prior to the applicable Replacement Revolving Facility
Effective Date plus amounts used to pay fees, premiums, costs and expenses
(including original issue discount) and accrued interest associated therewith;

 

(iii)            no Replacement Revolving Facility Commitments shall have a
final maturity date (or require commitment reductions or amortizations) prior to
the Revolving Termination Date for the Revolving Commitments being replaced;

 

(iv)           all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to (x) fees, interest rates and other pricing
terms and prepayment and commitment reduction and optional redemption terms
which shall be as agreed between the Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the replacement issuing bank,
if any, under such Replacement Revolving Facility Commitments) taken as a whole
shall (as determined by the Borrower in good faith) be substantially similar to,
or no more restrictive to the Borrower and its Restricted Subsidiaries than,
those, taken as a whole, applicable to the Revolving Commitments so replaced
(except to the extent such covenants and other terms apply solely to any period
after the Revolving Termination Date or are otherwise reasonably acceptable to
the Administrative Agent);

 

(v)              there shall be no borrower (other than the Borrower) and no
guarantors (other than the Subsidiary Guarantors) in respect of such Replacement
Revolving Facility; and

 

(vi)           Replacement Revolving Facility Commitments and extensions of
credit thereunder shall not be secured by any asset of the Borrower and its
subsidiaries other than the Collateral.

 

59

--------------------------------------------------------------------------------



 

Solely to the extent that an Issuing Bank is not a replacement issuing bank, as
the case may be, under a Replacement Revolving Facility, it is understood and
agreed that such Issuing Bank shall not be required to issue any letters of
credit under such Replacement Revolving Facility and, to the extent it is
necessary for such Issuing Bank to withdraw as an Issuing Bank, as the case may
be, at the time of the establishment of such Replacement Revolving Facility,
such withdrawal shall be on terms and conditions reasonably satisfactory to such
Issuing Bank, as the case may be, in its sole discretion.  The Borrower agrees
to reimburse each Issuing Bank, as the case may be, in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

 

(b)                                 The Borrower may approach any Lender or any
other person that would be a permitted assignee of a Revolving Commitment
pursuant to Section 9.05 to provide all or a portion of the Replacement
Revolving Facility Commitments; provided that any Lender offered or approached
to provide all or a portion of the Replacement Revolving Facility Commitments
may elect or decline, in its sole discretion, to provide a Replacement Revolving
Facility Commitment. Any Replacement Revolving Facility Commitment made on any
Replacement Revolving Facility Effective Date shall be designated an additional
Class of Revolving Commitments for all purposes of this Agreement; provided that
any Replacement Revolving Facility Commitments may, to the extent provided in
the applicable Refinancing Amendment, be designated as an increase in any
previously established Class of Revolving Commitments.

 

(c)                                  The Borrower and each Lender providing the
applicable Replacement Revolving Facility Commitments shall execute and deliver
to the Administrative Agent an amendment to this Agreement (a “Refinancing
Amendment”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence such Replacement Revolving Facility Commitments. 
For purposes of this Agreement and the other Loan Documents, if a Lender is
providing a Replacement Revolving Facility Commitment, such Lender will be
deemed to have a Revolving Commitment having the terms of such Replacement
Revolving Facility Commitment.  Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.20), (i) no Replacement Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (ii) there shall be no
condition to any incurrence of any Replacement Revolving Facility Commitment at
any time or from time to time other than those set forth in clause (c) above and
(iii) all Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that rank equally and ratably in right of security with the other
Obligations.

 

(d)                                 Each party hereto hereby agrees that, upon
the Replacement Revolving Facility Effective Date of any Replacement Revolving
Facility Commitments, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Replacement
Revolving Facility Commitments evidenced thereby as provided for in
Section 9.02.  Any amendment to this Agreement or any other Loan Document that
is necessary to effect the provisions of this Section 2.20 and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and may be memorialized in writing between the Administrative Agent and the
Borrower and furnished to the other parties hereto.

 

SECTION 2.21                        Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Second A&R Effective Date that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund any
Eurocurrency Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the ABR, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the ABR, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall upon demand from such Lender (with a copy
to the Administrative Agent), at the Borrower’s determination, either (a) prepay
all Eurocurrency Borrowings of such Lender or (b) convert all Eurocurrency
Borrowings of such Lender to ABR Borrowings (the interest rate on such ABR Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurocurrency Rate component of
the ABR), in each case, either on the last day of the Interest

 

60

--------------------------------------------------------------------------------



 

Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the ABR applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01                        Organization; Powers.  Each of the Borrower
and its Material Subsidiaries is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except, in each case,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.02                        Authorization; Enforceability.  The
Transactions (excluding use of proceeds) are within the corporate or other
organizational powers of the Loan Parties and have been duly authorized by all
necessary corporate or other organizational action.  This Agreement has been and
each other Loan Document will be duly executed and delivered by each Loan Party
party thereto.  This Agreement constitutes, and each other Loan Document when
executed and delivered will constitute a legal, valid and binding obligation of
each Loan Party party thereto, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights or remedies generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03                        Governmental Approvals; No Conflicts.  The
Transactions (excluding use of proceeds) (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect or those which the failure to obtain would not be
reasonably expected to result in a Material Adverse Effect, (ii) the filing of
Uniform Commercial Code financing statements, (iii) after the Collateral Grant
Date, filings with the United States Patent and Trademark Office and the United
States Copyright Office, and (iv) any other filings or registrations required to
perfect Liens created by the Collateral Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any other Loan Party or any order of any
Governmental Authority except where any such violation would not reasonably
expected to result in a Material Adverse Effect, (c) will not violate or result
in a default under any indenture, agreement or other instrument binding upon the
Borrower or any other Loan Party or its assets except as would not reasonably
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Material Subsidiaries (other than any Permitted Lien).

 

SECTION 3.04                        Financial Position.  The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for (a) the
fiscal years ended December 31, 2017 and 2016 reported on by Ernst & Young LLP,
independent public accountants and (b) the six months ended June 30, 2018.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (b) above.

 

SECTION 3.05                        Properties.

 

(a)                                 Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title and Permitted Liens that do

 

61

--------------------------------------------------------------------------------



 

not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes or as, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Each of the Borrower and its Material
Subsidiaries owns, or is validly licensed to use, all Intellectual Property used
or held for use by such entities or necessary to operate their respective
businesses as currently conducted and contemplated to be conducted, and the
operation of their respective businesses by the Borrower and its Material
Subsidiaries does not infringe upon or otherwise violate the rights of any other
Person, except for any such Intellectual Property or infringements or violations
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06                        Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Restricted Subsidiaries (i) that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) on the Second A&R Effective
Date, that involve this Agreement or the Transactions (excluding use of
proceeds).

 

(b)                                 Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Restricted Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received written notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis
reasonably likely to result in Environmental Liability.

 

SECTION 3.07                        Compliance with Laws and Agreements.  Each
of the Borrower and its Material Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

SECTION 3.08                        Investment Company Status.  No Loan Party is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

 

SECTION 3.09                        Taxes.  Each of the Borrower and its
Material Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Material Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

SECTION 3.10                        ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Accounting Standards Codification Topic 715) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the assets of such Plan by an amount which, if it were to
become due, would cause a Material Adverse Effect.

 

SECTION 3.11                        Disclosure.  As of the Second A&R Effective
Date, to the best of the Borrower’s knowledge, neither the Lender Presentation
nor any of the other reports, financial statements, certificates or other
written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information

 

62

--------------------------------------------------------------------------------



 

so furnished), taken as a whole, contained any material misstatement of fact or
omitted to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date furnished; provided that with respect to projected financial
information and other forward looking information and information of a general
economic nature, the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.12                        Collateral Documents.

 

(a)                                 The Pledge Agreement has created and will
create (to the extent required thereby and except during the Collateral
Suspension Period or on and after the Collateral Grant Date when clauses (b) and
(c) shall apply) in favor of the Collateral Agent, for the benefit of the
Lenders, a security interest in the Collateral described therein (subject to any
limitations specified therein).  In the case of the certificated pledged stock
constituting securities described in Section 5.09(a), as of the Second A&R
Effective Date, when stock certificates representing such pledged stock are
delivered to the Collateral Agent or if previously delivered continue to be
controlled by the Collateral Agent, as the case may be (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Pledge Agreement, as of the Second A&R Effective
Date, as a result of the filing of financing statements specified on Schedule
3.12 in appropriate form in the offices specified on Schedule 3.12, the
Collateral Agent shall have or shall continue to have a perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (subject to any limitations specified therein) to the extent
perfection of such security interest can be perfected by control of securities
or the filing of a financing statement, as applicable, as security for the
Obligations, in each case prior and superior in right to any other Person
(except Permitted Liens).

 

(b)                                 On and after the Collateral Grant Date
(except during the Collateral Suspension Period), each Collateral Document is
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  As of the Collateral Grant
Date, in the case of the Pledged Collateral (as defined in the Amended and
Restated Pledge Agreement), when certificates or promissory notes, as
applicable, representing such Pledged Collateral and required to be delivered
under the Amended and Restated Pledge Agreement are delivered to the Collateral
Agent, and in the case of the other Collateral described in the Amended and
Restated Pledge Agreement (other than the Intellectual Property), when financing
statements and other filings specified in the Perfection Certificate are filed
in the offices specified in the Perfection Certificate, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien
(subject to all Permitted Liens) on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and, subject to Section
9-315 of the New York Uniform Commercial Code, the proceeds thereof, as security
for the Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements or possession.

 

(c)                                  On and after the Collateral Grant Date
(except during the Collateral Suspension Period), when the Amended and Restated
Pledge Agreement or an ancillary document thereunder is properly filed and
recorded in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in clause (b) above, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the material United States Intellectual Property included in the
Collateral listed in such ancillary document (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Collateral Grant Date).

 

(d)                                 Notwithstanding anything herein (including
this Section 3.12) or in any other Loan Document to the contrary, neither the
Borrower nor any other Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Administrative Agent,
Collateral Agent or any Lender with respect thereto, under foreign law.

 

SECTION 3.13                        No Change.  Since December 31, 2017, there
has been no event that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------



 

SECTION 3.14                        Subsidiary Guarantors.  Set forth on
Schedule 3.14 is a list of all Subsidiary Guarantors on the Second A&R Effective
Date, together with the jurisdiction of organization, and ownership and
ownership percentages of Equity Interests held by each such Subsidiary Guarantor
in each direct subsidiary of such Subsidiary Guarantor as of the Second A&R
Effective Date.

 

SECTION 3.15                        Solvency.  Immediately after the
consummation of the Transactions to occur on the Second A&R Effective Date,
including the making of each Loan to be made or continued on the Second A&R
Effective Date and the application of the proceeds of such Loans, and after
giving effect to the rights of subrogation and contribution under the Subsidiary
Guarantee, (a) the fair value of the assets of the Borrower and its subsidiaries
on a consolidated basis will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Borrower and its subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability on their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and its
subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged, as such business
is now conducted and is proposed to be conducted following the Second A&R
Effective Date.

 

SECTION 3.16                        No Default.  No Default or Event of Default
has occurred and is continuing.

 

SECTION 3.17                        Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower and its subsidiaries and to their
knowledge their respective officers, directors and employees are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. 
None of (a) the Borrower or any subsidiary or (b) to the knowledge of the
Borrower, any director, officer or employee of the Borrower or any subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No proceeds of the Loans
and no Letter of Credit shall be used by the Borrower in violation of any
Anti-Corruption Law or applicable Sanctions.  No representation is made under
this Section 3.17 with respect to any of the end-user individuals of the
internet services provided by the Borrower or any of its subsidiaries.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01                        Closing Date.  The obligations of the
Lenders to make the initial Loans hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (including by telecopy or email transmission) from each Loan
Party party to the relevant Loan Document, a counterpart of such Loan Document
signed on behalf of such Loan Party.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders as of the Closing Date and dated the Closing Date) of (i) Wachtell,
Lipton, Rosen & Katz, counsel for the Borrower and certain of the Loan Parties
and (ii) local counsel in each jurisdiction in which a Loan Party is organized
and the laws of which are not covered by the opinion referred to in (i) above,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties (other than the Loan Party identified on Schedule
3.01), the authorization of the Transactions (excluding use of proceeds) and any
other legal matters relating to the Loan Parties, this Agreement or the
Transactions (excluding use of proceeds), including a certificate of each Loan
Party substantially

 

64

--------------------------------------------------------------------------------



 

in the form of Exhibit E, all in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by the Chief Executive Officer,
a Vice President, a Financial Officer of the Borrower or any other executive
officer of the Borrower who has specific knowledge of the Borrower’s financial
matters and is satisfactory to the Administrative Agent, confirming that (a) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Closing Date and (b) as of the Closing
Date, no Default has occurred and is continuing.

 

(e)                                  There shall have been delivered to the
Administrative Agent an executed Perfection Certificate.

 

(f)                                   The Administrative Agent shall have
received a solvency certificate in the form of Exhibit I, dated the Closing Date
and signed by the chief financial officer of the Borrower.

 

(g)                                  The Administrative Agent, the Lead
Arrangers and the Lenders shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees of legal
counsel to the Administrative Agent, the Lead Arrangers and the Lenders)
required to be reimbursed or paid by the Borrower hereunder.

 

(h)                                 Since December 31, 2011, there shall have
been no event that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(i)                                     The Administrative Agent shall have
received the results of a recent Lien search with respect to each Loan Party,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 6.02 or discharged on or prior to the
Closing Date pursuant to documentation satisfactory to the Administrative Agent.

 

(j)                                    The Collateral Agent shall have received
the certificates representing the certificated Equity Interests pledged pursuant
to the Pledge Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

 

(k)                                 Each Uniform Commercial Code financing
statement or other filing required by the Pledge Agreement shall be in proper
form for filing.

 

(l)                                     Each Loan Party shall have provided the
documentation and other information requested by the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least three Business Days prior to the Closing
Date.

 

(m)                             The Administrative Agent shall have received an
executed promissory note payable to the order of each Lender that requested such
promissory note at least one Business Day prior to the Closing Date (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  It is understood
that the Closing Date has occurred.

 

SECTION 4.02                        Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than a
continuation or conversion of an existing Borrowing) and the obligation of the
Issuing Bank to issue any Letter of Credit is subject to the satisfaction of the
following conditions:

 

65

--------------------------------------------------------------------------------



 

(a)                                 The representations and warranties of each
Loan Party set forth in this Agreement shall be true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Borrowing, except to the extent that any such representation
and warranty relates to an earlier date (in which case such representation and
warranty shall have been true and correct in all material respects (except to
the extent that any such representation and warranty is qualified by materiality
or Material Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects) as of such earlier date).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing, no Default or Event of Default shall have occurred and
be continuing.

 

(c)                                  The Administrative Agent or Issuing Bank
shall have received a borrowing notice in accordance with Section 2.03 or a
Letter of Credit request in accordance with Section 2.17(b), as applicable.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower or other applicable Loan Party on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

SECTION 4.03                        Second A&R Effective Date.  The obligations
of the Lenders to make the Loans hereunder on or after the Second A&R Effective
Date shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (including by telecopy or email transmission) (i) a
counterpart of this Agreement from the Borrower and each Lender under the
Original Credit Agreement immediately prior to the Second A&R Effective Date
(or, if any such Lender is a Non-Consenting Lender, its Replacement Lender in
accordance with Section 2.16(c) of the Original Credit Agreement) and (ii) from
each Loan Party, a counterpart of the Reaffirmation Agreement signed on behalf
of such Loan Party.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders as of the Second A&R Effective Date and dated the Second A&R Effective
Date) of (i) Wachtell, Lipton, Rosen & Katz, counsel for the Borrower and
certain of the Loan Parties and (ii) local counsel in each jurisdiction in which
a Loan Party is organized and the laws of which are not covered by the opinion
referred to in (i) above, in each case in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties, the authorization of the Transactions (excluding
use of proceeds) and any other legal matters relating to the Loan Parties, this
Agreement or the Transactions (excluding use of proceeds), including a
certificate of each Loan Party substantially in the form of Exhibit E, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Second A&R Effective Date and signed by the Chief
Executive Officer, a Vice President, a Financial Officer of the Borrower or any
other executive officer of the Borrower who has specific knowledge of the
Borrower’s financial matters and is satisfactory to the Administrative Agent,
confirming that (a) the representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct as of the Second A&R Effective
Date and (b) as of the Second A&R Effective Date, no Default has occurred and is
continuing.

 

(e)                                  The Administrative Agent shall have
received a solvency certificate in substantially the form of Exhibit I, dated
the Second A&R Effective Date and signed by the Chief Executive Officer, a Chief
Financial Officer, a Chief Accounting Officer or any other executive officer of
the Borrower who has specific knowledge of the Borrower’s financial matters and
is satisfactory to the Administrative Agent.

 

66

--------------------------------------------------------------------------------



 

(f)                                   The Administrative Agent, the Lead
Arrangers and the Lenders shall have received all fees and other amounts due and
payable on or prior to the Second A&R Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including fees
of legal counsel to the Administrative Agent, the Lead Arrangers and the
Lenders) required to be reimbursed or paid by the Borrower hereunder.

 

(g)                                  Since December 31, 2017, there shall have
been no event that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(h)                                 The Administrative Agent shall have received
the results of a recent Lien search with respect to each Loan Party, and such
search shall reveal no Liens on any of the assets of the Loan Parties except for
Liens permitted by Section 6.02 or discharged on or prior to the Second A&R
Effective Date pursuant to documentation satisfactory to the Administrative
Agent.

 

(i)                                     To the extent not received prior to the
Second A&R Effective Date, the Collateral Agent shall have received the
certificates representing the certificated Equity Interests pledged pursuant to
the Pledge Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

 

(j)                                    Each Loan Party shall have provided the
documentation and other information requested by the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least three Business Days prior to the Second
A&R Effective Date.

 

(k)                                 The Administrative Agent shall have received
an executed promissory note payable to the order of each Lender that requested
such promissory note at least one Business Day prior to the Second A&R Effective
Date (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.

 

(l)                                     The Borrower shall have paid to the
Administrative Agent (i) for the ratable account of the Revolving Lenders
immediately on or prior to the Second A&R Effective Date, all accrued and unpaid
interest on the Revolving Loans under the Original Credit Agreement and all
accrued and unpaid fees payable pursuant to Sections 2.09(a) and (b)(i) of the
Original Credit Agreement, (ii) for the account of the applicable Issuing Bank,
all accrued and unpaid fronting fees payable pursuant to Sections 2.09(b)(ii) of
the Original Credit Agreement and (iii) for its own account, all accrued and
unpaid fees payable pursuant to Section 2.09(c) of the Original Credit
Agreement, in each case to, but not including, the Second A&R Effective Date.

 

(m)                             The Borrower shall have paid to the
Administrative Agent for the account of each of the Revolving Lenders, as fee
compensation for the making of such Lender’s Revolving Commitment, an amendment
fee as separately agreed.

 

The Administrative Agent shall notify the Borrower and the Lenders of the Second
A&R Effective Date, and such notice shall be conclusive and binding.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit have expired or been cash
collateralized, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01                        Financial Statements; Other Information. 
The Borrower will furnish to the Administrative Agent and each Lender:

 

67

--------------------------------------------------------------------------------



 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit except as to the effectiveness of
internal control over financial reporting with respect to any subsidiary
acquired during such fiscal year in accordance with Regulation S-X under the
Exchange Act, as interpreted by the implementation guidance of the U.S.
Securities Exchange Commission) to the effect that such consolidated financial
statements present fairly in all material respects the financial position and
results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except as
approved by such accountants and disclosed therein), and a schedule eliminating
Unrestricted Subsidiaries and reconciling to the financial statements in
reasonable detail as determined by the Borrower if requested by the
Administrative Agent (on its own behalf or at the request of any Lender);

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statement of operations as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year and
the statements of stockholders’ equity and cash flows for the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial position and results of operations of the Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except as approved by such officer and disclosed therein),
subject to normal year-end audit adjustments and the absence of footnotes, and a
schedule eliminating Unrestricted Subsidiaries and reconciling to the financial
statements in reasonable detail as determined by the Borrower if requested by
the Administrative Agent (on its own behalf or at the request of any Lender);

 

(c)                                  within 90 days after the end of each fiscal
year of the Borrower, forecasts of the cash and cash equivalents and long-term
debt line items on the consolidated balance sheets and forecasts of the
statements of operations and cash flows, in each case of the Borrower and the
Restricted Subsidiaries on a quarterly basis for the then current fiscal year,
in each case prepared by management of Borrower and substantially in the form as
the forecasts delivered by the Borrower to the Lead Arrangers prior to the
Second A&R Effective Date;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.10 (whether or not
the Testing Condition is satisfied), (iii) stating whether any change in GAAP or
in the application thereof that materially affects such financial statements has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate, (iv) setting
forth a description of any change in the jurisdiction of organization of the
Borrower or any Material Domestic Subsidiary since the date of the most recent
certificate delivered pursuant to this paragraph (d) (or, in the case of the
first such certificate so delivered, since the Closing Date) and (v) setting
forth a calculation in reasonable detail indicating which Domestic Subsidiaries
are Material Domestic Subsidiaries;

 

(e)                                  concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines and may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

(f)                                   at any time the Borrower or any ERISA
Affiliate participates in any Multiemployer Plan, promptly following receipt
thereof, copies of any documents described in Section 101(k) or 101(l) of

 

68

--------------------------------------------------------------------------------



 

ERISA that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower and/or any ERISA Affiliate has
not requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan then, upon reasonable request of the
Administrative Agent, the Borrower and/or its ERISA Affiliates shall promptly
make a request for such documents or notices from such administrator or sponsor
and the Borrower shall provide copies of such documents and notices to the
Administrative Agent (on behalf of each requesting Lender) promptly after
receipt thereof;

 

(g)                                  after the Collateral Grant Date,
concurrently with the delivery of financial statements under clause (a) above,
an updated Perfection Certificate reflecting all changes since the date of the
information most recently received pursuant to this clause (g) or
Section 5.09(b) (or a certificate of a manager, executive officer or Financial
Officer of the Borrower or any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement, or any other duly authorized employee or signatory of the
Borrower certifying as to the absence of any changes to the previously delivered
update, if applicable); and

 

(h)                                 promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial position of the Borrower or any Restricted Subsidiary, or compliance
with the terms of this Agreement, as the Administrative Agent (on its own behalf
or at the request of any Lender) may reasonably request.

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to the consolidated financial
information of the Borrower by furnishing the consolidated financial information
of any parent of the Borrower that, directly or indirectly, holds all of the
Equity Interests of the Borrower that would be required by clauses (a) and
(b) of this Section 5.01 with all references to the “Borrower” therein being
deemed to refer to such parent and all references to “Financial Officer” therein
being deemed to refer to a comparable officer of such parent; provided that such
financial statements are accompanied by a schedule (the “Reconciliation”)
eliminating (A) such parent of the Borrower and any of such parent’s
subsidiaries other than the Borrower and its subsidiaries and (B) Unrestricted
Subsidiaries and reconciling to the financial statements in reasonable detail as
determined by the Borrower if requested by the Administrative Agent (on its own
behalf or at the request of any Lender).

 

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinks or a similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov; provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents.  Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Borrower shall deliver, promptly after such restated financial statements become
available, revised completed certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer.

 

The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a) and (b) above (but not any Reconciliation unless it
is marked “PUBLIC” by the Borrower) are hereby deemed to be Borrower Materials
suitable for distribution, and to be made available, to Public Lenders as
contemplated by Section 9.18 and may be treated by the Administrative Agent and
the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).

 

SECTION 5.02                        Notices of Material Events.  The Borrower
will furnish to the Administrative Agent for delivery to each Lender prompt
written notice of the following:

 

(a)                                 the occurrence of any Default;

 

69

--------------------------------------------------------------------------------



 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the Borrower or any Restricted Subsidiary thereof as to which there is a
reasonable likelihood of an adverse determination that would reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in liability of the Borrower or its Restricted
Subsidiaries in an amount which would constitute a Material Adverse Effect; and

 

(d)                                 any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03                        Existence; Conduct of Business.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business except in each case (i) where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect or (ii) as such action is not prohibited under Sections 6.03,
6.04 or 6.05.

 

SECTION 5.04                        Payment of Obligations.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, pay its obligations,
including Tax liabilities, that, if not paid, would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect.

 

SECTION 5.05                        Maintenance of Properties; Insurance.

 

(a)                                 The Borrower will, and will cause each of
its Restricted Subsidiaries to (i) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, (ii) maintain, with financially sound and reputable insurance
companies insurance (subject to customary deductibles and retentions, as
determined by the Borrower) in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations, and within thirty
(30) days after the Collateral Grant Date (or such later date as the Collateral
Agent may agree in its reasonable discretion), cause the Collateral Agent to be
listed as a co-loss payee on property policies with respect to tangible personal
property and assets constituting Collateral located in the United States of
America and as an additional insured on all general liability policies, and
(iii) and use commercially reasonable efforts to maintain, prosecute and enforce
its material Intellectual Property, in each case except where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect. 
Notwithstanding the foregoing, the Borrower and its Restricted Subsidiaries may
(i) maintain all such insurance with any combination of primary and excess
insurance, (ii) maintain any or all such insurance pursuant to master or
so-called “blanket policies” insuring any or all Collateral and/or other real
property which does not constitute Collateral (and in such event the co-payee
endorsement shall be limited or otherwise modified accordingly), and/or
(iii) self-insure with respect to such risks with respect to which similarly
situated companies engaged in the same or similar businesses operating in the
same or similar locations usually self-insure, as determined by the Borrower.

 

(b)                                 In connection with the covenants set forth
in this Section 5.05, it is understood and agreed that:

 

(i)                                     the Administrative Agent, the Collateral
Agent, the Lenders and their respective agents or employees shall not be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 5.05, it being understood that (A) the Loan
Parties shall look solely to their insurance

 

70

--------------------------------------------------------------------------------



 

companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Collateral Agent, the Lenders
or their agents or employees.  If, however, the insurance policies, as a matter
of the internal policy of such insurer, do not provide waiver of subrogation
rights against such parties, as required above, then the Borrower, on behalf of
itself and behalf of each of its Subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Collateral Agent, the Lenders and their agents and employees;

 

(ii)                                  the designation of any form, type or
amount of insurance coverage by the Collateral Agent (including acting in the
capacity as the Collateral Agent) under this Section 5.05 shall in no event be
deemed a representation, warranty or advice by the Collateral Agent or the
Lenders that such insurance is adequate for the purposes of the business of the
Borrower and the Subsidiaries or the protection of their properties; and

 

(iii)                               the amount and type of insurance that the
Borrower and its Restricted Subsidiaries have in effect as of the Second A&R
Effective Date satisfy for all purposes the requirements of this Section 5.05.

 

SECTION 5.06                        Books and Records; Inspection Rights.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries in
all material respects are made of all dealings and transactions in relation to
its business and activities.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
all at such reasonable times and as often as reasonably requested, provided that
such visits, inspections, examinations and discussions shall, so long as no
Default or Event of Default has occurred and is continuing, take place no more
often than one time per fiscal year on a date to be determined by, and shall be
coordinated by, the Borrower and the Administrative Agent.

 

SECTION 5.07                        Compliance with Laws.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08                        Use of Proceeds.  The proceeds of the Loans
will be used only to finance the working capital needs and general corporate
purposes of the Borrower and its Restricted Subsidiaries.

 

SECTION 5.09                        Subsidiary Guarantors and Collateral.

 

(a)                                 On the Second A&R Effective Date (A) each
Restricted Subsidiary (other than an Excluded Subsidiary) will continue to be a
party to the Subsidiary Guarantee and (B) each Restricted Subsidiary (other than
an Excluded Subsidiary) will continue to be a party to the Pledge Agreement and
pledge all of the Equity Interests of any Restricted Subsidiary (other than
Excluded Securities) directly owned by such Restricted Subsidiary and any other
shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Equity Interests of any Restricted Subsidiary
(other than Excluded Securities) that may be issued or granted to, or held by,
such Restricted Subsidiary while this Agreement is in effect; provided that such
Restricted Subsidiary shall not be required to take any action (including entry
into any foreign pledge agreement or similar document) other than those actions
expressly set forth in this clause (B) and deliver to the Collateral Agent any
and all certificates representing such Equity Interests (to the extent
certificated and not previously delivered to the Collateral Agent), accompanied
by undated stock powers or other appropriate instruments of transfer executed in
blank.

 

(b)                                 Prior to the Collateral Grant Date, with
respect to any Person that becomes a Restricted Subsidiary (other than an
Excluded Subsidiary) after the Second A&R Effective Date, or any Excluded
Subsidiary that ceases to constitute an Excluded Subsidiary after the Second A&R
Effective Date, the Borrower will, within sixty (60) days thereafter (or such
longer period as the Collateral Agent may agree in its sole discretion)
(i) cause such Restricted Subsidiary to (A) become a party to the Subsidiary
Guarantee, (B) except during a Collateral Suspension Period,

 

71

--------------------------------------------------------------------------------



 

become a party to the Pledge Agreement or such other Collateral Document as may
be reasonably requested by the Collateral Agent, (C) except during a Collateral
Suspension Period, pledge all of the Equity Interests of any Restricted
Subsidiary (other than Excluded Securities) directly owned by such Restricted
Subsidiary and any other shares, stock certificates, options, interests or
rights of any nature whatsoever in respect of the Equity Interests of any
Restricted Subsidiary (other than Excluded Securities) that may be issued or
granted to, or held by, such Restricted Subsidiary while this Agreement is in
effect, (D) deliver to the Collateral Agent any and all certificates
representing such Equity Interests (to the extent certificated), accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and (E) deliver to the Administrative Agent a certificate of such
Restricted Subsidiary, substantially in the form of Exhibit E, with appropriate
insertions and attachments, and (ii) if requested by the Administrative Agent,
deliver to the Administrative Agent one or more legal opinions relating to the
matters described above, which shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

 

(c)                                  On the Collateral Grant Date,

 

(i)                                     the Borrower and each Subsidiary
Guarantor shall cause the Collateral and Guarantee Requirement to be satisfied;

 

(ii)                                  the Collateral Agent shall have received a
Perfection Certificate;

 

(iii)                               the Borrower shall deliver to the
Administrative Agent one or more legal opinions relating to the matters
described above, which shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

 

(d)                                 If any asset  is acquired by the Borrower or
any Subsidiary Guarantor after the Collateral Grant Date or owned by an entity
at the time it becomes a Subsidiary Guarantor after the Collateral Grant Date
(in each case other than (x) assets constituting Collateral under a Collateral
Document that automatically become subject to the Lien of such Collateral
Document upon acquisition thereof, and (y) assets constituting Excluded
Collateral (as defined in the Amended and Restated Pledge Agreement (which for
the avoidance of doubt shall include Excluded Securities), the Borrower or such
Subsidiary Guarantor, as applicable, will (i) notify the Collateral Agent of
such acquisition or ownership and (ii) cause such asset to be subjected to a
Lien (subject to any Permitted Liens) securing the Obligations by, and take, and
cause the Subsidiary Guarantors to take, such actions as shall be reasonably
requested by the Collateral Agent to satisfy the Collateral and Guarantee
Requirement with respect to such asset all at the expense of the Loan Parties,
subject to the last paragraph of this Section 5.09.

 

(e)                                  If any additional direct or indirect
Subsidiary of the Borrower is formed, acquired or ceases to constitute an
Excluded Subsidiary following the Collateral Grant Date and such Subsidiary is
(1) a Material Domestic Subsidiary of the Borrower that is not an Excluded
Subsidiary or (2) any other Domestic Subsidiary of the Borrower that may be
designated by the Borrower in its sole discretion, within sixty (60) days after
the date such Subsidiary is formed or acquired or meets such criteria (or first
becomes subject to such requirement) (or such longer period as the Collateral
Agent may agree in its sole discretion), Borrower shall notify the Collateral
Agent thereof and, within sixty (60) days after the date such Subsidiary is
formed or acquired or meets such criteria (or first becomes subject to such
requirement) or such longer period as the Collateral Agent may agree in its sole
discretion, cause such Subsidiary to become a Subsidiary Guarantor and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party, subject to the last
paragraph of this Section 5.09.  Notwithstanding anything to the contrary
herein, in no circumstance shall an Excluded Subsidiary become a Subsidiary
Guarantor unless designated as a Subsidiary Guarantor by the Borrower in its
sole discretion.

 

(f)                                   The Borrower shall furnish to the
Collateral Agent prompt written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number (to the extent relevant in the applicable jurisdiction of organization)
and (D) in any Loan Party’s jurisdiction of organization; provided that the
Borrower shall not effect or permit any such change unless all filings have been
made, or will have been made within sixty (60) days following such change (or
such longer period as the Collateral Agent may agree in its sole discretion),
under the Uniform Commercial Code (or its equivalent in any applicable
jurisdiction) that are required in order for the Collateral Agent to continue

 

72

--------------------------------------------------------------------------------



 

at all times following such change to have a valid, legal and perfected security
interest in all the Collateral in which a security interest may be perfected by
such filing, for the benefit of the Secured Parties.

 

In addition, in no event shall (1) control agreements or control, lockbox or
similar agreements or arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (2) landlord, mortgagee and bailee
waivers or subordination agreements be required, (3) notices be required to be
sent to account debtors or other contractual third parties unless an Event of
Default has occurred and is continuing and (4) foreign-law governed security
documents or perfection under foreign law be required.

 

SECTION 5.10                        Collateral Suspension Period.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, any Loan Document or any other document executed in
connection herewith, if a Collateral Suspension Date occurs (including any
subsequent Collateral Suspension Date after the occurrence of an immediately
preceding Collateral Reinstatement Date), then the Borrower shall be entitled to
request the release of any or all of the Liens granted pursuant to the
Collateral Documents on the Collateral, and upon delivery to the Administrative
Agent and Collateral Agent of the Officer’s Certificate set forth in clause
(iv) of the definition of “Collateral Suspension Date,” such Liens securing
Obligations shall automatically terminate.  In connection with the foregoing,
the Collateral Agent shall, within a reasonable period of time following the
request and at the sole cost and expense of the Loan Parties, assign, transfer
and deliver to the applicable Loan Parties, without recourse to or warranty by
the Collateral Agent except as to the fact that the Collateral Agent has not
encumbered the released assets, such of the Collateral or any part thereof to be
released as may be in possession of the Collateral Agent and as shall not have
been sold or otherwise applied pursuant to the terms hereof, and, with respect
to any other Collateral,  such documents and instruments (including UCC-3
termination financing statements or releases) as the Borrower shall reasonably
request to evidence such termination and release.  During any Collateral
Suspension Period, the terms and conditions of the Collateral Documents,
including all covenants and representations and warranties contained therein,
shall not apply to the Loan Parties.(b)                                     
Notwithstanding clause (a) above, if after any Collateral Suspension Date
(i) either (x) the Borrower’s corporate credit/family rating subsequently falls
below BBB-  by S&P or Baa3  by Moody’s or (y) either S&P or Moody’s (or a
successor thereto) ceases to provide a corporate credit/family rating for the
Borrower, (ii) any Loan Party incurs a Lien pursuant to Section 6.02(g) or
(iii) the Borrower notifies the Administrative Agent in writing that it has
elected to terminate the Collateral Suspension Period (the occurrence of any
event in clause (i), (ii), or (iii), a “Collateral Reinstatement Event”), the
Collateral Suspension Period with respect to such Collateral Suspension Date
shall automatically terminate and all Collateral and the Collateral Documents,
and all Liens granted or purported to be granted therein, released pursuant to
clause (a) above shall be automatically reinstated on the same terms as of the
applicable Collateral Reinstatement Date (as defined below) and the Loan Parties
shall take all actions and execute and deliver all documents including the
delivery of a new pledge agreement and UCC-1 financing statements (collectively,
the “New Collateral Documents”) and stock certificates accompanied by stock
powers reasonably requested by the Administrative Agent as necessary to create
and perfect the Liens of the Collateral Agent in such Collateral, substantially
consistent with the provisions of Section 4.03 of this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent (collectively, the
“Collateral Reinstatement Requirements”), within 30 days of such Collateral
Reinstatement Event (or such longer period as the Administrative Agent may agree
in its sole discretion) (the first date on which a new pledge agreement is
required to be delivered pursuant to the foregoing, the “Collateral
Reinstatement Date”).  The Collateral Agent is hereby authorized to enter into
any New Collateral Documents in connection with any Collateral Reinstatement
Event.

 

SECTION 5.11                        Further Assurances.  Promptly upon the
reasonable request by the Administrative Agent, or any Lender through the
Administrative Agent, the Borrower shall, or shall cause the Subsidiary
Guarantors to (i) correct any material defect or error that may be discovered in
the execution, acknowledgment, filing or recordation of any Loan Document, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (x) carry out the purposes of the Loan Documents, (y) satisfy the
Collateral and Guarantee Requirement and to cause the Collateral and Guarantee
Requirement to be and remain satisfied and (z) perfect and maintain the validity
and effectiveness of the Collateral Documents and any of the Liens created
thereunder.  Notwithstanding anything herein to the contrary, (A) the Collateral
Agent may grant extensions of time or waiver or modification of requirement for
the creation or perfection of security interests in or the obtaining of
insurance (including title insurance) or surveys

 

73

--------------------------------------------------------------------------------



 

with respect to particular assets (including extensions beyond the Collateral
Grant Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that perfection or obtaining of such items cannot reasonably be
accomplished without undue effort or expense or is otherwise impracticable by
the time or times at and/or in the form or manner in which it would otherwise be
required by this Agreement or the other Loan Documents and (B) Liens required to
be granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Collateral Documents shall be
subject to exceptions and limitations set forth in the Collateral Documents. 
Notwithstanding the foregoing, neither the Borrower nor any subsidiary shall be
required to comply with the provisions of clauses (ii)(y) or (z) of this
Section 5.11 during any Collateral Suspension Period.

 

ARTICLE VI

 

Negative Covenants

 

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or have been cash collateralized, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01                        Indebtedness.  The Borrower will not, and
will not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(a)                                 Indebtedness incurred under the Loan
Documents;

 

(b)                                 (i) Pari Passu Indebtedness, so long as
after giving pro forma effect to the incurrence of such Pari Passu Indebtedness
and any use of the proceeds thereof, (x) the Priority and Secured Net Leverage
Ratio as of the last day of the most recently ended Test Period shall be less
than or equal to 2.00 to 1.00, (y) no Default shall have occurred and be
continuing and (z) the Borrower shall be in compliance with Section 6.10
(whether or not the Testing Condition is satisfied), in each case on the date of
such incurrence and (ii) any Refinancing Indebtedness thereof;

 

(c)                                  (i) Indebtedness of the Borrower or any
other subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets (provided that such Indebtedness is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets) in an
aggregate amount under this clause (c) not to exceed the greater of $125,000,000
and 2.0% of Total Assets as of the time of incurrence; provided that (x) no
Default shall have occurred and be continuing and (y) the Borrower shall be in
compliance with Section 6.10 (whether or not the Testing Condition is satisfied)
and (ii) any Refinancing Indebtedness thereof;

 

(d)                                 any Indebtedness of any Loan Party that is
not secured by any Lien on the assets of the Borrower or of any Restricted
Subsidiary (i) so long as (x) after giving pro forma effect to the incurrence of
such Indebtedness and any substantially concurrent use of the proceeds thereof,
(A) no Default shall have occurred and be continuing and (B) the Borrower shall
be in compliance with Section 6.10 (whether or not the Testing Condition is
satisfied), and (y) other than with respect to Indebtedness the aggregate amount
of which shall not exceed the greater of $65,000,000 and 1.0% of Total Assets as
of the time of incurrence, such Indebtedness under this clause (d) has a final
maturity date occurring after the date that is 90 days after the latest final
maturity date applicable to the Loans at the time such Indebtedness is incurred
and does not require any mandatory prepayments other than in connection with a
Change of Control or with the net cash proceeds from any Disposition and
(ii) any Refinancing Indebtedness thereof;

 

(e)                                  (i) Priority Indebtedness so long as after
giving pro forma effect to the incurrence of such Priority Indebtedness and any
substantially concurrent use of the proceeds thereof, (x) the aggregate
principal amount of Priority Indebtedness (without duplication) outstanding at
the time of such incurrence does not exceed the greater of $150,000,000 and
50.0% of Consolidated EBITDA for the then most recently

 

74

--------------------------------------------------------------------------------



 

ended Test Period, (y) no Default shall have occurred and be continuing and
(z) the Borrower shall be in compliance with Section 6.10 (whether or not the
Testing Condition is satisfied), in each case, on the date of such incurrence;
and (ii) any Refinancing Indebtedness thereof;

 

(f)                                   Guarantees of any Indebtedness permitted
pursuant to this Section 6.01; in each case so long as in the case of clauses
(b) and (d) above, and the Senior Notes and any Refinancing Indebtedness
thereof, the Loans are guaranteed by such Restricted Subsidiary to at least the
same extent;

 

(g)                                  Indebtedness related to the Senior Notes
and any Refinancing Indebtedness thereof;

 

(h)                                 (x) Indebtedness of the Borrower owed to any
Restricted Subsidiary or of a Restricted Subsidiary owed to any other Restricted
Subsidiary or the Borrower and (y) Guarantees by any Restricted Subsidiary or
the Borrower of any Indebtedness of the Borrower or any other Restricted
Subsidiary; provided, however, that upon any such Indebtedness being owed to any
Person other than the Borrower or a Restricted Subsidiary or any such guarantee
being of Indebtedness of any Person other than the Borrower or a Restricted
Subsidiary, as applicable, the Borrower or such Restricted Subsidiary, as
applicable, shall be deemed to have incurred Indebtedness not permitted by this
clause (h);

 

(i)                                     Indebtedness outstanding on the Second
A&R Effective Date and set forth on Schedule 6.01 and any Refinancing
Indebtedness thereof;

 

(j)                                    (i) Indebtedness of any Person that
becomes a Restricted Subsidiary after the Second A&R Effective Date or is merged
with or into or consolidated or amalgamated with the Borrower or any Restricted
Subsidiary after the Second A&R Effective Date and Indebtedness expressly
assumed in connection with the acquisition of an asset or assets from any other
Person; provided that (A) such Indebtedness existed at the time such Person
became a Restricted Subsidiary or of such merger, consolidation, amalgamation or
acquisition and was not created in anticipation thereof and (B) immediately
after such Person becomes a Restricted Subsidiary or such merger, consolidation,
amalgamation or acquisition, (x) no Default shall have occurred and be
continuing and (y) the Borrower shall be in pro forma compliance with
Section 6.10 (whether or not the Testing Condition is satisfied) and (ii) any
Refinancing Indebtedness of such Indebtedness described in clause (i);

 

(k)                                 Indebtedness constituting Investments not
prohibited under Section 6.11 (other than Section 6.11(g));

 

(l)                                     Indebtedness in respect of bid,
performance, surety bonds or completion bonds issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business,
including guarantees or obligations of the Borrower or any Restricted Subsidiary
with respect to letters of credit supporting such bid, performance, surety or
completion obligations;

 

(m)                             Indebtedness owed to any officers or employees
of the Borrower or any Restricted Subsidiary; provided that the aggregate
principal amount of all such Indebtedness under this clause (m) shall not exceed
$15,000,000 at any time outstanding;

 

(n)                                 Indebtedness arising or incurred as a result
of or from the adjudication or settlement of any litigation or from any
arbitration or mediation award or settlement, in any case involving the Borrower
or any Restricted Subsidiary, provided that the judgment, award(s) and/or
settlements to which such Indebtedness relates would not constitute an Event of
Default under Section 7.01(j);

 

(o)                                 indemnification, adjustment of purchase
price, deferred purchase price, contingent consideration or other compensation
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of the Borrower or any
Restricted Subsidiary or Equity Interests of a Restricted Subsidiary, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that, in the case of a
disposition, the maximum aggregate

 

75

--------------------------------------------------------------------------------



 

liability in respect of all such obligations incurred or assumed in connection
with such disposition outstanding under this clause (o) shall at no time exceed
the gross proceeds (including Fair Market Value of noncash proceeds measured at
the time such noncash proceeds are received) actually received by the Borrower
and the Restricted Subsidiaries in connection with such disposition;

 

(p)                                 unsecured Indebtedness in respect of
obligations of the Borrower or any of its Restricted Subsidiaries to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms
(which require that all such payments be made within 60 days after the
incurrence of the related obligations) in the ordinary course of business and
not in connection with the borrowing of money;

 

(q)                                 letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in respect of
other Indebtedness) in the ordinary course of business;

 

(r)                                    Indebtedness arising (A) from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided, however, that such Indebtedness is extinguished within five Business
Days of incurrence, (B) under any customary cash pooling or cash management
agreement with a bank or other financial institution in the ordinary course of
business or (C) from Cash Management Obligations;

 

(s)                                   Indebtedness representing deferred
compensation incurred in the ordinary course of business;

 

(t)                                    Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(u)                                 Indebtedness supported by a letter of
credit, bank guarantee or similar instrument, in principal amount not in excess
of the stated amount of such letter of credit, bank guarantee or similar
instrument;

 

(v)                                 the disposition of accounts receivable in
connection with receivables factoring arrangements in the ordinary course of
business;

 

(w)                               Indebtedness of the Borrower consisting of
obligations for the payment of letters of credit in commitment amounts under
this clause (w) not to exceed $30,000,000 in the aggregate at any one time
outstanding, excluding any commitment amounts for letters of credit issued
pursuant to Indebtedness incurred under any other clause of this Section 6.01;

 

(x)                                 any guarantee by the Borrower or any of its
Restricted Subsidiaries, in the ordinary course of business, of obligations of
suppliers, customers, franchisees and licensees of the Borrower or any of its
Restricted Subsidiaries; and

 

(y)                                 to the extent constituting Indebtedness, the
Match Transactions.

 

Accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional Indebtedness will not be deemed to be an incurrence of
Indebtedness for purposes of this Section 6.01.

 

For purposes of determining compliance with this Section 6.01, (i) Indebtedness
need not be incurred solely by reference to one category of described in this
Section 6.01 but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category) and (ii) in the event that Indebtedness incurred pursuant to this
Section 6.01 meets the criteria of more than one of the types of Indebtedness
described in  this Section 6.01, the Borrower, in its sole discretion, shall
classify, or later divide, classify or reclassify (as if incurred at such later
time), such item of Indebtedness and may include the amount and type of such

 

76

--------------------------------------------------------------------------------



 

Indebtedness in one or more of the clauses this Section 6.01 (including in part
under one such clause and in part under another such clause); provided that if
at any time any applicable ratio or financial test for any  category based on an
Incurrence Based Amounts permits any Indebtedness outstanding under a category
based on a Fixed Amount, such Indebtedness shall be deemed to have been
automatically reclassified as incurred or existing under such category based on
an Incurrence Based Amount.

 

SECTION 6.02                        Liens.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien on any property or asset of the
Borrower or any Restricted Subsidiary (or any improvements or accession thereto
or proceeds therefrom) existing on the Second A&R Effective Date and set forth
in Schedule 6.02; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Restricted Subsidiary and (ii) such
Lien shall secure only those obligations which it secures on the Second A&R
Effective Date and any Refinancing Indebtedness in respect thereof;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the Closing Date prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be, and any Refinancing Indebtedness in respect thereof;

 

(d)                                 Liens securing Indebtedness of the Borrower
or any Restricted Subsidiary incurred pursuant to Section 6.01(c); provided that
(i) such Liens are incurred prior to or within 90 days after such acquisition or
the completion of such construction and improvement with the acquisition of such
fixed or capital assets, and (ii) such Liens do not at any time encumber any of
its existing property other than the property financed by such Indebtedness;

 

(e)                                  deposits, reserves and other Liens securing
credit card operations of the Borrower and its Restricted Subsidiaries;

 

(f)                                   Liens created by the Collateral Documents
or otherwise securing the Obligations;

 

(g)                                  Liens securing Indebtedness permitted
pursuant to Section 6.01(b), so long as, in each case, the Obligations are
secured equally and ratably with (or better than) such Liens;

 

(h)                                 Liens securing Indebtedness permitted
pursuant to Section 6.01(e);

 

(i)                                     Liens securing Guarantees of
Indebtedness permitted pursuant to Section 6.01(a), (b) and (e); provided that,
with respect to any such Liens securing Guarantees of Indebtedness permitted
pursuant to Section 6.01(b), the Obligations are secured equally and ratably
with (or better than) such Liens;

 

(j)                                    Liens that do not secure Indebtedness and
do not interfere with the material operations of the Borrower and the Restricted
Subsidiaries and do not individually or in the aggregate materially impair the
value of the assets of the Borrower and the Restricted Subsidiaries;

 

(k)                                 Liens deemed to secure Capital Lease
Obligations incurred in connection with any sale and leaseback transaction
permitted by Section 6.08;

 

77

--------------------------------------------------------------------------------



 

(l)                                     licenses, sublicenses, leases or
subleases that do not interfere in any material respect with the business of the
Borrower or any Restricted Subsidiary;

 

(m)                             any interest or title of a lessor or sublessor
under, and Liens arising from Uniform Commercial Code financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions)
relating to, leases and subleases permitted hereunder;

 

(n)                                 normal and customary rights of setoff upon
deposits of cash or other Liens originating solely by virtue of any statutory or
common law provision relating to bankers liens, rights of setoff or similar
rights in favor of banks or other depository institutions and not securing any
Indebtedness;

 

(o)                                 Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(p)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any Restricted Subsidiary in connection with
any letter of intent or purchase agreement in respect of any acquisition or
other investment by the Borrower or any Restricted Subsidiary;

 

(q)                                 [Reserved];

 

(r)                                    any extension, renewal or replacement (or
successive renewals or replacements) in whole or in part of any Lien referred to
in clause (b), (c), (d), (g), (h) or (i); provided that with respect to (b),
(c) and (d), (x) the obligations secured thereby shall be limited to the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (y) such Lien shall be limited to all or a part of the assets that secured
the Lien so extended, renewed or replaced;

 

(s)                                   Liens encumbering deposits made to secure
obligations arising from common law, statutory, regulatory, contractual or
warranty requirements of the Borrower or any Restricted Subsidiary, including
rights of offset and setoff;

 

(t)                                    Liens securing Hedging Obligations
entered into for bona fide hedging purposes of the Borrower or any Restricted
Subsidiary not for the purpose of speculation;

 

(u)                                 Liens in favor of a Loan Party;

 

(v)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods and Liens in the ordinary course of
business in favor of issuers of performance and surety bonds or bid bonds or
with respect to health, safety and environmental regulations (other than for
borrowed money) or letters of credit or bank guarantees issued to support such
bonds or requirements pursuant to the request of and for the account of such
Person in the ordinary course of business;

 

(w)                               Interests of vendors in inventory arising out
of such inventory being subject to a “sale or return” arrangement with such
vendor or any consignment by any third party of any inventory;

 

(x)                                 Liens securing Indebtedness owed by (a) a
Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary that
is a Subsidiary Guarantor or (b) the Borrower to a Subsidiary Guarantor;

 

(y)                                 Liens securing obligations pursuant to cash
management agreements and treasury transactions;

 

78

--------------------------------------------------------------------------------



 

(z)                                  Liens arising under any retention of title,
hire purchase or conditional sale arrangement or arrangements having similar
effect in respect of goods supplied to the Borrower and its Restricted
Subsidiaries in the ordinary course of trading and on the supplier’s standard or
usual terms; and

 

(aa)                          Liens on Equity Interests of the members of the
Match Group (other than The Match Group, Inc.) securing Indebtedness permitted
under Section 6.01(y) and Guarantees thereof permitted by Section 6.01(f);

 

provided that, at any time other than during a Collateral Suspension Period, no
voluntary Lien shall be created, incurred, assumed or permitted to exist on any
Equity Interests of any Restricted Subsidiary required to be pledged to secure
the Obligations hereunder other than (i) Permitted Encumbrances described in
clauses (a), (b) and (e) of the definition of “Permitted Encumbrances,”
(ii) Liens securing the Obligations, (iii) Liens securing Pari Passu
Indebtedness or Priority Indebtedness (and Liens securing Guarantees thereof
permitted by Section 6.01(f)) and (iv) Liens permitted under 6.02(aa) above.

 

For purposes of determining compliance with this Section 6.02, (i) any Lien need
not be incurred solely by reference to one category of described in this
Section 6.02 but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category) and (ii) in the event that any Lien incurred pursuant to this
Section 6.02 meets the criteria of more than one of the types of Lien described
in  this Section 6.02, the Borrower, in its sole discretion, shall classify, or
later divide, classify or reclassify (as if incurred at such later time), such
Lien and may include the amount and type of such Lien in one or more of the
clauses this Section 6.02 (including in part under one such clause and in part
under another such clause); provided that if at any time any applicable ratio or
financial test for any category based on an Incurrence Based Amounts permits any
Indebtedness outstanding under a category based on a Fixed Amount, such Lien
shall be deemed to have been automatically reclassified as incurred or existing
under such category based on an Incurrence Based Amount.

 

SECTION 6.03                        Fundamental Changes.  The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or otherwise Dispose of (in one transaction or in a series of related
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Restricted Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing:

 

(i)                                     any Person may merge or be consolidated
with or into the Borrower in a transaction in which the Borrower is the
continuing or surviving Person;

 

(ii)                                  any Person (other than the Borrower) may
merge or consolidate with or into any Restricted Subsidiary in a transaction in
which the surviving entity is or becomes a Restricted Subsidiary; provided that,
if such Person is a Subsidiary Guarantor, the surviving entity is the Borrower
or is or substantially concurrently becomes a Subsidiary Guarantor;

 

(iii)                               any merger, consolidation, Disposition,
liquidation or dissolution not prohibited by Sections 6.04, 6.05 and 6.11 shall
be permitted;

 

(iv)                              any Restricted Subsidiary may Dispose of all
or substantially all of its assets, or all or substantially all of the stock of
its Restricted Subsidiaries, in each case to the Borrower or to another
Restricted Subsidiary or to any Person who becomes a Restricted Subsidiary in
connection with such Disposition, and the Borrower may Dispose of substantially
all of its assets, or substantially all of the stock of its Restricted
Subsidiaries, in each case to any Restricted Subsidiary or to any Person who
becomes a Restricted Subsidiary in connection with such Disposition;

 

(v)                                 any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

 

79

--------------------------------------------------------------------------------



 

(vi)                              a Match Disposition shall be permitted; and

 

(vii)                           the Borrower may (x) merge into or consolidate
with any Person  or (y) Dispose of substantially all (as determined by the
Borrower) of its assets, or substantially all (as determined by the Borrower) of
the stock of its direct subsidiaries to, any Restricted  Subsidiary; provided,
in each case, that the Person formed by or surviving such consolidation or
merger or to which such Disposition is made (such Person, the “Successor
Borrower”) is an entity organized and existing under the laws of any State of
the United States of America or the District of Columbia, and the Successor
Borrower expressly assumes, by a Joinder and Reaffirmation Agreement, all of the
obligations of the Borrower under this Agreement and each other Loan Document to
which the Borrower is a party and takes all actions required by the Pledge
Agreement to perfect the Liens on the Collateral owned by the Successor
Borrower; provided, further, that as of the date of such assumption pursuant
this clause (vii),

 

(A)                               the Successor Borrower shall be in compliance
with Section 6.10 (whether or not the Testing Condition is satisfied) on a pro
forma basis after giving effect to such assumption,

 

(B)                               each other Loan Party shall have reaffirmed
such Loan Party’s obligations under the Loan Documents to which it is a party by
executing and delivering a Joinder and Reaffirmation Agreement,

 

(C)                               the Administrative Agent shall have received a
certificate, dated the date of such assumption and signed by the Chief Executive
Officer, a Vice President, a Financial Officer of the Successor Borrower or any
other executive officer of the Successor Borrower who has specific knowledge of
the Successor Borrower’s financial matters and is reasonably satisfactory to the
Administrative Agent, confirming that (x) after giving effect to such
assumption, no Default or Event of Default has occurred and is continuing,
(y) after giving effect to such assumption, the representations and warranties
of each Loan Party set forth in the Credit Agreement and the Collateral
Documents are true and correct in all material respects (except to the extent
that any such representation and warranty is qualified by materiality or
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects) as of the date of such assumption, except to
the extent that any such representation and warranty relates to an earlier date
(in which case such representation and warranty shall have been true and correct
in all material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of such earlier date and (z) such merger, consolidation or Disposition complies
with this Agreement,

 

(D)                               the Administrative Agent shall have received
(x) a certificate of the Successor Borrower substantially in the form of
Exhibit E, including all annexes, exhibits and other attachments thereto and
(y) if requested by the Administrative Agent, an opinion of counsel covering
such matters, and in a form, substantially the same as previously provided to
the Administrative Agent under Section 4.03(b) to the extent applicable,

 

(E)                                the Borrower shall have provided any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the Act and the
Beneficial Ownership Regulation, and

 

(F)                                 in the case of a Disposition under clause
(y)of this clause (vii), any assets of the Borrower that are not transferred to
the Successor Borrower shall be deemed to be a Restricted Payment by the
Successor Borrower, and such Restricted Payment shall be subject to compliance
with Section 6.05.

 

This Section 6.03(vii) shall not apply to a Disposition pursuant to clause
(y) above unless the Borrower notifies the Administrative Agent that it has
elected to rely on this Section 6.03(vii) to transfer the

 

80

--------------------------------------------------------------------------------



 

obligations of the “Borrower” hereunder and the other Loan Documents to a
Successor Borrower.  Upon any consolidation, merger or Disposition with respect
to which this Section 6.03(vii) applies, the Successor Borrower shall succeed
to, and be substituted for, and may exercise every right and power of, the
Borrower under this Agreement and the other Loan Documents, with the same effect
as if such Successor Borrower had been named as the Borrower herein and therein,
and with respect to any such Disposition the entity succeeded as Borrower shall
be released from the obligation to pay the principal of and interest on the
Loans and all of the Borrower’s other obligations and covenants under this
Agreement and the other Loan Documents.

 

SECTION 6.04                        Disposition of Property.  The Borrower will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
consummate any Asset Sale unless at the time of such transaction and after
giving effect thereto and to the use of proceeds thereof (i) no Default shall
have occurred and be continuing and (ii) the Borrower or such Restricted
Subsidiary, as the case may be, receives consideration at least equal to the
Fair Market Value of the assets sold or otherwise Disposed of, and (iii) in the
case of an Asset Sale other than an Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; provided that
the amount of:

 

(i)                                     any liabilities (as reflected in the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
footnotes thereto, or if incurred or accrued subsequent to the date of such
balance sheet, such liabilities that would have been shown on the Borrower’s or
such Restricted Subsidiary’s balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on the date of such balance sheet) of the
Borrower or such Restricted Subsidiary other than liabilities that are by their
terms subordinated in right of payment to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,

 

(ii)                                  any securities, notes or other similar
obligations received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent so converted) within 180 days following
the closing of such Asset Sale, and

 

(iii)                               any Designated Noncash Consideration
received by the Borrower or any Restricted Subsidiary in such Asset Sale having
an aggregate Fair Market Value, taken together with all other Designated Noncash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not to exceed an amount equal to the greater of $200,000,000 or
3.0% of Total Assets at the time of the receipt of such Designated Noncash
Consideration, with the Fair Market Value of each item of Designated Noncash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

 

shall be deemed to be cash or Cash Equivalents for purposes of this provision
and for no other purpose.

 

SECTION 6.05                        Restricted Payments.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, declare or make,
directly or indirectly, any Restricted Payment, except:

 

(i)                                     the payment by the Borrower or any
Restricted Subsidiary of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration thereof or giving the
notice of the redemption, if on the date of declaration or notice the payment
would have complied with the provisions of this Agreement (assuming, in the case
of redemption, the giving of the notice would have been deemed to be a
Restricted Payment at such time and such deemed Restricted Payment would have
been permitted at such time);

 

(ii)                                  the Borrower may declare or make a
Restricted Payment with respect to its Equity Interest payable solely in
Qualified Equity Interests or redeem any of its Equity Interests in exchange
for, or out of the proceeds of the substantially concurrent issuance and sale
of, Qualified Equity Interests or through accretion or accumulation of such
dividends on such Equity Interests;

 

81

--------------------------------------------------------------------------------



 

(iii)                               repurchase, redemption or other acquisition
for value by the Borrower of, Equity Interests of the Borrower held by officers,
directors or employees or former officers, directors or employees of the
Borrower and any Restricted Subsidiary (or their transferees, estates or
beneficiaries under their estates), upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
cash consideration paid for all such redemptions shall not exceed $10,000,000
during any twelve consecutive months (with unused amounts in any period being
carried over to succeeding periods); provided, further, that cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary from any current
or former officer, director or employee (or any permitted transferees thereof)
of the Borrower or any of its Restricted Subsidiaries (or any direct or indirect
parent company thereof), in connection with a repurchase of Equity Interests of
the Borrower from such Persons will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provisions of this Agreement;

 

(iv)                              repurchases of Equity Interests (a) deemed to
occur upon the exercise of stock options, warrants, or similar rights if the
Equity Interests represent all or a portion of the exercise price thereof or
(b) in connection with the satisfaction of any withholding Tax obligations
incurred relating to the vesting or exercise of stock options, warrants,
restricted stock units or similar rights;

 

(v)                                 any Restricted Payment made out of the net
cash proceeds of the substantially concurrent sale of, or made by exchange for,
Qualified Equity Interests of the Borrower (other than Qualified Equity
Interests issued or sold to a Restricted Subsidiary of the Borrower or an
employee stock ownership plan or to a trust established by the Borrower or any
of its Restricted Subsidiaries for the benefit of their employees) or a
substantially concurrent cash capital contribution received by the Borrower from
its stockholders;

 

(vi)                              payments or distributions to dissenting
stockholders pursuant to applicable law, pursuant to or in connection with a
consolidation, merger or transfer of all or substantially all of the assets of
the Borrower and its Restricted Subsidiaries that complies with the provisions
of  Section 6.03;

 

(vii)                           any Restricted Subsidiary may declare or make a
Restricted Payment with respect to the Equity Interests of such Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary (and, in the case
of a Restricted Subsidiary that is not a Wholly Owned Subsidiary, to each owner
of Equity Interests of such Restricted Subsidiary such that the Borrower or
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution); and

 

(viii)                        the Borrower and its Restricted Subsidiaries may
make Restricted Payments to any direct or indirect parent of the Borrower:

 

(A)                                     the proceeds of which will be used to
pay the consolidated, combined or similar income tax liability of such parent’s
income tax group that is attributable to the income of the Borrower or its
subsidiaries; provided that (x) no such payments with respect to any taxable
year shall exceed the amount of such income tax liability that would have been
imposed on the Borrower and/or the applicable subsidiaries had such entity(ies)
filed on a stand-alone basis and (y) any such payments attributable to an
Unrestricted Subsidiary shall be limited to the amount of any cash paid by such
Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for such
purpose;

 

(B)                                     the proceeds of which shall be used to
pay such equity holder’s operating costs and expenses, other overhead costs and
expenses and fees, in each case, which are directly attributable to the
ownership or operations of the Borrower and its subsidiaries; or

 

(C)                                     the proceeds of which shall be used to
pay customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers and employees of any direct or indirect parent
of the Borrower to the extent such salaries, bonuses, other benefits and
indemnities are directly attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries; and

 

82

--------------------------------------------------------------------------------



 

(ix)                              Restricted Payments (including any Match
Disposition); provided that after giving pro forma effect to such Restricted
Payment, (i) no Default shall have occurred and be continuing and (ii) the
Borrower shall be in compliance with Section 6.10 (whether or not the Testing
Condition is satisfied).

 

For purposes of determining compliance with this Section 6.05, any Restricted
Payment need not be made solely by reference to one category of described in
this Section 6.05 but may be made under any combination of such categories
(including in part under one such category and in part under any other such
category).

 

SECTION 6.06                        Transactions with Affiliates.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions (including amendments or modifications to prior or existing
transactions) with, any of its Affiliates involving payment or consideration in
excess of $5,000,000, except:

 

(a)                                 for transactions at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, as
determined by the Borrower;

 

(b)                                 transactions between or among the Borrower
and its Restricted Subsidiaries not involving any other Affiliate;

 

(c)                                  pursuant to, as determined by the Borrower,
reasonable director, officer and employee compensation (including bonuses) and
other benefits (including retirement, health, and stock compensation plans) and
indemnification arrangements and performance of such arrangements;

 

(d)                                 any Restricted Payment permitted by
Section 6.05;

 

(e)                                  ordinary course overhead arrangements in
which any Restricted Subsidiary or Unrestricted Subsidiary participates;

 

(f)                                   any Investment permitted by Section 6.11;

 

(g)                                  (x) any agreement or arrangement in effect
on the Second A&R Effective Date and any amendment or replacement thereof that
is not more disadvantageous to the Lenders in any material respect than the
agreement or arrangement in effect on the Second A&R Effective Date; (y)  any
agreement or arrangement between the Borrower or any of its Restricted
Subsidiaries on the one hand and any of its Affiliates on the other than of a
type that is customarily entered into by a publicly traded parent or its
subsidiaries and a publicly traded subsidiary of such entity (or a subsidiary of
either such entity), as determined in good faith by the Borrower or (z) any
transaction pursuant to any agreement or arrangement referred to in the
immediately preceding clause (x) or (y);

 

(h)                                 any transaction with a joint venture or
similar entity which would be subject to this Section 6.06 solely because the
Borrower or a Restricted Subsidiary owns an equity interest in or otherwise
controls such joint venture or similar entity;

 

(i)                                     any transaction entered into by a Person
prior to the time such Person becomes a Restricted Subsidiary or is merged or
consolidated with or into the Borrower or a Restricted Subsidiary;

 

(j)                                    any transaction with an Affiliate where
the only consideration paid by the Borrower or any Restricted Subsidiary is
Qualified Equity Interests;

 

(k)                                 the issuance or sale of any Qualified Equity
Interests;

 

83

--------------------------------------------------------------------------------



 

(l)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise, in each case
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans in the ordinary course of business;

 

(m)                             any employment agreements entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business and the transactions pursuant thereto; and

 

(n)                                 transactions between any one or more members
of the IAC Group and any one or more members of the Match Group in connection
with the Match Transactions.

 

SECTION 6.07                        Changes in Fiscal Periods.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, change its
fiscal year to end on a day other than December 31 or change its method of
determining fiscal quarters.

 

SECTION 6.08                        Sales and Leasebacks.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
arrangement with any Person (other than the Borrower or a Restricted Subsidiary)
providing for the leasing by the Borrower or any Restricted Subsidiary of real
or personal property that has been or is to be sold or transferred by the
Borrower or any Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or any Restricted Subsidiary
unless (i) the lease in such arrangement is a capital lease and such capital
lease may be entered into at such time pursuant to Section 6.01 and 6.02 or
(ii) the lease in such arrangement is not a capital lease and the aggregate
proceeds from such arrangement and other such arrangements since the Second A&R
Effective Date do not exceed the greater of $25,000,000 and 1.0% of Consolidated
EBITDA after giving effect thereto on a pro forma basis for the then most
recently ended Test Period.

 

SECTION 6.09                        Clauses Restricting Subsidiary
Distributions.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (a) pay dividends or make any other distributions on or
in respect of its Equity Interests held by the Borrower or a Restricted
Subsidiary, (b) make loans or advances or pay any Indebtedness or other
obligation owed to the Borrower or any Subsidiary Guarantor or (c) transfer any
of its assets to the Borrower or any Subsidiary Guarantor, except for such
encumbrances or restrictions existing under or by reason of:

 

(i)                                     any encumbrances or restrictions
existing under this Agreement and the other Loan Documents;

 

(ii)                                  encumbrances or restrictions with respect
to a Restricted Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the capital stock or assets of such Restricted Subsidiary;

 

(iii)                               encumbrances or restrictions under any
agreement governing Capital Lease Obligations secured by Liens permitted by
Section 6.02, so long as such restrictions apply only to the assets subject to
such Liens or relating to such Capital Lease Obligations, as the case may be;

 

(iv)                              encumbrances or restrictions under any
agreement listed on Schedule 6.09 as in effect on the Second A&R Effective Date;

 

(v)                                 encumbrances or restrictions under any
agreement of any Person that becomes a Restricted Subsidiary after the Closing
Date that existed prior to the time such Person became a Restricted Subsidiary;
provided that such restrictions are not created in contemplation of or in
connection with such acquisition;

 

(vi)                              any other instrument or agreement entered into
after the Closing Date that contains encumbrances and restrictions that, as
determined by the Borrower, will not materially adversely affect the Borrower’s
ability to make payments on the Loans;

 

84

--------------------------------------------------------------------------------



 

(vii)                           encumbrances or restrictions existing under or
by reason of applicable law, regulation or order;

 

(viii)                        non-assignment provisions of any contract or lease
entered into in the ordinary course of business;

 

(ix)                              encumbrances or restrictions imposed under any
agreement to sell assets, including Qualified Equity Interests of such
Restricted Subsidiary, permitted under this Agreement to any Person pending the
closing of such sale;

 

(x)                                 encumbrances or restrictions relating to any
Lien permitted under this Agreement imposed by the holder of such Lien that
limit the right of the relevant obligor to transfer assets that are subject to
such Lien;

 

(xi)                              encumbrances or restrictions relating to any
Lien on any asset or property at the time of acquisition of such asset or
property by the Borrower or any Restricted Subsidiary;

 

(xii)                           customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements, shareholder agreements and other similar agreements that restrict
the transfer of ownership interests in such partnership, limited liability
company, joint venture, corporation or similar Person;

 

(xiii)                        encumbrances or restrictions on cash or other
deposits or net worth imposed by suppliers, customers or landlords under
contracts entered into in the ordinary course of business;

 

(xiv)                       Indebtedness incurred in compliance with
Section 6.01(c) that imposes restrictions of the nature described in
clause (c) above on the assets acquired;

 

(xv)                          with respect to clause (c) only, any encumbrance
or restriction consisting of customary nonassignment provisions in leases
governing leasehold interests, licenses, joint venture agreements and agreements
similar to any of the foregoing to the extent such provisions restrict the
transfer of the property subject to such leases, licenses, joint venture
agreements or similar agreements;

 

(xvi)                       with respect to clause (c) only, any encumbrance or
restriction contained in security agreements or mortgages securing Indebtedness
of a Restricted Subsidiary to the extent such encumbrance or restriction
restricts the transfer of the property subject to such security agreements or
mortgages;

 

(xvii)                    any encumbrances or restrictions imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, agreements,
instruments or obligations referred to in this Section 6.09; provided that, as
determined by the Borrower, such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings
(a) are not materially more restrictive with respect to such encumbrances and
restrictions than those prior to such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings or
(b) will not materially adversely affect the Borrower’s ability to make payments
on the Loans; and

 

(xviii)                 encumbrances or restrictions imposed on any member of
the Match Group in connection with the Match Transactions.

 

SECTION 6.10                        Consolidated Net Leverage Ratio.  As of the
last day of any Test Period, if the Testing Condition is satisfied, then the
Borrower will not permit the Consolidated Net Leverage Ratio as of the last day
of such Test Period to exceed (x) prior to the Trigger Date, 3.25 to 1.00 or
(y) on or after the Trigger Date, 2.75 to 1.00.

 

SECTION 6.11                        Investments.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, make any advance, loan,
extension of credit (by way of Guarantee or otherwise) or capital contribution
to,

 

85

--------------------------------------------------------------------------------



 

or purchase any Equity Interests, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or incur any
Unrestricted Subsidiary Support Obligations with respect to, any other Person
(all of the foregoing, “Investments”) except:

 

(a)                                 extensions of trade credit and credit to
customers in the ordinary course of business;

 

(b)                                 Investments in cash and Cash Equivalents and
Investments that were Cash Equivalents when made;

 

(c)                                  loans and advances to directors, employees
and officers of the Borrower or any Restricted Subsidiary in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate principal amount for the Borrower and its Restricted Subsidiaries not
to exceed $10,000,000 at any one time outstanding;

 

(d)                                 Investments made by the Borrower or any
Restricted Subsidiary in the Borrower or any Restricted Subsidiary or any Person
who becomes a Restricted Subsidiary in connection with such Investment;

 

(e)                                  Investments made at any time if, after
giving pro forma effect thereto, (i) the Borrower shall be in compliance with
Section 6.10 (whether or not the Testing Condition is satisfied) and (ii) no
Default shall have occurred and be continuing;

 

(f)                                   any Investment (x) existing on the Second
A&R Effective Date or (y) made pursuant to binding commitments existing on the
Second A&R Effective Date and, in the case of clause (y), disclosed to the
Lenders in writing on the Second A&R Effective Date;

 

(g)                                  Investments not prohibited by Section 6.05;

 

(h)                                 Investments in Unrestricted Subsidiaries in
an aggregate amount not to exceed  $200,000,000 plus (ii) $100,000,000 in any
fiscal year (with unused amounts pursuant to clauses (i) and (ii) collectively
permitted to be carried over to succeeding fiscal years up to an aggregate total
amount in any fiscal year not to exceed $300,000,000); provided that after
giving pro forma effect to each such Investment, no Default shall have occurred
and be continuing;

 

(i)                                     Guarantees not prohibited by
Section 6.01;

 

(j)                                    Investments to the extent that payment
for such Investments is made with Qualified Equity Interests of the Borrower;

 

(k)                                 accounts, chattel paper and notes receivable
arising from the sale or lease of goods or the performance of services in the
ordinary course of business;

 

(l)                                     Investments received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, suppliers and customers
arising in the ordinary course of business;

 

(m)                             Investments, including in joint ventures of the
Borrower or any Restricted Subsidiary, in an amount not to exceed at any one
time outstanding the greater of $125,000,000 or 2.00% of Total Assets;

 

(n)                                 Investments arising out of the receipt by
the Borrower or a Restricted Subsidiary of noncash consideration for the sale of
assets permitted under Section 6.04;

 

(o)                                 Guarantees by the Borrower or any Restricted
Subsidiary of operating leases (other than Capital Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case entered into
by the Borrower or Restricted Subsidiary in the ordinary course of business;

 

86

--------------------------------------------------------------------------------



 

(p)                                 lease, utility and other similar deposits in
the ordinary course of business;

 

(q)                                 to the extent constituting Investments, the
Match Transactions;

 

(r)                                    [Reserved];

 

(s)                                   [Reserved]; and

 

(t)                                    Investments in Unrestricted Subsidiaries
(i) arising in the ordinary course of business related to cash management,
payroll, accounts payable, insurance and other similar expenses, which in the
Borrower’s good faith determination will be promptly reimbursed by such
Unrestricted Subsidiaries or (ii) consisting of the Equity Interests or assets
of an Unrestricted Subsidiary; provided that any such Investment made in
reliance on this clause (ii) shall not increase availability under Section 6.11
(h) or (m) if the original Investment in such Unrestricted Subsidiary was made
in reliance on Section 6.11 (h) or (m).

 

For purposes of determining compliance with this Section 6.11, any Investment
need not be made solely by reference to one category of described in this
Section 6.11 but may be made under any combination of such categories (including
in part under one such category and in part under any other such category).  The
amount of any Investment outstanding at any time shall be the original cost of
such Investment, reduced (at the Borrower’s option, but not below zero) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01                        Events of Default.  If any of the following
events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 7.01) payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party in this
Agreement or any other Loan Document or any amendment, modification or waiver in
respect thereof, or in any certificate furnished pursuant to this Agreement or
any other Loan Document or any amendment, modification or waiver in respect
thereof, shall prove to have been incorrect in any material respect when made or
deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to the Borrower’s existence) or 5.08 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party (other than those specified in clause
(a), (b), (c) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 

87

--------------------------------------------------------------------------------



 

(f)                                   the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable after any applicable grace period therefor;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any 
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 (to the extent not
adequately covered by insurance) shall be rendered against the Borrower, any
Material Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed;

 

(k)                                 an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     at any time other than during a
Collateral Suspension Period, any Collateral Document shall cease, for any
reason, to be in full force and effect, or any Loan Party shall so assert in
writing, or any security interest purported to be created by any Collateral
Document and to extend to assets that constitute a material portion of the
Collateral shall cease to be, or shall be asserted in writing by the Borrower or
any other Loan Party not to be, a valid and perfected security interest
(perfected as required by this Agreement or the relevant Collateral Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection results from the limitations of foreign
laws, rules and regulations as they apply to pledges of Equity Interests in
Foreign Subsidiaries or the application thereof, or from failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Security Agreement or to file Uniform
Commercial Code continuation statements (so long as such failure does not result
from the breach or non-compliance with the Loan Documents by any Loan Party),
(except, in each case, as permitted under the Loan Documents); provided that, in
the case of any failure of a security interest to be valid and perfected, no
Event of Default shall occur under this Section 7.01(l) if (i) a valid security
interest shall be perfected on such Collateral within five Business Days and
(ii) following such five Business Day period, the rights, powers and privileges
of the Secured Parties shall not be materially adversely affected by such
failure;

 

88

--------------------------------------------------------------------------------



 

(m)                             this Agreement or the Subsidiary Guarantee shall
cease, for any reason, to be in full force and effect, or any Loan Party shall
so assert in writing, except as permitted under the Loan Documents; or

 

(n)                                 Change of Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable during the continuation
of such event) by the Borrower, and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind (other than notice from the Administrative Agent), all of which are
hereby waived by the Borrower and (iii) require all outstanding Letters of
Credit to be cash collateralized in accordance with Section 2.17(k); and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Revolving Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01                        Appointment and Authorization.  Each of the
Lenders hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

 

SECTION 8.02                        Administrative Agent and Affiliates.  The
bank serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Restricted Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

SECTION 8.03                        Action by Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and the other Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02 or 9.03), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Restricted Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02 or 9.03) or otherwise, in the absence of its own gross negligence
or willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered under or in connection with this Agreement or
any other Loan Document, (iii) the performance or observance of any of the
covenants, agreements or other

 

89

--------------------------------------------------------------------------------



 

terms or conditions set forth herein or in any other Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, the
other Loan Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

SECTION 8.04                        Consultation with Experts.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05                        Delegation of Duties.  The Administrative
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent. 
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

SECTION 8.06                        Successor Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this paragraph, the Administrative Agent may resign at any time by notifying
the Lenders and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

SECTION 8.07                        Credit Decision.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any Lead Arranger or any other Lender or any of their respective Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Lead Arranger or any other Lender or any of their
respective Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.  Each Lender further acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities.

 

SECTION 8.08                        Lead Arrangers; Syndication Agent;
Co-Documentation Agents.  Notwithstanding anything to the contrary herein, none
of the Lead Arrangers, the Syndication Agent or Co-Documentation Agents shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, if applicable, as the
Administrative Agent, the Collateral Agent, a Lender or an Issuing Bank.  Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lead Arrangers, the Syndication Agent or the Co-Documentation Agents in deciding
to enter into this Agreement or any other Loan Document or in taking or not
taking any action hereunder or thereunder.

 

90

--------------------------------------------------------------------------------



 

SECTION 8.09                        Tax Indemnification by the Lenders.  To the
extent required by any applicable Requirements of Law, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.14, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from any amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 8.09.  The agreements in this Section 8.09 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

SECTION 8.10                        Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments or this Agreement;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Revolving
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender

 

91

--------------------------------------------------------------------------------



 

party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Revolving Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01                        Notices.

 

(a)                                 All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy) (unless otherwise specifically permitted in this Agreement), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy or telephone notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an Administrative Questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:                                                                                                                                                                                         
IAC Group, LLC
555 West 18th Street
New York, NY  10011
Chief Financial Officer
Telephone:  (212) 314-7227
Fax:  (212) 632-9529

 

With a copy
to:                                                                                                                                                           
IAC Group, LLC
555 West 18th Street
New York, NY  10011
General Counsel
Telephone:  (212) 314-7376
Fax:  (212) 632-9551

 

Administrative
Agent:                                                                                                                        
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops Building 2, 3rd Floor
Newark, DE  19713-2107
Jessie Qian Jiang
Telephone:  (302) 634-2426
Fax:  (302) 634-1417

 

and

 

J.P. Morgan Europe Limited
Loans Agency, 6th floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom

Attention:  Loans Agency
Telephone:  +44 20 7134 8188
Fax:  +44 20 7777 2360

 

92

--------------------------------------------------------------------------------



 

With a copy
to:                                                                                                                                                           
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York  10179
Attention:  Matthew Cheung
Telephone:  (212) 270-5282
Fax:  (212) 270-3279

 

(b)                                 Notices, financial statements and similar
deliveries and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent (including by posting on IntraLinks); provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

SECTION 9.02                        Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended, amended and restated or modified except as
provided in Sections 2.02, 2.11, 2.19 and 2.20 or pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Revolving
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.15 in a manner that would alter the pro rata distribution or sharing
of payments required thereby or any provision requiring the pro rata funding of
Loans, without the written consent of each Lender, (v) except as provided in
Sections 5.10 or 9.16, release all or substantially all of the Collateral
securing the Obligations or all or substantially all of the value of the
Guarantees provided by the Subsidiary Guarantors taken as a whole without the
written consent of each Lender, (vi) adversely affect the rights of any Class in
respect of payments due to Lenders of such Class in a manner different to the
effect of such amendment, waiver or consent on any other Class without the
written consent of the Required Class Lenders of such Class (it being understood
that the Required Lenders may waive, in whole or in part, any prepayment of
Loans hereunder so long as the application, as between Classes, of any portion
of such prepayment that is still required to be made is not altered),
(vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the  written
consent of each Lender or (viii) change the definition of “Alternative
Currency,” without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or  any Issuing Bank hereunder without the prior
written consent of the Administrative Agent or such Issuing Bank, as the case
may be.

 

(c)                                  Notwithstanding the foregoing,
modifications to the Loan Documents may be made (including by amendment and
restatement) with the consent of the Borrower and the Administrative Agent (but
without the consent of any Lender) to the extent necessary (A) to effectuate any
Incremental Revolving Commitments, Incremental

 

93

--------------------------------------------------------------------------------



 

Revolving Loans, Replacement Revolving Facility Commitments, Replacement
Revolving Loans, Extended Revolving Commitments and Extended Revolving Loans in
a manner consistent with Sections 2.02, 2.19 and 2.20 and as may be necessary to
establish such Incremental Revolving Commitments, Incremental Revolving Loans,
Extended Revolving Commitments, Replacement Revolving Facility Commitments,
Replacement Revolving Loans or Extended Revolving Loans as a separate Class or
tranche from any Revolving Commitments or Revolving Loans, as applicable, or
(B) to cure any ambiguity, omission, error, defect or inconsistency and, in each
case under this clause (B), such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within ten Business Days
following receipt of notice thereof.

 

(d)                                 Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, unless otherwise set forth in any
New Lender Supplement, Extension Amendment or Refinancing Amendment with respect
to the Class of Loans and Revolving Commitments established thereby, only the
consent of the Required Lenders shall be necessary to (1) waive or consent to a
waiver of an Event of Default under Section 7.01(d) (solely with respect to
Section 6.10) or (2) modify or amend Section 6.10 (including, in each case, the
component definitions thereof, solely to the extent such definitions are used in
such Section (but not otherwise)) or this clause (d).

 

SECTION 9.03                        Waivers; Amendments to Other Loan Documents.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power under the Subsidiary
Guarantee or the Pledge Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders under the
Subsidiary Guarantee and the Pledge Agreement are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of the Subsidiary Guarantee or the Pledge Agreement or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.

 

(b)                                 Neither the Subsidiary Guarantee, the Pledge
Agreement nor any provision thereof may be waived, amended, amended and restated
or modified except pursuant to an agreement or agreements in writing entered
into by each affected Loan Party and, except as provided in Section 2.02, 2.19,
2.20, 9.02 or (prior to the Collateral Grant Date) in the case of amendments to
the Pledge Agreement described in Section 7.1(b) thereof, the Required Lenders
or by the affected Loan Party and the Administrative Agent with the consent of
the Required Lenders; provided that no such agreement shall (i) release all or
substantially all of the Collateral (except as provided in Section 5.10 or
9.16), (ii) release all or substantially all of the Material Domestic
Subsidiaries as Subsidiary Guarantors (except as provided in Section 9.16),
(iii) modify the “waterfall” provision set forth in Section 5.3 of the Pledge
Agreement (or, on or following the Collateral Grant Date, Section 4.2 of the
Amended and Restated Pledge Agreement) or (iv) change any of the provisions of
this Section, in each case without the written consent of each Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Collateral Agent under the Subsidiary Guarantee or any
Collateral Document without the prior written consent of the Collateral Agent.

 

(c)                                  Notwithstanding anything to the contrary in
any Loan Document, without the consent of any Lender, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, amendment and restatement, modification, supplement or waiver of
any Loan Document (including the Pledge Agreement on the Collateral Grant Date),
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, and to give effect to any intercreditor agreement reasonably
satisfactory to the Administrative Agent associated therewith, or as required by
local law to give effect to, or protect, any security interest for the benefit
of the Secured Parties in any property or so that the security interests therein
comply with applicable law or this Agreement or in each case to otherwise
enhance the rights or benefits of any Lender under any Loan Document.

 

94

--------------------------------------------------------------------------------



 

SECTION 9.04                        Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Lead Arrangers, in
connection with the syndication of the Revolving Facility and the preparation,
execution, delivery and administration of this Agreement or any other Loan
Document or any amendments, modifications or waivers of the provisions hereof or
thereof and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Lenders, including the fees, charges and
disbursements of one firm of counsel for the Administrative Agent and the
Lenders taken as a whole (and  in the case of an actual or perceived conflict of
interest, one additional counsel to all such affected Persons, taken as a
whole), and to the extent required, one firm of local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and one firm of regulatory counsel, in connection with the
enforcement or protection of its rights in connection with the Original Credit
Agreement, this Agreement or any other Loan Document, including their rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented or invoiced out-of-pocket fees, expenses, disbursements and other
charges of one firm of counsel for all Indemnitees, taken as a whole (and, in
the case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict notifies the Borrower of any existence of such
conflict and in connection with the investigating or defending any of the
foregoing has retained its own counsel, of another firm of counsel for such
affected Indemnitee), and to the extent required, one firm or local counsel in
each relevant jurisdiction) and one firm of regulatory counsel of any such
Indemnitee, arising out of, in connection with, or as a result of (i) the
execution or delivery of the Original Credit Agreement, this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties to this Agreement or any other Loan
Document of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Restricted Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Restricted Subsidiaries, (iv) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, by the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether or not such action, claim,
litigation or proceeding was brought by the Borrower, its equity holders,
affiliates or creditors or any other third person; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction in a  final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee (or that of any of its respective subsidiaries or any of their
respective officers, directors, employees or members), (ii) are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from a material breach of this Agreement by such Indemnitee or (iii) do
not involve or arise from an act or omission by the Borrower or its subsidiaries
or any of their respective affiliates, partners, directors, officers, employees,
agents, advisors or other representatives and is brought by an Indemnitee solely
against one or more other Indemnitees (other than claims against any Agent or
any Lead Arranger in its capacity as such or in its fulfilling such role).  Each
Indemnitee shall give prompt notice to the Borrower of any claim that may give
rise to a claim against the Borrower hereunder and shall consult with the
Borrower in the conduct of such Indemnitee’s legal defense of such claim;
provided, however, than an Indemnitee’s failure to give such prompt notice to
the Borrower or to seek such consultation with the Borrower shall not constitute
a defense to any claim for indemnification by such Indemnitee unless, and only
to the extent that, such failure materially prejudices the Borrower.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Total Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,

 

95

--------------------------------------------------------------------------------



 

claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the parties shall not assert, and each hereby waives, any claim against any
other party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof;  provided that nothing in this clause (d) is intended to
relieve the Borrower of any obligation it may otherwise have to indemnify any
Indemnitee against any special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

 

(e)                                  All amounts due under this Section shall be
payable within ten (10) Business Days after written demand therefor.

 

(f)                                   This Section 9.04 shall not apply to any
Taxes other than Taxes that represent losses, claims, damages, liabilities and
expenses resulting from a non-Tax claim.

 

SECTION 9.05                        Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) except as set forth in
Section 6.03(vii), the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more financial
institutions (“assignee” or “assignees”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments and the Loans at the time owing to it) with the prior written
consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld or delayed, except for any bona fide competitors of the
Borrower and its subsidiaries); provided that no consent of the Borrower shall
be required for an assignment (x) to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee (except for any bona fide competitor of the Borrower and its
subsidiaries) or (y) prior to the earlier of (i) the completion of the primary
syndication of the Revolving Commitments following the Second A&R Effective Date
as notified by to the Borrower by the Lead Arrangers or (ii) November 12, 2018;
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
of the proposed assignment;

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld); provided that no consent of the Administrative Agent
shall be required for an assignment of any Revolving Commitment or Loan to an
assignee that is a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               each Issuing Bank; provided that no consent of
any Issuing Bank shall be required for an assignment of any Revolving Commitment
or Loan to an assignee that is an Affiliate of a Lender.

 

(ii)                               Assignments shall be subject to the following
additional conditions:

 

96

--------------------------------------------------------------------------------



 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment or Loans of any Class, the
amount of the Revolving Commitments or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $10,000,000 (or in the case of a Loan in an Alternative
Currency, an appropriate corresponding amount as shall be consented to by the
Administrative Agent (such consent not be unreasonable withheld)), unless each
of the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Section 7.01 has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of its Revolving
Commitments or Revolving Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which fee is hereby waived for
any assignment to which JPMorgan Chase Bank, N.A. or any of its Affiliates is a
party);

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;

 

(E)                                on the date of such assignment, the assignee
of a Revolving Commitment must be able to fund Revolving Loans in all
Alternative Currencies; and

 

(F)                                 the assignee shall not be (i) the Borrower
or any of the Borrower’s Affiliates or Subsidiaries or (ii) a natural Person.

 

For the purposes of this Section 9.05(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)                                Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.04).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.05 shall be null and void.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amount (and related interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender (with respect to such Lender’s own interests only), at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)                             Upon its receipt of a duly completed Assignment
and Assumption with respect to a permitted assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire

 

97

--------------------------------------------------------------------------------



 

(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section (unless waived),
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks, institutions or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) or the first proviso to Section 9.03(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations of
such Sections; provided that any documentation required to be provided pursuant
to Section 2.14(e) shall be provided solely to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary in connection with a Tax audit or other proceeding or other
governmental inquiry to establish that such commitment, loan, letter of credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and the parties hereto shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(ii)                               A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other applicable
central bank that governs or regulates the activities of such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 9.06                        Survival.  All covenants, agreements,
representations and warranties made by any Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or the other Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Revolving Commitments have not expired or terminated.  The provisions of
Sections 2.12, 2.13, 2.14 and 9.04 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration

 

98

--------------------------------------------------------------------------------



 

or termination of the Revolving Commitments, any assignment of rights by or
replacement of a Lender or the termination of this Agreement or any provision
hereof.

 

SECTION 9.07                        Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or the Lead Arranger
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  This Agreement shall become
effective as provided in Section 4.03, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by email or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.08                        Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.09                        Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.  Each Lender agrees to notify the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

SECTION 9.10                        Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
and any claims, controversy, dispute or cause of action (whether in contract or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by and construed in accordance with the law of the State of New York.

 

(b)                                 The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Bank, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, any Lender
or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
any other Loan Party or their respective properties in the courts of any
jurisdiction.

 

(c)                                  The Borrower and each other Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the

 

99

--------------------------------------------------------------------------------



 

fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.11                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED TO IT, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.12                        Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 9.13                        Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or an
agreement described in clause (f) hereof or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or (i) on a confidential basis to (x) any rating agency
in connection with rating the Borrower or any of its subsidiaries or the Loans
hereunder, (y) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the facilities or
(z) market data collectors, similar service providers to the lending industry
and service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the other Loan Documents. 
For the purposes of this Section, “Information” means all information received
from the Borrower or its Affiliates relating to the Borrower, its subsidiaries
or their businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or its Affiliates.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would reasonably accord to its own confidential
information.

 

Subject to Section 9.19, each Lender acknowledges that information furnished to
it pursuant to this Agreement or the other Loan Documents may include material
non-public information concerning the Borrower and its Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

100

--------------------------------------------------------------------------------



 

Subject to Section 9.19, all information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement or the other Loan Documents
will be syndicate-level information, which may contain material non-public
information about the Borrower and its Affiliates and their Related Parties or
their respective securities.  Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

SECTION 9.14                        Judgment Currency.  If, for the purposes of
obtaining judgment or filing a claim in any court, it is necessary to convert a
sum due hereunder or claim in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

SECTION 9.15                        USA PATRIOT Act and Beneficial Ownership
Regulation.  Each Lender subject to the Act hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) and the Beneficial Ownership
Regulation, it is hereby required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act and the Beneficial Ownership Regulation and
the Borrower agrees to provide to any Lender for the purposes of complying
therewith such information as reasonably requested from time to time by such
Lender.

 

SECTION 9.16                        Collateral and Guarantee Matters.

 

(a)                                 The Lenders irrevocably authorize the
Administrative Agent and the Collateral Agent to enter into any customary
intercreditor agreement or arrangement in form and substance reasonably
satisfactory to the Administrative Agent or Collateral Agent, as applicable,
with the holders of any Pari Passu Indebtedness (or any agent thereof) permitted
under this Agreement that in the good faith determination of the Administrative
Agent or Collateral Agent, as applicable, is necessary to effectuate the
incurrence of such Indebtedness.

 

(b)                                 Any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document
shall be automatically released (i) upon all of the Obligations (other than
(x) (i) Cash Management Obligations and (ii) Obligations under Specified Swap
Agreements not yet due and payable, and (y) contingent obligations not yet
accrued and payable) having been paid in full, all Letters of Credit having been
cash collateralized or otherwise back-stopped (including by “grandfathering”
into any future credit facilities), in each case, on terms reasonably
satisfactory to the relevant Issuing Bank in its sole discretion, or having
expired or having been terminated, and the Total Revolving Commitments having
expired or having been terminated, (ii) on such property that is Disposed of or
to be Disposed of as part of or in connection with any Disposition (other than a
lease or license) not prohibited hereunder or under any other Loan Document to
any Person other than a Loan Party, (iii) subject to Section 9.02, if approved,
authorized or ratified in writing by the Required Lenders, (iv) on such property
owned by a Subsidiary Guarantor upon (or substantially simultaneously with)
release of such Subsidiary Guarantor from its obligations under its Subsidiary
Guarantee pursuant to clause (c) below, (v) upon such property becoming Excluded
Collateral (as defined in the Amended and Restated Pledge Agreement if then in
effect) or Excluded Securities, (vi)  as expressly provided in the Collateral
Documents or (vii) in connection with a Collateral Suspension Period.

 

101

--------------------------------------------------------------------------------



 

(c)           Any Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guarantee (i) in the event of dissolution of
such Person, (ii) if such Person is designated as an Unrestricted Subsidiary or
otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of this Agreement, upon (or substantially simultaneously with)
effectiveness of such designation or when it first ceases to be a Restricted
Subsidiary, respectively, (iii) if the obligations under this Agreement are
discharged in accordance with the terms of this Agreement or (iv) as otherwise
expressly provided in the Subsidiary Guarantee; provided that no such release
shall occur with respect to an entity that ceases to be a Restricted Subsidiary
if such Subsidiary Guarantor continues to be a guarantor in respect of any Pari
Passu Indebtedness unless and until such guarantor is (or is being substantially
simultaneously) released from its guarantee with respect to such Pari Passu
Indebtedness.

 

(d)           The Lenders and the other Secured Parties (by virtue of their
acceptance of the benefits of the Loan Documents) hereby authorize the
Administrative Agent and the Collateral Agent to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clauses (c), (d) or (k) of Section 6.02 in each case to the extent
the contract or agreement pursuant to which such Lien is granted prohibits any
other Liens on such property; and the Administrative Agent and the Collateral
Agent shall do so upon request of the Borrower; provided that prior to any such
request, the Borrower shall have delivered to the Administrative Agent a
certificate of the Chief Executive Officer, a Vice President or a Financial
Officer of the Borrower or any other executive officer of the Borrower
certifying (x) that such Lien is not prohibited under this Agreement and
(y) that the contract or agreement pursuant to which such Lien is granted
prohibits any other Lien on such property.

 

(e)           Upon request by the Administrative Agent or Collateral Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s or Collateral Agent’s authority to release its interest in particular
types or items of property, release any Subsidiary Guarantor from its
obligations under the Subsidiary Guarantee, or enter into an intercreditor
agreement pursuant to this Section 9.16.  In each case as specified in this
Section 9.16, the Administrative Agent and/or Collateral Agent will, at the Loan
Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guarantee, in each case in accordance with the
terms of the Loan Documents and this Section 9.16.

 

(f)            The Lenders hereby authorize the Administrative Agent and the
Collateral Agent to execute the Reaffirmation Agreement.

 

SECTION 9.17        No Advisory or Fiduciary Relationship.  In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees for itself and on behalf of the Loan Parties that (i) the Revolving
Facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Loan Parties, on the one hand, and the Agent
Parties and the Lenders, on the other hand, and the Loan Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agent Parties and the Lenders is and has been acting solely as a
principal and is not the agent or fiduciary for the Loan Parties; (iii) the Lead
Arrangers, Agent Parties and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Lead
Arrangers or the Agent Parties has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(iv) the Agent Parties and the Lenders have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

 

SECTION 9.18        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an

 

102

--------------------------------------------------------------------------------



 

EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 9.19        Platform; Borrower Materials.  The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or their respective
Subsidiaries or any of their respective securities) (each, a “Public Lender”).
The Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers,
the Issuing Bank and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
the Borrower or the Subsidiaries or any of their respective securities for
purposes of United States Federal securities laws (provided, however, that such
Borrower Materials shall be treated as set forth in Section 9.13, to the extent
such Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”  THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE ADMINISTRATIVE AGENT, ITS
RELATED PARTIES AND THE LEAD ARRANGERS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY
LEAD ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

 

103

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

IAC GROUP, LLC

 

 

 

By:

/s/ Nick Stoumpas

 

 

Name:

Nick Stoumpas

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent (including as Collateral Agent)
and a Lender

 

 

 

By:

/s/ Matthew Cheung

 

 

Name:

Matthew Cheung

 

 

Title:

Vice President

 

IAC GROUP, LLC CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

 

Bank of America, N.A.,

 

as a Lender and an Issuing Bank

 

 

 

By:

/s/ Lauren L. Olson

 

 

Name:

Lauren L. Olson

 

 

Title:

Vice President

 

[IAC — Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS,

 

 

as a Lender

 

 

 

 

By:

/s/ David L. Berger

 

 

Name:

David L. Berger

 

 

Title:

Director

 

 

By:

/s/ Sang W. Han

 

 

Name:

Sang W. Han

 

 

Title:

Vice President

 

[IAC — Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Citibank, N.A.,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Keith Lukasavich

 

 

Name:

Keith Lukasavich

 

 

Title:

Managing Director and Vice President

 

[IAC — Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name:

Rebecca Kratz

 

 

Title:

Authorized Signatory

 

[IAC — Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

as a Lender

 

 

 

 

 

By:

/s/ Lauren M. Potts

 

 

Name:

Lauren M. Potts

 

 

Title:

Vice President

 

[IAC — Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Société Générale,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Andrew Johnman

 

 

Name:

Andrew Johnman

 

 

Title:

Director

 

[IAC — Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BMO Harris Bank N.A.,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Joan Murphy

 

 

Name:

Joan Murphy

 

 

Title:

Managing Director

 

 

[IAC — Signature Page to Second Amended and Restated Credit Agreement]

 

 

--------------------------------------------------------------------------------



 

 

Fifth Third Bank,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Suzanne Rode

 

 

Name:

Suzanne Rode

 

 

Title:

Managing Director

 

[IAC — Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November 5, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”), among IAC Group, LLC, (the “Borrower”), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and the other parties
thereto.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the
Assignee, without recourse to the Assignor, and the Assignee hereby irrevocably
purchases and assumes from such Assignor, without recourse to the Assignor, as
of the Effective Date (as defined below), the interest described in Schedule 1
hereto (the “Assigned Interest”), in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1
hereto.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim and (b) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any of its Affiliates or any other obligor or the performance or
observance by the Borrower, any of its Affiliates or any other obligor of any of
their respective obligations under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto.

 

3.             The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 3.04 and 5.01 thereof and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption;
(c) agrees that it will, independently and without reliance upon the Assignor,
the Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, it if

 

A-1

--------------------------------------------------------------------------------



 

is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.14(e) of the Credit Agreement.

 

4.             The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

5.             Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of each
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to the Effective Date
and to the Assignee for amounts which have accrued subsequent to the Effective
Date or accrue subsequent to the Effective Date.  The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
Assignment and Assumption directly between themselves.

 

6.             From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and shall be
bound by the provisions hereof and (b) the Assignor shall, to the extent
provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement (but shall continue to
be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.04).

 

7.             This Assignment and Assumption shall be governed by and construed
in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

A-2

--------------------------------------------------------------------------------



 

Schedule 1
to Assignment and Assumption with respect to the Second Amended and Restated
Credit Agreement, dated as of November 5, 2018,
among IAC Group, LLC as Borrower,
the Lenders party thereto, JPMorgan Chase Bank, N.A. as Administrative Agent,
and the other parties thereto

 

Name of Assignor:

 

 

 

 

 

Name of Assignee:

 

 

 

 

Effective Date of Assignment:

 

 

 

Credit Facility Assigned

 

Principal
Amount Assigned

 

Commitment Percentage Assigned

 

 

 

 

 

 

 

 

 

$

___________

 

              .        %

 

 

[Name of Assignee]

 

[Name of Assignor]

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

[Consented to and]1 Accepted for recordation in the Register:

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

1  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement

 

A-3

--------------------------------------------------------------------------------



 

Consented to:

 

 

JPMorgan Chase Bank, N.A., as Issuing Bank

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to:]2

 

 

IAC Group, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

2  Signature block to be added only if the consent of the Borrower is required
by the terms of the Credit Agreement

 

A-4

--------------------------------------------------------------------------------



 

EXHIBIT B

 

[Reserved]

 

B-1

--------------------------------------------------------------------------------



 

EXHIBIT C

 

[Reserved]

 

C-1

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF AMENDED AND RESTATED PLEDGE AGREEMENT

 

dated and effective as of

 

[     ], 20[  ]

 

among

 

IAC GROUP, LLC,
as the Borrower,

 

each other Subsidiary Guarantor
party hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

Definitions

 

SECTION 1.1.

Credit Agreement

1

SECTION 1.2.

Other Defined Terms

2

ARTICLE II

 

Pledge of Securities

 

SECTION 2.1.

Pledge

6

SECTION 2.2.

Delivery of the Pledged Collateral

6

SECTION 2.3.

Representations, Warranties and Covenants

7

SECTION 2.4.

Certification of Limited Liability Company and Limited Partnership Interests

9

SECTION 2.5.

Registration in Nominee Name; Denominations

9

SECTION 2.6.

Voting Rights; Dividends and Interest, Etc.

10

 

ARTICLE III

 

Security Interests in Other Personal Property

 

SECTION 3.1.

Security Interest

11

SECTION 3.2.

Representations and Warranties

13

SECTION 3.3.

Covenants

15

SECTION 3.4.

Other Actions

18

SECTION 3.5.

Covenants Regarding Patent, Trademark and Copyright Collateral

18

 

 

 

ARTICLE IV

 

Remedies

 

 

 

SECTION 4.1.

Remedies Upon Default

20

SECTION 4.2.

Application of Proceeds

22

SECTION 4.3.

Securities Act, Etc.

22

SECTION 4.4.

Collection of Receivables Assets

23

SECTION 4.5.

Special Collateral Account

23

SECTION 4.6.

Pledgors’ Obligations Upon Event of Default

24

 

i

--------------------------------------------------------------------------------



 

ARTICLE V

 

Miscellaneous

 

 

 

SECTION 5.1.

Notices

24

SECTION 5.2.

Security Interest Absolute

24

SECTION 5.3.

Limitation By Law

25

SECTION 5.4.

Binding Effect; Several Agreements

25

SECTION 5.5.

Successors and Assigns

25

SECTION 5.6.

Collateral Agent’s Fees and Expenses; Indemnification

25

SECTION 5.7.

Collateral Agent Appointed Attorney-in-Fact

26

SECTION 5.8.

Governing Law

26

SECTION 5.9.

Waivers; Amendment

27

SECTION 5.10.

WAIVER OF JURY TRIAL

27

SECTION 5.11.

Severability

28

SECTION 5.12.

Counterparts

28

SECTION 5.13.

Headings

28

SECTION 5.14.

Jurisdiction; Consent to Service of Process

28

SECTION 5.15.

Termination or Release

29

SECTION 5.16.

Additional Subsidiaries

30

SECTION 5.17.

General Authority of the Collateral Agent

30

SECTION 5.18.

Subject to Intercreditor Agreements; Conflicts

31

SECTION 5.19.

[Intentionally Omitted]

31

SECTION 5.20.

Person Serving as Collateral Agent

31

SECTION 5.21.

Survival of Agreement

31

SECTION 5.22.

Cash Management Agreements and Specified Swap Agreements

32

 

ii

--------------------------------------------------------------------------------



 

Schedules

 

 

 

 

 

 

 

Schedule I

 

Subsidiary Guarantors

 

Schedule II

 

Pledged Stock; Pledged Debt

 

Schedule III

 

Intellectual Property

 

Schedule IV

 

Commercial Tort Claims

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit I

 

Form of Supplement to the Amended and Restated Pledge Agreement

 

Exhibit II

 

Form of Notice of Grant of Security Interest in Intellectual Property

 

 

iii

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED PLEDGE AGREEMENT dated and effective as of [     ], 20[  ],
(this “Agreement”), is among IAC Group, LLC, a Delaware limited liability
company (the “Borrower”), each Subsidiary Guarantor listed on the signature
pages hereof and each other Subsidiary Guarantor that becomes a party hereto
after the date hereof (together with the Borrower, the “Pledgors”) and JPMorgan
Chase Bank, N.A., as collateral agent for the Secured Parties referred to herein
(together with its successors and assigns in such capacity, the “Collateral
Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to the Credit Agreement, dated as of December 21, 2012, as
amended and restated as of October 7, 2015, as further amended as of
December 14, 2016, as further amended as of September 25, 2017 and as further
amended and restated as of November 5, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto from time to time,
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (together
with its successors and assigns in such capacity, the “Administrative Agent”),
and the other parties party thereto.

 

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The Credit Agreement requires
that this Agreement is executed and delivered by the Loan Parties on the
Collateral Grant Date.  The Borrower and the Subsidiary Guarantors, as
affiliates of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement. The Borrower and the
Subsidiary Guarantors are willing to execute and deliver this Agreement as
required by the Credit Agreement.

 

This Agreement is an amendment and restatement of the Pledge Agreement, dated as
of December 21, 2012, among IAC/InterActiveCorp, the other Pledgors party
thereto, and JPMorgan Chase Bank, N.A., as collateral agent (as amended,
supplemented or otherwise modified and reaffirmed prior to the date hereof, the
“Existing Pledge Agreement”), and this Agreement is not a novation or discharge
of the grant of security interest and obligations of the Pledgors thereunder.

 

Therefore, to induce the Lenders to make their respective extensions of credit
under the Credit Agreement after the Collateral Grant Date, the parties hereto
agree to amend and restate the Existing Pledge Agreement as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.            Credit Agreement.  Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement.  All terms defined in the Uniform Commercial
Code (as defined herein) and not defined in this Agreement or the Credit
Agreement have the meanings specified therein.

 

D-1

--------------------------------------------------------------------------------



 

SECTION 1.2.            Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper or
General Intangibles.

 

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this agreement, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.1.

 

“Collateral” means Article 9 Collateral and Pledged Collateral.  For the
avoidance of doubt, the term Collateral does not include any Excluded
Collateral.

 

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).

 

“Copyrights” means all of the following now directly owned or hereafter directly
acquired by any Pledgor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise; (b) all registrations and applications for
registration of any such Copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III; (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

“Excluded Collateral” means (i) any fee-owned real property and all leasehold
interests in real property; (ii) motor vehicles and other assets subject to
certificates of title; (iii) 

 

D-2

--------------------------------------------------------------------------------



 

letter-of-credit rights (other than to the extent such rights can be perfected
by filing a UCC-1);  (iv) Commercial Tort Claims up to $7,500,000; (v) pledges
and security interests prohibited by applicable law, rule or regulation (in each
case, except to the extent such prohibition is unenforceable after giving effect
to applicable provisions of the Uniform Commercial Code and other applicable
law) or which could require governmental (including regulatory) consent,
approval, license or authorization to be pledged (unless such consent, approval,
license or authorization has been received); (vi) any lease, license, permit or
other agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license, permit or agreement or create a right
of termination in favor of any other party thereto (other than any Loan Party)
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code of any applicable jurisdiction; (vii) those assets as to which
the Administrative Agent and the Borrower reasonably agree that the cost or
other consequence (including, without limitation, tax consequences) of
obtaining  such a security interest or perfection thereof are excessive in
relation to the value afforded thereby; (viii) any governmental licenses,
permits or state or local franchises, charters and authorizations, to the extent
security interests in such licenses, permits, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction; (ix) Excluded Securities; (x) “intent-to-use” trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent that the grant of a security interest
therein would impair the validity or enforceability of, or render void or
voidable or result in the cancellation of the applicable Pledgor’s right, title
or interest therein or in any trademark issued as a result of such application
under applicable law; (xi) any segregated Accounts or funds held on behalf of
third parties (other than the Pledgors or any other Restricted Subsidiary);
(xii) any asset subject to Liens securing permitted acquired Indebtedness
(limited to the acquired assets), sale and leaseback transactions, Capital Lease
Obligations or other purchase money debt, if the contract or other agreement
providing for such Indebtedness or Capital Lease Obligation prohibits or
requires the consent of any person (other than the Borrower or any Guarantor) as
a condition to the creation of any other security interest on such equipment or
asset and, in each case, such Indebtedness and prohibition or requirement is
permitted under the Credit Agreement, other than the proceeds and receivables
thereof, the assignment of which is expressly deemed effective under applicable
law, notwithstanding such prohibition and (xiii) assets acquired after the date
hereof to the extent a security interest in such assets could reasonably be
expected to result in material adverse tax consequences as determined in good
faith by the Borrower in writing delivered to the Collateral Agent.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.3.

 

“General Intangibles” means all “general intangibles” as defined in the Uniform
Commercial Code, including all choses in action and causes of action and all
other intangible personal property of any Pledgor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Pledgor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, swap
agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Pledgor to secure payment
by an Account Debtor of any of the Accounts.

 

D-3

--------------------------------------------------------------------------------



 

“Intellectual Property” means all intellectual property of every kind and nature
of any Pledgor, whether now owned or hereafter acquired by any Pledgor,
including, inventions, designs, Patents, Copyrights, Trademarks, Patent
Licenses, Copyright Licenses, Trademark Licenses, trade secrets, domain names,
confidential or proprietary technical and business information, know-how,
show-how or other data or information and all related documentation.

 

“Intellectual Property Collateral” has the meaning assigned to such term in
Section 3.2.

 

“Intercreditor Agreements” means any intercreditor agreement with the Collateral
Agent (upon and during the effectiveness thereof) with respect to any
Indebtedness permitted under the Credit Agreement to be secured by a first
priority Lien on all or any portion of the Collateral and that is entered into
(including by the Collateral Agent) in compliance with the Credit Agreement.

 

“IP Agreements” means all material Copyright Licenses, Patent Licenses and
Trademark Licenses, including, without limitation, the agreements set forth on
Schedule III hereto.

 

“Notices of Grant of Security Interest in Intellectual Property” means the
notices of grant of security interest substantially in the form attached hereto
as Exhibit II or such other form as shall be reasonably acceptable to the
Collateral Agent.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Pledgor has the right to license).

 

“Patents” means all of the following now directly owned or hereafter directly
acquired by any Pledgor: (a) all letters patent of the United States or the
equivalent thereof in any other country or jurisdiction, including those listed
on Schedule III, and all applications for letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule III; (b) all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or revisions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use, import and/or sell the inventions disclosed or claimed therein;
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Perfection Certificate” means the Perfection Certificate with respect to the
Borrower and the other Pledgors in form and substance approved by the Collateral
Agent (acting reasonably) and delivered to the Collateral Agent as of the
Collateral Grant Date, as the same may be supplemented from time to time by any
supplement thereto or otherwise.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.1.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.1.

 

D-4

--------------------------------------------------------------------------------



 

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 2.1.

 

“Pledgor” means the Borrower and each Subsidiary Guarantor set forth on
Schedule I and any other Subsidiary Guarantor that becomes a party hereto
pursuant to Section 5.16.  Notwithstanding anything to the contrary set forth
herein, any entity that ceases to be a Subsidiary Guarantor  in accordance with
the terms of Section 9.16 of the Credit Agreement shall automatically cease to
be a Pledgor.

 

“Proceeds” means all “Proceeds” as defined in the Uniform Commercial Code,
including all proceeds of, and all other profits, products, rents or receipts,
in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Pledgor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

 

“Secured Parties” means the persons holding any Obligations, including the
Collateral Agent, the Administrative Agent, the Lenders, the Cash Management
Banks and the holders of Obligations under Specified Swap Agreements.

 

“Security Interest” has the meaning assigned to such term in Section 3.1.

 

“Subsidiary” means a subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary set forth on Schedule I and any
Subsidiary that becomes a party hereto pursuant to Section 5.16.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Pledgor has the right to
license).

 

“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any Pledgor: (a) all trademarks, service marks, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all renewals thereof, including those listed on
Schedule III; (b) all goodwill associated with or symbolized by the foregoing;
(c) all claims for, and rights to sue for, past or future infringements,
dilutions or other violations of any of the foregoing and (d) all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including damages and payments for past or future
infringement, dilutions or other violations thereof.

 

D-5

--------------------------------------------------------------------------------



 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.1.            Pledge.  As security for the payment or performance when
due (whether at the stated maturity, by acceleration or otherwise), as the case
may be, in full of its Obligations, each Pledgor hereby assigns and pledges to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants (and confirms its prior grant, if any) to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, a security interest in all of such Pledgor’s right, title
and interest in, to and under (whether now owned or hereafter acquired):

 

(a)           all Equity Interests directly owned by it (including those listed
on Schedule II) and any other Equity Interests obtained in the future by such
Pledgor and any certificates representing all such Equity Interests (any such
Equity Interests, the “Pledged Stock”); provided that the Pledged Stock shall
not include any Excluded Collateral;

 

(b)           (i) the debt obligations owed to such Pledgor listed opposite the
name of such Pledgor on Schedule II, (ii) all other debt obligations existing on
the Collateral Grant Date or in the future issued to such Pledgor, and (iii) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt obligations (the property described in clauses (b)(i), (ii) and
(iii) above, the “Pledged Debt”); provided that the Pledged Debt shall not
include any Excluded Collateral;

 

(c)           subject to Section 2.6, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of the Pledged Stock
and the Pledged Debt;

 

(d)           subject to Section 2.6, all rights and privileges of such Pledgor
with respect to the Pledged Stock, Pledged Debt and other property referred to
in clause (c) above; and

 

(e)           all Proceeds of any of the foregoing (the Pledged Stock, Pledged
Debt and other property referred to in this clause (e) and in clauses
(c) through (d) above being collectively referred to as the “Pledged
Collateral”); provided that the Pledged Collateral shall not include any
Excluded Collateral;

 

TO HAVE AND TO HOLD, the Pledged Collateral together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

SECTION 2.2.            Delivery of the Pledged Collateral.  (a)  Each Pledgor
agrees promptly to deliver or cause to be delivered to the Collateral Agent, for
the benefit of the

 

D-6

--------------------------------------------------------------------------------



 

Secured Parties, any and all certificates or other instruments (if any)
representing such Pledged Securities, to the extent such Pledged Securities are
either (i) Pledged Stock or (ii) in the case of promissory notes or other
instruments evidencing Pledged Debt, are required to be delivered pursuant to
paragraph (b) of this Section 2.2.

 

(b)           To the extent any Indebtedness for borrowed money constituting
Pledged Collateral owed to any Pledgor (other than intercompany Indebtedness
owed to such Pledgor by another Pledgor) is evidenced by a duly executed
promissory note in an individual amount in excess of $7,500,000, such Pledgor
shall promptly cause such promissory note to be pledged and delivered to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
hereof (except to the extent that a pledge or delivery of such promissory note
would violate applicable law). To the extent any such promissory note is a
demand note, each Pledgor party thereto agrees, if requested by the Collateral
Agent, to immediately demand payment thereunder upon the occurrence and during
the continuance of an Event of Default specified under Section 7.01(a), (b),
(h) or (i) of the Credit Agreement, unless such demand would not be commercially
reasonable or would otherwise expose Pledgor to liability to the maker of such
promissory note.

 

(c)           Upon delivery to the Collateral Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 2.2 shall be accompanied by stock powers or allonges, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent, and by such other instruments and
documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities that are created pursuant to Section 2.4(b)) as the
Collateral Agent may reasonably request.  Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be deemed to be attached hereto as Schedule II (or a supplement to
Schedule II, as applicable) and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities.  Each schedule so delivered shall supplement any prior
schedules so delivered.

 

SECTION 2.3.            Representations, Warranties and Covenants.  The
Pledgors, jointly and severally, represent, warrant and covenant to and with the
Collateral Agent, for the benefit of the Secured Parties, that:

 

(i)      Schedule II correctly sets forth (or, with respect to any Pledged Stock
issued by an issuer that is not a Subsidiary, correctly sets forth, to the
knowledge of the relevant Pledgor), as of the Collateral Grant Date, the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Stock and includes
(i) all Equity Interests pledged hereunder and (ii) Pledged Debt pledged
hereunder and in an individual principal amount in excess of $7,500,000;

 

D-7

--------------------------------------------------------------------------------



 

(ii)     the Pledged Stock and Pledged Debt (with respect to any Pledged Stock
or Pledged Debt issued by an issuer that is not a Subsidiary, to the knowledge
of the relevant Pledgor), as of the Collateral Grant Date, (x) have been duly
and validly authorized and issued by the issuers thereof and (y) (i) in the case
of Pledged Stock, are fully paid and, with respect to Equity Interests
constituting capital stock of a corporation, nonassessable and (ii) in the case
of Pledged Debt, are legal, valid and binding obligations of the issuers
thereof, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding at law or in equity) and any implied covenant of good
faith and fair dealing;

 

(iii)    except for the security interests granted hereunder (and other security
interests not prohibited by the Loan Documents), each Pledgor (i) is and,
subject to any transfers not in violation of the Credit Agreement, will continue
to be the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II (as may be supplemented from time to time pursuant to
Section 2.2(c)) as owned by such Pledgor, (ii) holds the same free and clear of
all Liens, other than Permitted Liens, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction not prohibited by the Credit Agreement and other than Permitted
Liens and (iv) subject to the rights of such Pledgor under the Loan Documents to
Dispose of Pledged Collateral, will use commercially reasonable efforts to
defend its title or interest thereto or therein against any and all Liens (other
than Permitted Liens), however arising, of all persons;

 

(iv)    other than as set forth in the Credit Agreement, and except for
restrictions and limitations imposed by the Loan Documents or securities laws
generally or otherwise not prohibited by the Credit Agreement, the Pledged Stock
(other than partnership interests) is and will continue to be freely
transferable and assignable, and none of the Pledged Stock is or will be subject
to any option, right of first refusal, shareholders agreement, charter, by-law,
memorandum of association or articles of association provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the Disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder
other than under applicable Requirements of Law;

 

(v)     each Pledgor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

 

(vi)    other than as set forth in the Credit Agreement, as of the Collateral
Grant Date, no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby other than such as have been obtained and are in full force and
effect;

 

(vii)   by virtue of the execution and delivery by the respective Pledgors of
this Agreement or any supplement hereto, when any Pledged Securities are
delivered to the Collateral Agent, for the benefit of the Secured Parties, in
accordance with this

 

D-8

--------------------------------------------------------------------------------



 

Agreement (to the extent required hereunder) and financing statements naming the
Collateral Agent as the secured party described in Section 3.2 are filed in the
appropriate filing office, the Collateral Agent will obtain, for the benefit of
the Secured Parties, a legal, valid and perfected lien upon and security
interest in the Pledged Collateral under the Uniform Commercial Code or its
equivalent in any applicable jurisdiction, subject only to Permitted Liens; and

 

(viii)  each Pledgor that is an issuer of the Pledged Collateral confirms that
it has received notice of the security interest granted hereunder and consents
to such security interest and, subject to the terms of any applicable
Intercreditor Agreement, agrees to transfer record ownership of the securities
issued by it in connection with any request by the Collateral Agent if an Event
of Default has occurred and is continuing.

 

SECTION 2.4.            Certification of Limited Liability Company and Limited
Partnership Interests.

 

(a)           As of the Collateral Grant Date, except as set forth on
Schedule II, the Equity Interests in limited liability companies and limited
partnerships that are pledged by the Pledgors hereunder and do not have a
certificate described on Schedule II do not constitute a security under
Section 8-103 of the Uniform Commercial Code or the corresponding code or
statute of any other applicable jurisdiction.

 

(b)           The Pledgors shall at no time elect to treat any interest in any
limited liability company or limited partnership Controlled by a Pledgor and
pledged hereunder as a “security” within the meaning of Article 8 of the Uniform
Commercial Code or its equivalent in any jurisdiction or issue any certificate
representing such interest, unless promptly thereafter (and in any event within
30 days or such longer period as the Collateral Agent may permit in its sole
discretion) the applicable Pledgor provides notification to the Collateral Agent
of such election and delivers, as applicable, any such certificate to the
Collateral Agent pursuant to the terms hereof.

 

SECTION 2.5.            Registration in Nominee Name; Denominations.  Subject to
the terms of any applicable Intercreditor Agreement, the Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities  in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent).  If an Event of
Default shall have occurred and be continuing, each Pledgor will promptly give
to the Collateral Agent copies of any notices or other communications received
by it with respect to Pledged Securities registered in the name of such
Pledgor.  If an Event of Default shall have occurred and be continuing, the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities held by it for certificates of smaller or larger
denominations for any purpose consistent with this Agreement, subject to the
terms of any applicable Intercreditor Agreement. Subject to the terms of any
applicable Intercreditor Agreement, each Pledgor shall cause any Subsidiary that
is not a party to this Agreement to comply with a request by the Collateral
Agent, pursuant to this Section 2.5, to exchange certificates representing
Pledged Securities of such Subsidiary for certificates of smaller or larger
denominations.

 

D-9

--------------------------------------------------------------------------------



 

SECTION 2.6.            Voting Rights; Dividends and Interest, Etc.  (a) Unless
and until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given written notice to the relevant Pledgors of the
Collateral Agent’s intention to exercise its rights hereunder:

 

(i)            Each Pledgor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Collateral or any part thereof for any purpose not prohibited by the terms of
this Agreement or the Loan Documents; provided that, except as not prohibited by
the Credit Agreement, such rights and powers shall not be exercised in any
manner that would materially and adversely affect the rights and remedies of any
of the Collateral Agent or any other Secured Parties under this Agreement or any
Loan Document or the ability of the Secured Parties to exercise the same.

 

(ii)           The Collateral Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

 

(iii)          Subject to Section 2.2 and paragraph (b) below, each Pledgor
shall be entitled to receive and retain any and all dividends, interest,
principal and other distributions paid on or distributed in respect of the
Pledged Collateral.

 

(b)           Notwithstanding anything to the contrary in any other Loan
Document, upon the occurrence and during the continuance of an Event of Default
and after written notice by the Collateral Agent to the relevant Pledgor or
Pledgors of the Collateral Agent’s intention to exercise its rights hereunder,
all rights of any Pledgor to receive dividends, interest, principal or other
distributions that such Pledgor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 2.6 shall cease, and all such rights shall thereupon
become vested, for the benefit of the Secured Parties, in the Collateral Agent
which shall have the sole and exclusive right and authority to receive and
retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Pledgor
contrary to the provisions of this Section 2.6 shall not be commingled by such
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent,
for the benefit of the Secured Parties, and shall be forthwith delivered to the
Collateral Agent, for the benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Collateral
Agent).  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.2.  After all Events of
Default have been cured or waived and the Borrower has delivered to the
Collateral Agent a certificate of a responsible financial or accounting Officer
to that effect, the Collateral Agent shall promptly repay to each Pledgor
(without interest) all dividends, interest, principal or other distributions
that such Pledgor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 2.6 and that remain in such account.

 

D-10

--------------------------------------------------------------------------------



 

(c)           Upon the occurrence and during the continuance of an Event of
Default and after written notice by the Collateral Agent to the Borrower of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 2.6, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 2.6,
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the benefit of the Secured Parties, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate of a
responsible financial or accounting Officer to that effect, each Pledgor shall
have the right to exercise the voting and/or consensual rights and powers that
such Pledgor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above and the obligations of the Collateral Agent under
paragraph (a)(ii) shall be in effect.

 

ARTICLE III

 

Security Interests in Other Personal Property

 

SECTION 3.1.            Security Interest.  (a)  As security for the payment or
performance when due (whether at the stated maturity, by acceleration or
otherwise), as the case may be, in full of its Obligations, each Pledgor hereby
assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title and interest in, to and under any and all of the following assets and
properties now owned or at any time hereafter acquired by such Pledgor or in
which such Pledgor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all cash and Deposit Accounts;

 

(iv)          all Documents;

 

(v)           all Equipment;

 

(vi)          all Fixtures;

 

(vii)         all General Intangibles (including, without limitation, all
Intellectual Property);

 

(viii)        all Instruments (other than Pledged Debt which is governed by
Article II);

 

D-11

--------------------------------------------------------------------------------



 

(ix)          all Inventory and all other Goods not otherwise described above;

 

(x)           all Investment Property (other than the Pledged Collateral, which
is governed by Article II);

 

(xi)          all Letters of Credit and Letter of Credit Rights;

 

(xii)         all Commercial Tort Claims individually in excess of $7,500,000,
as described on Schedule IV (as may be supplemented from time to time pursuant
to Section 3.4 or the Supplement hereto substantially in the form of Exhibit I);

 

(xiii)        all books and records, customer lists, credit files, programs,
printouts and other computer materials and records pertaining to the Article 9
Collateral; and

 

(xiv)        to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

 

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, this Agreement shall not constitute a grant of a security interest in
(and the Article 9 Collateral shall not include), and the other provisions of
the Loan Documents with respect to Collateral need not be satisfied with respect
to, the Excluded Collateral.

 

(b)           Each Pledgor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant United States
jurisdiction any initial financing statements (including fixture filings) with
respect to the Article 9 Collateral and the Pledged Collateral or any part
thereof and amendments thereto (including any amendments of any financing
statement filed pursuant to the Existing Pledge Agreement) that contain the
information required by Article 9 of the Uniform Commercial Code or its
equivalent in each applicable jurisdiction for the filing of any financing
statement or amendment, including (i) whether such Pledgor is an organization,
the type of organization and any organizational identification number issued to
such Pledgor, (ii) in the case of a financing statement filed as a fixture
filing, a sufficient description of the real property to which such Article 9
Collateral relates and (iii) a description of collateral that describes such
property in any other manner as the Collateral Agent may reasonably determine is
necessary or advisable to ensure the perfection of the Security Interest in the
Collateral granted under this Agreement, including describing such property as
“all assets” or “all personal property” or words of similar effect. Each Pledgor
agrees to provide such information to the Collateral Agent promptly upon
request.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Pledgor in such Pledgor’s Patents, Trademarks and
Copyrights, without the signature of such Pledgor, and naming such Pledgor or
the Pledgors as debtors and the Collateral Agent as secured party.

 

D-12

--------------------------------------------------------------------------------



 

(c)           The security interest granted hereunder is security only and shall
not subject the Collateral Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Pledgor with respect to or
arising out of the Collateral.

 

(d)           Notwithstanding anything to the contrary in this Agreement, in no
event shall (A) any control agreements or control, lockbox or similar agreements
or arrangements be required with respect to any Deposit Accounts, Securities
Accounts, Commodities Accounts or any other assets (other than the delivery of
Pledged Securities to the Collateral Agent to the extent required by
Article II), (B) any landlord, mortgagee and bailee waivers be
required(C) notices be sent to account debtors or other contractual third
parties unless an Event of Default has occurred and is continuing or
(D) security documents governed by the laws of any jurisdiction other than a
state of the United States of America or perfection under the laws of any
jurisdiction other than a state of the United States of America be required.

 

SECTION 3.2.            Representations and Warranties.  The Pledgors represent
and warrant to the Collateral Agent, for the benefit of the Secured Parties,
that:

 

(a)           Each Pledgor has good and valid rights in and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder, except where the failure to have such rights and title would not
reasonably be expected to have individually or in the aggregate, a Material
Adverse Effect, and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto, and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement (or any supplement hereto, as applicable), without the consent or
approval of any other person as of the Collateral Grant Date other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement.

 

(b)           The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Pledgor, is correct and complete, in all material respects, as of the
Collateral Grant Date.  Except as provided in the definition of “Collateral and
Guarantee Requirement” contained in the Credit Agreement, the Uniform Commercial
Code financing statements or other appropriate filings, recordings or
registrations containing a description of the Collateral that have been prepared
for filing in each governmental, municipal or other office specified in the
Perfection Certificate constitute all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
United States registered Trademarks and United States registered Copyrights)
that are necessary as of the Collateral Grant Date to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Collateral in which a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof), and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.  Except as provided in Section 3.12 of
the Credit Agreement, each Pledgor represents and warrants that the Notices of
Grant of Security Interest in Intellectual Property executed by the applicable
Pledgors containing descriptions of all

 

D-13

--------------------------------------------------------------------------------



 

Article 9 Collateral that consists of United States federally issued Patents
(and Patents for which United States federal registration applications are
pending), United States federally registered Trademarks (and Trademarks for
which United States federal registration applications are pending) and United
States federally registered Copyrights (and Copyrights for which United States
federal registration applications are pending) have been delivered to the
Collateral Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, and reasonably requested by the Collateral Agent, to protect the
validity of and to establish a legal, valid and perfected security interest (or,
in the case of Patents and Trademarks, notice thereof) in favor of the
Collateral Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral consisting of such Intellectual Property described in such
Notices of Grant of Security Interest in Intellectual Property as of the
Collateral Grant Date in which a security interest may be perfected by recording
with the United States Patent and Trademark Office and the United States
Copyright Office, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of United States federally issued, registered or
pending Patents, Trademarks and Copyrights acquired or developed after the
Collateral Grant Date).

 

(c)           The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Obligations, as applicable, (ii) subject to the filings described in
Section 3.2(b), as of the Collateral Grant Date a perfected security interest in
all Article 9 Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the Notices
of Grant of Security Interest in Intellectual Property with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, upon the making of such filings with such offices.

 

(d)           The Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens.  None of the Pledgors has filed or consented
to the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Collateral,
(ii) any assignment in which any Pledgor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
the United States Patent and Trademark Office or the United States Copyright
Office for the benefit of a third party or (iii) any assignment in which any
Pledgor assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Permitted Liens.

 

(e)           No Pledgor holds any Commercial Tort Claim individually reasonably
estimated to exceed $7,500,000 as of the Collateral Grant Date except as
indicated on Schedule IV.

 

D-14

--------------------------------------------------------------------------------



 

(f)            As to itself and its Article 9 Collateral consisting of
Intellectual Property (the “Intellectual Property Collateral”), to each
Pledgor’s knowledge:

 

(i)            The Intellectual Property Collateral set forth on Schedule III
includes a true and complete list of all of the issued and applied for United
States federal Patents, registered and applied for United States federal
Trademarks and material United States federal registered Copyrights owned by
such Pledgor as of the date hereof (other than Excluded Collateral).

 

(ii)           The Intellectual Property Collateral is subsisting and has not
been adjudged invalid or unenforceable in whole or in part and, to the best of
such Pledgor’s knowledge, is valid and enforceable, except as would not
reasonably be expected to have a Material Adverse Effect. Such Pledgor is not
aware of any current uses of any item of Intellectual Property Collateral that
would be expected to lead to such item becoming invalid or unenforceable, except
as would not reasonably be expected to have a Material Adverse Effect.

 

(iii)          Except as would not reasonably be expected to have a Material
Adverse Effect, (A) such Pledgor has made or performed all commercially
reasonable acts, including without limitation filings, recordings and payment of
all required fees and taxes, required to maintain and protect its interest in
each and every item of Intellectual Property Collateral in full force and effect
in the United States, and (B) such Pledgor has used proper statutory notice in
connection with its use of each Patent, Trademark and Copyright in the
Intellectual Property Collateral.

 

(iv)          With respect to each IP Agreement, the absence, termination or
violation of which would reasonably be expected to have a Material Adverse
Effect: (A) such Pledgor has not received any notice of termination or
cancellation under such IP Agreement; (B) such Pledgor has not received a notice
of a breach or default under such IP Agreement, which breach or default has not
been cured or waived; and (C) such Pledgor is not in breach or default thereof
in any material respect, and no event has occurred that, with notice or lapse of
time or both, would constitute such a breach or default or permit termination,
modification or acceleration under such IP Agreement.

 

(v)           Except as would not reasonably be expected to have a Material
Adverse Effect, no Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

 

SECTION 3.3.            Covenants.

 

(a)          [reserved].

 

(b)           Subject to any rights of such Pledgor to Dispose of Collateral
provided for in the Loan Documents, each Pledgor shall, at its own expense, use
commercially reasonable

 

D-15

--------------------------------------------------------------------------------



 

efforts to defend title to the Collateral against all persons and to defend the
security interest of the Collateral Agent granted hereunder, for the benefit of
the Secured Parties, in the Collateral and the priority thereof against any Lien
that is not a Permitted Lien.

 

(c)           Each Pledgor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect, defend and perfect the
security interest granted hereunder and the rights and remedies created hereby,
including the payment of any fees and taxes together with any interest and
penalties, if any, required in connection with the execution and delivery of
this Agreement and the granting of the security interest granted hereunder and
the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith, all in accordance with the terms
hereof and the terms of the Credit Agreement. Without limiting the generality of
the foregoing, each Pledgor hereby authorizes the Collateral Agent, with prompt
notice thereof to the Pledgors, to supplement this Agreement by supplementing
Schedule III or adding additional schedules hereto to specifically identify any
asset or item that may constitute a material issued or applied for United States
federal Patent, material registered or applied for United States Trademark or
material registered United States federal Copyright; provided that any Pledgor
shall have the right, exercisable within 90 days after the Borrower has been
notified by the Collateral Agent of the specific identification of such
Article 9 Collateral (or such later date as the Collateral Agent may agree in
its sole discretion), to advise the Collateral Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral.  Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 45 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Article 9 Collateral (or such later date as the Collateral Agent may agree
in its sole discretion).

 

(d)           After the occurrence and during the continuance of an Event of
Default, each Pledgor will permit any representatives designated by the
Collateral Agent or any Secured Party (pursuant to a request made through the
Collateral Agent), at reasonable times upon reasonable prior notice, (i) to
inspect the Collateral (including to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Collateral), and including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification, (ii) to examine and
make copies of the records of such Pledgor relating to the Collateral and
(iii) to discuss the Collateral and related records of such Pledgor with, and to
be advised as to the same by, such Pledgor’s officers and employees.  The
Collateral Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party, subject to Section 9.13
of the Credit Agreement.

 

(e)           The Collateral Agent may discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Collateral and not a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Pledgor fails
to do so as required by the Credit Agreement or this

 

D-16

--------------------------------------------------------------------------------



 

Agreement, and each Pledgor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable and documented payment made or any
reasonable and documented out-of-pocket expense incurred by the Collateral Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
Section 3.3(e) shall be interpreted as excusing any Pledgor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Pledgor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

(f)            Each Pledgor (rather than the Collateral Agent or any Secured
Party) shall remain liable for the observance and performance of all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral and each Pledgor
jointly and severally agrees to indemnify and hold harmless the Collateral Agent
and the Secured Parties from and against any and all liability for such
performance.

 

(g)           None of the Pledgors shall make or permit to be made an
assignment, pledge or hypothecation of the Article 9 Collateral owned by it or
in which it has an interest or shall grant any other Lien in respect of the
Collateral owned by it or in which it has an interest, except as not prohibited
by the Credit Agreement.  None of the Pledgors shall make or permit to be made
any transfer of the Collateral owned by it or in which it has an interest,
except as not prohibited by the Credit Agreement or any Intercreditor Agreement.

 

(h)           Each Pledgor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Pledgor’s true and lawful agent (and attorney-in-fact)
for the purpose, during the continuance of an Event of Default of making,
settling and adjusting claims in respect of the Collateral under policies of
insurance, endorsing the name of such Pledgor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto.  In the event that
any Pledgor at any time or times shall fail to obtain or maintain any of the
policies of insurance required by the Loan Documents or to pay any premium in
whole or part relating thereto, the Collateral Agent may, without waiving or
releasing any obligation or liability of the Pledgors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Collateral Agent reasonably deems advisable.  All sums disbursed by the
Collateral Agent in connection with this Section 3.3(h), including reasonable
and documented attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Pledgors to the Collateral Agent
and shall be additional Obligations secured hereby.

 

(i)            Each Pledgor shall keep and maintain, in all material respects,
complete, accurate and proper books and records with respect to the Collateral
owned by such Pledgor, and, after the occurrence and during the continuance of
an Event of Default, furnish to the Collateral Agent, such reports relating to
the Collateral as the Collateral Agent shall from time to time reasonably
request.

 

D-17

--------------------------------------------------------------------------------



 

SECTION 3.4.            Other Actions.  In order to further ensure the
attachment and perfection of, and the ability of the Collateral Agent to
enforce, for the benefit of the Secured Parties, the Security Interest in the
Article 9 Collateral, each Pledgor agrees, in each case at such Pledgor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

 

(a)           Instruments and Tangible Chattel Paper.  If any Pledgor shall at
any time own or acquire any Instruments (other than debt obligations which
constitute Pledged Debt which is governed by Article II and checks received and
processed in the ordinary course of business) or Tangible Chattel Paper, in each
case evidencing an individual amount in excess of $7,500,000, such Pledgor shall
promptly (and in any event within 50 days of its acquisition or such longer
period as the Collateral Agent may permit in its sole discretion) endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request.

 

(b)           Commercial Tort Claims.  If any Pledgor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$7,500,000, such Pledgor shall promptly notify the Collateral Agent thereof in a
writing signed by such Pledgor, including a summary description of such claim,
and deliver to the Collateral Agent in writing a supplement to Schedule IV
including such description.

 

SECTION 3.5.            Covenants Regarding Patent, Trademark and Copyright
Collateral.  Except as not prohibited by the Credit Agreement:

 

(a)           Each Pledgor agrees that it will not knowingly do any act or omit
to do any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Pledgor’s business may become
prematurely invalidated, abandoned, lapsed or dedicated to the public.

 

(b)           Each Pledgor will, and will use its commercially reasonable
efforts to cause its licensees or its sublicensees to, for each material
Trademark necessary to the normal conduct of such Pledgor’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use and (ii) maintain the quality of products
and services offered under such Trademark in a manner consistent with the
operation of such Pledgor’s business.

 

(c)           Each Pledgor shall notify the Collateral Agent promptly if it
knows that any United States federally issued or applied for Patent, United
States federally registered or applied for Trademark or United States federally
registered Copyright material to the normal conduct of such Pledgor’s business
may imminently become abandoned, lapsed or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments in the United States Patent and Trademark
Office, United States Copyright Office, any court or any similar office of any
country, regarding such Pledgor’s ownership of any such material Patent,
Trademark or Copyright or its right to register or to maintain the same.

 

D-18

--------------------------------------------------------------------------------



 

(d)           Each Pledgor, either by itself or through any agent, employee,
licensee or designee, shall (i) inform the Collateral Agent on an annual basis
(with any such notification to be included in an updated Perfection Certificate
required pursuant to Section 5.01(g) of the Credit Agreement) of each
application for, or registration or issuance of, any Patent or Trademark with
the United States Patent and Trademark Office and each registration of any
Copyright with the United States Copyright Office filed by or on behalf of, or
issued to, or acquired by, any Pledgor during the preceding 12-month period and
(ii) upon the reasonable request of the Collateral Agent, execute, deliver and
file with the United States Patent and Trademark Office and/or United States
Copyright Office, as applicable, any and all agreements, instruments, documents
and papers necessary, or as reasonably requested by the Collateral Agent, to
evidence the Collateral Agent’s Security Interest in such Patent, Trademark or
Copyright and the perfection thereof, provided that any such Patent, Trademark
or Copyright created or acquired after the Collateral Grant Date shall
automatically become subject to the Security Interest and constitute Collateral
to the extent such would have constituted Collateral if owned at Collateral
Grant Date without further action by any party.

 

(e)           Each Pledgor shall exercise its reasonable business judgment
consistent with its past practice in any proceeding before the United States
Patent and Trademark Office or the United States Copyright Office with respect
to maintaining and pursuing each application relating to any Patent, Trademark
and/or Copyright (and obtaining the relevant grant or registration) material to
the normal conduct of such Pledgor’s business and to maintain (i) each United
States federally issued Patent that is material to the normal conduct of such
Pledgor’s business and (ii) the registrations of each United States federally
registered Trademark and each United States federally registered Copyright, in
each case that is material to the normal conduct of such Pledgor’s business,
including, when applicable and necessary in such Pledgor’s reasonable business
judgment, timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if any
Pledgor believes necessary in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

 

(f)            In the event that any Pledgor knows or has reason to know that
any Article 9 Collateral consisting of a Patent, Trademark or Copyright material
to the normal conduct of its business has been materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Collateral Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.

 

(g)           Upon and during the continuance of an Event of Default, at the
request of the Collateral Agent, each Pledgor shall use commercially reasonable
efforts to obtain all requisite consents or approvals from each licensor under
each Copyright License, Patent License or Trademark License to effect the
assignment or sub-license of all such Pledgor’s right, title and interest
thereunder to (in the Collateral Agent’s sole discretion) the designee of the
Collateral Agent or the Collateral Agent; provided, however, that nothing
contained in this Section 3.5(g) should be construed as an obligation of any
Pledgor to incur any costs or expenses in connection with obtaining such
approval.

 

D-19

--------------------------------------------------------------------------------



 

ARTICLE IV

 

Remedies

 

SECTION 4.1.            Remedies Upon Default.  In accordance with, and to the
extent consistent with, the terms of any applicable Intercreditor Agreement, the
Collateral Agent may take any action specified in this Section 4.1.  Upon the
occurrence and during the continuance of an Event of Default, each Pledgor
agrees to deliver each item of Collateral to the Collateral Agent on demand. It
is agreed that the Collateral Agent shall have the right to take any of or all
the following actions at the same or different times upon the occurrence and
during the continuance of an Event of Default: (a) exercise those rights and
remedies provided in this Agreement, the Credit Agreement or any other Loan
Document, (b)  with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Pledgors to the Collateral Agent or to license or sublicense
(subject to any such licensee’s obligation to maintain the quality of the goods
and/or services provided under any Trademark consistent with the quality of such
goods and/or services provided by the Pledgors immediately prior to the Event of
Default), whether general, special or otherwise, and whether on an exclusive or
a nonexclusive basis, and on a royalty-fee basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (other than in violation of any then-existing
licensing or trademark co-existence arrangements to the extent that waivers
thereunder cannot be obtained with the use of commercially reasonable efforts,
which each Pledgor hereby agrees to use) and (c) with or without legal process
and with or without prior notice or demand for performance, to take possession
of the Article 9 Collateral and without liability for trespass to the applicable
Pledgor to enter any premises where the Article 9 Collateral or any records
relating to the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) or in equity.  The
Collateral Agent agrees and covenants not to exercise any of the rights or
remedies set forth in the preceding sentence unless and until the occurrence and
during the continuance of an Event of Default.  Without limiting the generality
of the foregoing, each Pledgor agrees that the Collateral Agent shall have the
right, subject to the mandatory requirements of applicable law, to sell or
otherwise Dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery, as the Collateral Agent shall deem appropriate. 
The Collateral Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof.  Upon
consummation of any such Disposition of Collateral pursuant to this Section 4.1
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold (other than in violation
of any then-existing licensing or trademark co-existence arrangements to the
extent that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Pledgor hereby agrees to use).  Each such
purchaser at any such Disposition shall hold the property sold absolutely, free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives and releases

 

D-20

--------------------------------------------------------------------------------



 

(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the Uniform Commercial Code or its equivalent in
other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale,
and each Pledgor agrees that the internet shall constitute a “place” for
purposes of Section 9-610(b) of the Uniform Commercial Code or its equivalent in
any applicable jurisdiction.  At any such sale, the Collateral, or the portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine.  The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given.  The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  In the case of any sale of all or
any part of the Collateral made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above.  At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 4.1, any Secured Party may bid for or
purchase for cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and such Secured Party may,
upon compliance with the terms of sale, hold, retain and Dispose of such
property in accordance with Section 4.2 without further accountability to any
Pledgor therefor.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Pledgor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.  Any sale pursuant to the provisions of this
Section 4.1 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the Uniform Commercial Code or its equivalent
in other jurisdictions.

 

D-21

--------------------------------------------------------------------------------



 

SECTION 4.2.            Application of Proceeds.  The Collateral Agent shall,
subject to any applicable Intercreditor Agreement, promptly apply the proceeds,
moneys or balances of any collection or sale of Collateral realized through the
exercise by the Collateral Agent of its remedies hereunder, as well as any
Collateral consisting of cash at any time when remedies are being exercised
hereunder, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with any
Loan Document or any of the Obligations secured by such Collateral, including
without limitation all court costs and the fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Collateral Agent under
any Loan Document on behalf of any Pledgor, any other costs or expenses incurred
in connection with the exercise of any right or remedy hereunder or under any
other Loan Document, and all other fees, indemnities and other amounts, in each
case owing or reimbursable to the Collateral Agent under any Loan Document in
its capacity as such;

 

SECOND, to the payment in full of the Obligations pro rata among the Secured
Parties; and

 

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon the request of the Collateral Agent prior to any distribution
under this Section 4.2, the Administrative Agent shall provide to the Collateral
Agent certificates, in form and substance reasonably satisfactory to the
Collateral Agent, setting forth the respective amounts referred to in this
Section 4.2 that each applicable Secured Party or its authorized representative
believes it is entitled to receive, and the Collateral Agent shall be fully
entitled to rely on such certificates.  Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Obligations to which it is then entitled in accordance with this Agreement,
such Secured Party shall hold such payment or other recovery in trust for the
benefit of all other Secured Parties hereunder for re-distribution in accordance
with this Section 4.2.

 

SECTION 4.3.            Securities Act, Etc.  In view of the position of the
Pledgors in relation to the Pledged Collateral, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
amended, or any similar federal statute hereafter enacted analogous in purpose
or effect (such Act and any such similar statute as from time to time in effect
being called the “Federal Securities Laws”) with respect to any Disposition of
the

 

D-22

--------------------------------------------------------------------------------



 

Pledged Collateral permitted hereunder.  Each Pledgor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
Dispose of all or any part of the Pledged Collateral, and might also limit the
extent to which or the manner in which any subsequent transferee of any Pledged
Collateral could Dispose of the same.  Similarly, there may be other legal
restrictions or limitations affecting the Collateral Agent in any attempt to
Dispose of all or part of the Pledged Collateral under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect. 
Each Pledgor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, subject to the terms of any applicable
Intercreditor Agreement, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale.  Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions.  In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, subject to any applicable Intercreditor Agreement, in its sole
and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached.  The provisions of
this Section 4.3 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

SECTION 4.4.            Collection of Receivables Assets.  Subject to any
applicable Intercreditor Agreement, the Collateral Agent may at any time after
the occurrence and during the continuance of an Event of Default, by giving each
Pledgor written notice, elect to require that any Accounts of any Pledgor be
paid directly to the Collateral Agent for the benefit of the Secured Parties. 
In such event, each such Pledgor shall, and shall permit the Collateral Agent
to, promptly notify the account debtors or obligors under the Accounts owned by
such Pledgor of the Collateral Agent’s interest therein and direct such account
debtors or obligors to make payment of all amounts then or thereafter due under
such Accounts directly to the Collateral Agent. Upon receipt of any such notice
from the Collateral Agent, each Pledgor shall, so long as an Event of Default is
continuing, thereafter hold in trust for the Collateral Agent, on behalf of the
Secured Parties, all amounts and proceeds received by it with respect to the
Accounts and other Collateral and promptly deliver to the Collateral Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements.  The Collateral
Agent shall hold and apply funds so received as provided by the terms of
Sections 4.2 and 4.5 hereof.

 

SECTION 4.5.            Special Collateral Account.  Subject to any applicable
Intercreditor Agreement, the Collateral Agent may, at any time after the
occurrence and during the continuation of an Event of Default, require all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
cash collateral account with the Collateral Agent promptly after receipt thereof
by a Pledgor and held in such cash collateral account as security for its
Obligations.  No Pledgor shall have any control whatsoever over such cash
collateral

 

D-23

--------------------------------------------------------------------------------



 

account; provided that the Collateral Agent shall at the request of the
Borrower, release all funds in such cash collateral account (less any amounts
that have been applied in accordance with the immediately following sentence) to
the applicable Pledgor promptly upon the cure or waiver of all Events of
Default. Subject to any applicable Intercreditor Agreement, the Collateral Agent
may (and shall, at the direction of the Required Lenders), from time to time,
apply the collected balances in said cash collateral account to the payment of
the Obligations then due in accordance with the terms of Section 4.2 hereof and
the terms of any applicable Intercreditor Agreement.

 

SECTION 4.6.            Pledgors’ Obligations Upon Event of Default.  Upon the
request of the Collateral Agent after the occurrence and during the continuance
of an Event of Default, each Pledgor will:

 

(a)           Assembly of Collateral.  Assemble and make available to the
Collateral Agent the Collateral at a place or places specified by the Collateral
Agent that is reasonably convenient to the Collateral Agent and such Pledgor.

 

(b)           Secured Party Access.  Permit the Collateral Agent, by the
Collateral Agent’s representatives and agents, to enter, occupy and use any
premises owned or, to the extent lawful and permitted, leased by any of the
Pledgors where all or any part of the Collateral is located, to take possession
of all or any part of the Collateral, to remove all or any part of the
Collateral, and to conduct sales of the Collateral, without any obligation to
pay the Pledgor for such use and occupancy; provided that the Collateral Agent
shall provide the applicable Pledgor with notice thereof prior to such occupancy
or use.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.            Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement.  All communications and
notices hereunder to any Pledgor shall be given to it in care of the Borrower,
with such notice to be given as provided in Section 9.01 of the Credit
Agreement.

 

SECTION 5.2.            Security Interest Absolute.  To the extent permitted by
law, all rights of the Collateral Agent hereunder, the Security Interest in the
Article 9 Collateral, the security interest in the Pledged Collateral and all
obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any other agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from any Loan Document, and applicable Intercreditor Agreement or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Pledgor in respect of the
Obligations or this Agreement (other than a defense of payment or

 

D-24

--------------------------------------------------------------------------------



 

performance of such Obligations (other than contingent indemnification and
reimbursement obligations for which no claim has been made)).

 

SECTION 5.3.            Limitation By Law.  All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Agreement invalid, unenforceable,
in whole or in part, or not entitled to be recorded, registered or filed under
the provisions of any applicable law.

 

SECTION 5.4.            Binding Effect; Several Agreements.  This Agreement
shall become effective as to any party to this Agreement when a counterpart
hereof executed on behalf of such party shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such party and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as permitted under this Agreement
or the Credit Agreement. This Agreement shall be construed as a separate
agreement with respect to each party and may be amended, modified, supplemented,
waived or released in accordance with Section 5.9 or 5.15, as applicable.

 

SECTION 5.5.            Successors and Assigns.  Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party and all covenants, promises
and agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns, provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement except as permitted by Section 5.4.

 

SECTION 5.6.            Collateral Agent’s Fees and Expenses; Indemnification.

 

(a)           The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder by the Pledgors,
and the Collateral Agent and other Indemnitees shall be indemnified by the
Pledgors, in each case of this clause (a), mutatis mutandis, as provided in
Section 9.04 of the Credit Agreement.

 

(b)           Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents.  The
provisions of this Section 5.6 shall remain operative and in full force and
effect regardless of the resignation of the Collateral Agent, the termination of
this Agreement or any other Loan Document or the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.

 

D-25

--------------------------------------------------------------------------------



 

SECTION 5.7.                  Collateral Agent Appointed Attorney-in-Fact. 
Subject to any applicable Intercreditor Agreement, each Pledgor hereby appoints
the Collateral Agent as the attorney-in-fact of such Pledgor for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, in each case upon the occurrence
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, subject to applicable Requirements of Law and any applicable
Intercreditor Agreement, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default and reasonable
notice by the Collateral Agent to the Borrower of its intent to exercise such
rights, with full power of substitution either in the Collateral Agent’s name or
in the name of such Pledgor, (a) to receive, endorse, assign or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to ask for, demand, sue for, collect, receive and
give acquittance for any and all moneys due or to become due under and by virtue
of any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise, realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Collateral Agent as contemplated by Section 4.4;
and (i) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. 
Notwithstanding anything in this Section 5.7 to the contrary, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 5.7 unless an Event of Default shall have occurred
and be continuing.  The Collateral Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own or their Related Parties’
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable judgment. For the avoidance of doubt,
Section 8.03 of the Credit Agreement shall apply to the Collateral Agent as
agent for the Secured Parties hereunder.

 

SECTION 5.8.                  Governing Law.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

D-26

--------------------------------------------------------------------------------



 

SECTION 5.9.                  Waivers; Amendment.  (a) No failure or delay by
the Collateral Agent or any other Secured Party in exercising any right, power
or remedy hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy, or any abandonment or discontinuance of steps to enforce such a right,
power or remedy, preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The rights, powers and remedies of the
Collateral Agent and the other Secured Parties hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights, powers or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Pledgor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.9, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan, or the issuance of any letter
of credit under the Credit Agreement, if applicable, shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the Collateral
Agent or any other Secured Party may have had notice or knowledge of such
Default or Event of Default at the time.  No notice or demand on any Pledgor in
any case shall entitle any Pledgor to any other or further notice or demand in
similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Collateral Agent and the Pledgor or
Pledgors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.03 of the
Credit Agreement.

 

(c)                                  Notwithstanding anything to the contrary
contained in any Loan Document, the Collateral Agent may (in its sole
discretion) grant extensions of time or waivers of the requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Collateral Grant Date for the perfection of
security interests in the assets of the Pledgors on such date) where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement,
the other Loan Documents.

 

SECTION 5.10.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

D-27

--------------------------------------------------------------------------------



 

SECTION 5.11.           Severability.  In the event any one or more of the
provisions contained in this Agreement or any other Loan Document should be held
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby as to
such jurisdiction, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 5.12.           Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 5.4.  Delivery of an executed counterpart to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed original.

 

SECTION 5.13.           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 5.14.           Jurisdiction; Consent to Service of Process.  (a)  Each
Pledgor hereby irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against any other party
to this Agreement or any Affiliate thereof, in any way relating to this
Agreement, any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, Borough of Manhattan, and of the United States District Court
of the Southern District of New York, sitting in New York County, Borough of
Manhattan, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the Collateral
Agent or any other Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Pledgor or its properties in the courts of any jurisdiction.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(a) of this Section 5.14.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

D-28

--------------------------------------------------------------------------------



 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 5.1.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement or any other Loan Document to serve
process in any other manner permitted by law.

 

SECTION 5.15.           Termination or Release.  In each case subject to any
applicable Intercreditor Agreement:

 

(a)                                 This Agreement and the pledges made by the
Pledgors herein and all other security interests granted by the Pledgors hereby
shall automatically terminate and be released in accordance with
Section 9.16(b)(i) of the Credit Agreement.

 

(b)                                 (i) A Pledgor shall automatically be
released from its obligations hereunder if such Pledgor is released from its
obligations under the Subsidiary Guarantee in accordance with Section 9.16(c) of
the Credit Agreement and/or (ii) the security interest in any portion of the
Collateral shall be automatically released upon the occurrence of any of the
circumstances set forth in Section 9.16(b)(ii) through (vii) and
Section 9.16(d) of the Credit Agreement with respect to such portion of the
Collateral, in the case of each of preceding clauses (i) and (ii), in accordance
with the requirements of such Section (or clause thereof, as applicable), and
all rights to the applicable Collateral shall revert to any applicable Pledgor.

 

(c)                                  [reserved].

 

(d)                                 In connection with any termination or
release pursuant to this Section 5.15, the Collateral Agent shall execute and
deliver to any Pledgor all documents that such Pledgor shall reasonably request
to evidence such termination or release (including Uniform Commercial Code
termination statements), and will duly assign and transfer to such Pledgor, any
of such released Collateral that is in the possession of the Collateral Agent
and has not theretofore been sold or otherwise applied or released pursuant to
this Agreement; provided that the Collateral Agent shall not be required to
execute any such document on terms which, in the Collateral Agent’s reasonable
opinion, would expose the Collateral Agent to liability or create any obligation
or entail any consequence other than such termination or release without
representation or warranty. Any execution and delivery of documents pursuant to
this Section 5.15 shall be made without recourse to or warranty by the
Collateral Agent.  In connection with any release pursuant to this Section 5.15,
the applicable Pledgor shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of Uniform Commercial Code partial release amendments or termination statements,
as applicable, in each case, as may be reasonably acceptable to the Collateral
Agent with respect to the released portion of the Collateral. Upon the receipt
of any necessary or proper instruments of termination, satisfaction or release
prepared by the Borrower, the Collateral Agent shall execute, deliver or
acknowledge such instruments or releases to evidence the release of any
Collateral permitted to be released pursuant to this Agreement; provided that
the Collateral Agent shall not be required to execute, deliver or acknowledge
any such document on terms which, in the Collateral Agent’s reasonable opinion,
would expose the Collateral Agent to liability or create any obligation or
entail any consequence other than such termination or release without
representation or warranty. The Pledgors agree to pay all reasonable and
documented out-of-

 

D-29

--------------------------------------------------------------------------------



 

pocket expenses incurred by the Collateral Agent (and its representatives and
counsel) in connection with the execution and delivery of such release documents
or instruments.

 

SECTION 5.16.           Additional Subsidiaries.  Upon execution and delivery by
any Subsidiary that is required or permitted to become a party hereto by
Section 5.09 of the Credit Agreement or the Collateral and Guarantee Requirement
of the Credit Agreement of an instrument substantially in the form of Exhibit I
hereto (or another instrument reasonably satisfactory to the Collateral Agent
and the Borrower), such Subsidiary shall become a Pledgor hereunder with the
same force and effect as if originally named as a Pledgor herein.  The execution
and delivery of any such instrument shall not require the consent of any other
party to this Agreement.  The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new party to this Agreement.

 

SECTION 5.17.           General Authority of the Collateral Agent.

 

(a)                                 By acceptance of the benefits of this
Agreement and any other Collateral Documents, each Secured Party (whether or not
a signatory hereto) shall be deemed irrevocably (i) to consent to the
appointment of the Collateral Agent as its agent hereunder and under such other
Collateral Documents, (ii) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for the
enforcement of any provision of this Agreement and such other Collateral
Documents against any Pledgor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder thereunder
relating to any Collateral or any Pledgor’s obligations with respect thereto,
(iii) to agree that it shall not take any action to enforce any provisions of
this Agreement or any other Collateral Document against any Pledgor, to exercise
any remedy hereunder or thereunder or to give any consents or approvals
hereunder or thereunder except as expressly provided in this Agreement or any
other Collateral Document and (iv) to agree to be bound by the terms of this
Agreement and any other Collateral Documents and any applicable Intercreditor
Agreement then in effect.

 

(b)                                 Each Pledgor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by Article VIII of the Credit Agreement and such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Pledgors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the applicable Secured Parties with full and
valid authority so to act or refrain from acting, and no Pledgor shall be under
any obligation, or entitlement, to make any inquiry respecting such authority.

 

(c)                                  It is expressly understood and agreed that
the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
Article VIII of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Article VIII of the Credit
Agreement.

 

D-30

--------------------------------------------------------------------------------



 

SECTION 5.18.           Subject to Intercreditor Agreements; Conflicts. 
Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement and (ii) the exercise of any right or remedy by the
Collateral Agent hereunder or the application of proceeds (including insurance
and condemnation proceeds) of any Collateral, in each case, are subject to the
limitations and provisions of any applicable Intercreditor Agreement to the
extent provided therein. In the event of any conflict between the terms of such
applicable Intercreditor Agreement and the terms of this Agreement, the terms of
such applicable Intercreditor Agreement shall govern.

 

SECTION 5.19.           [Intentionally Omitted]

 

SECTION 5.20.           Person Serving as Collateral Agent.  [On the Collateral
Grant Date, the Collateral Agent hereunder is also the Administrative Agent.]1 
Written notice of resignation by the Administrative Agent under (and as defined
in) the Credit Agreement pursuant to the Credit Agreement shall also constitute
notice of resignation as the Collateral Agent under this Agreement.  Upon the
acceptance of any appointment as the Administrative Agent under (and as defined
in) the Credit Agreement by a successor, that successor shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Collateral Agent pursuant hereto.  The Collateral Agent immediately
prior to any change in Collateral Agent pursuant to this Section 5.20 (the
“Prior Collateral Agent”) shall be deemed to have assigned all of its rights,
powers and duties hereunder to the successor Collateral Agent determined in
accordance with this Section 5.20 (the “Successor Collateral Agent”) and the
Successor Collateral Agent shall be deemed to have accepted, assumed and
succeeded to such rights, powers and duties.  The Prior Collateral Agent shall
cooperate with the Pledgors and such Successor Collateral Agent to ensure that
all actions are taken that are necessary or reasonably requested by the
Successor Collateral Agent to vest in such Successor Collateral Agent the rights
granted to the Prior Collateral Agent hereunder with respect to the Collateral,
including (a) the filing of amended financing statements in the appropriate
filing offices, (b) to the extent that the Prior Collateral Agent holds, or a
third party holds on its behalf, physical possession of or “control” (as defined
in the New York UCC or the Uniform Commercial Code or its equivalent in any
other applicable jurisdiction) (or any similar concept under foreign law) over
Collateral pursuant to this Agreement or any other Collateral Document, the
delivery to the Successor Collateral Agent of the Collateral in its possession
or control together with any necessary endorsements to the extent required by
this Agreement, and (c) the execution and delivery of any further documents,
financing statements or agreements and the taking of all such further action
that may be required under any applicable law, or that the Successor Collateral
Agent may reasonably request, all without recourse to, or representation or
warranty by, the Collateral Agent, and at the sole cost and expense of the
Pledgors.

 

SECTION 5.21.           Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Pledgors in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the Secured Parties

 

--------------------------------------------------------------------------------

1  NTD: To be updated if necessary.

 

D-31

--------------------------------------------------------------------------------



 

and shall survive the execution and delivery of the Loan Documents and the
making of any Loans under the Loan Documents, regardless of any investigation
made by or on behalf of any Secured Party or any other person and
notwithstanding that any Secured Party or any other person may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any Loan Document is executed and delivered or any credit is extended under the
Credit Agreement, and shall continue in full force and effect until the
termination of the Credit Agreement in accordance with
Section 9.16(b)(i) thereof.

 

SECTION 5.22.           Cash Management Agreements and Specified Swap
Agreements.  No Secured Party that obtains the benefit of this Agreement shall
have any right to notice of any action or to consent to, direct or object to,
any action hereunder or otherwise in respect of the Collateral (including,
without limitation, the release or impairment of any Collateral) other than in
its capacity as a Lender or the Administrative Agent, and, in any such case,
only to the extent expressly provided in the Loan Documents, including without
limitation Article VIII of the Credit Agreement. Each Secured Party not a party
to the Credit Agreement that obtains the benefit of this Agreement shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, including, without
limitation, under Article VIII of the Credit Agreement and the appointment.

 

SECTION 5.23.           Amendment and Restatement.  This Agreement amends and
restates the Existing Pledge Agreement and is not a novation of the Existing
Pledge Agreement or any Liens or security interests created thereby.  The
Obligations of the Pledgors under the Existing Pledge Agreement and the grant of
security interest in the Collateral by the Pledgors under the Existing Pledge
Agreement shall continue under this Agreement, and shall not in any event be
terminated, extinguished or annulled, but shall hereafter be governed by this
Agreement.  All references to the Existing Pledge Agreement in any Loan Document
(other than this Agreement) or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof.  It is understood and agreed that the Existing Pledge
Agreement is being amended and restated by entry into this Agreement on the date
hereof.

 

[Signature Pages Follow]

 

D-32

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written

 

 

 

IAC GROUP, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[OTHER SUBSIDIARY GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to A&R Pledge Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

 

 

By:   

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to A&R Pledge Agreement]

 

--------------------------------------------------------------------------------



 

[Schedule I]2

 

Subsidiary Loan Parties

 

8831-8833 SUNSET, LLC

ABOUT, INC.

APN, LLC

CITYGRID MEDIA, LLC

CONSUMERSEARCH, INC.

DAILY BURN HOLDINGS, LLC

DIAMOND DOGS, LLC

HTRF VENTURES, LLC

IAC APPLICATIONS, LLC

IAC FALCON HOLDINGS, LLC

IAC PUBLISHING, LLC

IAC SEARCH & MEDIA BRANDS, INC.

IAC SEARCH & MEDIA, INC.

IAC SEARCH, LLC

INTERACTIVECORP FILMS, LLC

INVESTOPEDIA LLC

MINDSPARK INTERACTIVE NETWORK, INC.

SLIMWARE UTILITIES HOLDINGS, INC.

TMC REALTY, L.L.C.

 

--------------------------------------------------------------------------------

2  NTD: To be updated if necessary

 

I-1

--------------------------------------------------------------------------------



 

Schedule II

 

Pledged Stock; Pledged Debt

 

A.                                    Pledged Stock

 

Issuer

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent of
Equity
Interest
Owned

 

Percent (of
Owned
Equity
Interests)
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Pledged Debt

 

II-1

--------------------------------------------------------------------------------



 

Schedule III

 

Intellectual Property

 

A.                                    U.S. Federally Issued or Applied for
Patents:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    U.S. Federally Registered Copyrights.

 

 

 

C.                                    U.S. Federally Registered or Applied for
Trademarks.

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III-2

--------------------------------------------------------------------------------



 

Schedule IV

 

Commercial Tort Claims

 

IV-1

--------------------------------------------------------------------------------

 



 

Exhibit I to the
Amended and Restated Pledge Agreement

 

Form of Supplement to the Amended and Restated Pledge Agreement

 

SUPPLEMENT NO. [·] (this “Supplement”), dated as of [·], 20[·] to the Amended
and Restated Pledge Agreement dated as of [     ], 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
among IAC GROUP, LLC, a Delaware limited liability company (the “Borrower”),
each Subsidiary Guarantor listed on the signature pages thereof and each other
Subsidiary Guarantor that becomes a party thereto after the date thereof
(together with the Borrower, the “Pledgors”)  and JPMORGAN CHASE BANK, N.A., as
collateral agent (together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein).

 

A.  Reference is made to the Credit Agreement, dated as of December 21, 2012, as
amended and restated as of October 7, 2015, as further amended as of
December 14, 2016, as further amended as of September 25, 2017 and as further
amended and restated as of November 5, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time hereof, the
“Credit Agreement”), among the Borrower, the Lenders party thereto from time to
time, JPMorgan Chase Bank, N.A., as administrative agent for the Lenders, and
the other parties party thereto.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Pledge Agreement.

 

C.  The Pledgors have entered into the Pledge Agreement pursuant to the
requirements set forth in Section 3.12 of the Credit Agreement.  Section 5.16 of
the Pledge Agreement provides that additional Subsidiary Guarantors may become
Pledgors under the Pledge Agreement by execution and delivery of an instrument
in the form of this Supplement.  The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Pledgor under the Pledge Agreement.

 

Accordingly, the New Subsidiary agrees as follows:

 

SECTION 1.  In accordance with Section 5.16 of the Pledge Agreement, the New
Subsidiary by its signature below becomes a Pledgor under the Pledge Agreement
with the same force and effect as if originally named therein as a Pledgor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Pledge Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof (provided that references to the Collateral Grant Date in the
representations and warranties thereunder shall be replaced with reference to
the date hereof).  In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of its Obligations, does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Pledge Agreement) of the New
Subsidiary; provided that, for the avoidance of doubt, the Collateral shall not
include any

 

Ex. I-1

--------------------------------------------------------------------------------



 

Excluded Collateral.  Each reference to a “Pledgor” in the Pledge Agreement
shall be deemed to include the New Subsidiary (except as otherwise provided in
clause (ii) of the definition of Pledgor to the extent applicable).  The Pledge
Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule I attached hereto is a true and correct
schedule of any and all of (and, with respect to any Pledged Stock issued by an
issuer that is not a Subsidiary, correctly sets forth, to the knowledge of the
New Subsidiary) the percentage of the issued and outstanding units of each class
of the Equity Interests of the issuer thereof represented by the Pledged Stock
and includes (i) all Equity Interests pledged hereunder and (ii) all Pledged
Debt pledged hereunder in an individual principal amount in excess of $7,500,000
now owned by the New Subsidiary required to be pledged in order to satisfy the
Collateral and Guarantee Requirement or delivered pursuant to Section 2.2(a) and
2.2(b) of the Pledge Agreement, (b) set forth on Schedule II attached hereto is
a list of any and all Intellectual Property now owned by the New Subsidiary
consisting of material Patents and Trademarks applied for or registered with the
United States Patent and Trademark Office and material Copyrights registered
with the United States Copyright Office, (c) set forth on Schedule III attached
hereto is a list of any and all Commercial Tort Claims individually in excess of
$7,500,000 and (d) set forth under its signature hereto is the true and correct
legal name of the New Subsidiary, its jurisdiction of organization and the
location of its chief executive office.  Schedule III hereto shall supplement
Schedule IV to the Pledge Agreement.

 

SECTION 5.  Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

Ex. I-2

--------------------------------------------------------------------------------



 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 8.  All communications and notices hereunder shall (except as otherwise
expressly permitted by the Pledge Agreement) be in writing and given as provided
in Section 5.1 of the Pledge Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.

 

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Pledge Agreement as of the day and year first above written.

 

[Signature Page Follows]

 

Ex. I-3

--------------------------------------------------------------------------------



 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

BY:

 

 

 

Name:

 

 

Title

 

 

 

 

 

Address:

 

Legal Name:

 

Jurisdiction of Formation:

 

 

[Signature Page to Supplement to Collateral Agreement]

 

--------------------------------------------------------------------------------



 

Schedule I to
Supplement No.     to the
Amended and Restated Pledge Agreement

 

Pledged Stock; Pledged Debt

 

A.                                    Pledged Stock

 

Issuer

 

Record
Owner

 

Certificate
No.

 

Number
and Class

 

Percentage of
Equity
Interest
Owned

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Pledged Debt

 

Payee

 

Payor

 

Principal

 

Date of
Issuance

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. I-5

--------------------------------------------------------------------------------



 

Schedule II to
Supplement No.     to the
Amended and Restated Pledge Agreement

 

Intellectual Property

 

A.                                    U.S. Federally Issued or Applied for
Patents Owned by [New Subsidiary]

 

U.S. Patent Registrations

 

Title

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Title

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. I-6

--------------------------------------------------------------------------------



 

B.                                    U.S. Federally Registered Copyrights Owned
by [New Subsidiary]

 

U.S. Copyright Registrations

 

Title

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. I-7

--------------------------------------------------------------------------------



 

C.                                    U.S. Federally Registered or Applied for
Trademarks Owned by [New Subsidiary]

 

U.S. Trademark Registrations

 

Mark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Mark

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. I-8

--------------------------------------------------------------------------------



 

Schedule III to
Supplement No.     to the
Amended and Restated Pledge Agreement

 

Commercial Tort Claims

 

Ex. I-9

--------------------------------------------------------------------------------

 



 

Exhibit II to the
Amended and Restated Pledge Agreement

 

Form of Notice of Grant of Security Interest in Intellectual Property

 

[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS]
[TRADEMARKS], dated as of [DATE] (this “Agreement”), made by [·], a [·] [·] (the
“Pledgor”), in favor of JPMORGAN CHASE BANK, N.A., as Collateral Agent (as
defined below).

 

Reference is made to the Amended and Restated Pledge Agreement dated as of [    
], 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”), among IAC GROUP, LLC, a Delaware limited
liability company (the “Borrower”), each Subsidiary Guarantor listed on the
signature pages thereof and each other Subsidiary Guarantor that becomes a party
thereto after the date thereof and JPMORGAN CHASE BANK, N.A., as collateral
agent (together with its successors and assigns in such capacity, the
“Collateral Agent”)  for the Secured Parties (as defined therein). The parties
hereto agree as follows:

 

SECTION 1.         Terms.  Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Pledge Agreement. 
The rules of construction specified in Section 1.1 of the Pledge Agreement also
apply to this Agreement.

 

SECTION 2.         Grant of Security Interest.  As security for the payment and
performance, as applicable, in full of its Obligations, the Pledgor pursuant to
the Pledge Agreement did, and hereby does, assign and pledge to the Collateral
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, a continuing security interest in all of such Pledgor’s right, title
and interest in, to and under any and all of the following assets now owned or
at any time hereafter acquired by such Pledgor or in which such Pledgor now has
or at any time in the future may acquire any right, title or interest
(collectively, but excluding any Excluded Collateral, the “IP Collateral”):

 

[all Patents of the United States of America, including those listed on Schedule
I;]

 

[all Copyrights of the United States of America, including those listed on
Schedule I;]

 

[all Trademarks of the United States of America, including those listed on
Schedule I;]

 

[provided, however, that the foregoing pledge, assignment and grant of security
interest will not cover any Excluded Collateral, including, without limitation,
any “intent-to-use” trademark applications, to the extent that the grant of a
security interest therein would impair the validity or enforceability of, or
render void or voidable or result in the cancellation of the applicable
grantor’s right, title or interest therein or in any trademark issued as a
result of such application under applicable federal law.]

 

Ex. II-1

--------------------------------------------------------------------------------



 

SECTION 3.         Pledge Agreement.  The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the Pledge
Agreement.  Each Pledgor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the IP Collateral are more
fully set forth in the Pledge Agreement, the terms and provisions of which are
hereby incorporated herein by reference as if fully set forth herein.  In the
event of any conflict between the terms of this Agreement and the Pledge
Agreement, the terms of the Pledge Agreement shall govern.

 

SECTION 4.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.  Delivery of an executed
counterpart to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed original.

 

SECTION 5.         Governing Law.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

Ex. II-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

[Name of Pledgor]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Notice of Grant of Security Interest in
[Patents][Trademarks][Copyrights]]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Notice of Grant of Security Interest in
[Patents][Trademarks][Copyrights]]

 

--------------------------------------------------------------------------------



 

Schedule I
to Notice of Grant of Security Interest in Patents

 

Patents Owned by [Name of Pledgor]

 

U.S. Patent Registrations

 

Title

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Title

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. II-5

--------------------------------------------------------------------------------



 

Schedule I
to Notice of Grant of Security Interest in Copyrights

 

Copyrights Owned by [Name of Pledgor]

 

U.S. Copyright Registrations

 

Title

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. II-6

--------------------------------------------------------------------------------



 

Schedule I
to Notice of Grant of Security Interest in Trademarks

 

Trademarks Owned by [Name of Pledgor]

 

U.S. Trademark Registrations

 

Mark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Mark

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. II-7

--------------------------------------------------------------------------------



 

EXHIBIT E

 

FORM OF
SECRETARY CERTIFICATE

 

Pursuant to Section 4.03(c) of the Second Amended and Restated Credit Agreement,
dated as of November 5, 2018 (the “Credit Agreement”; terms defined therein
being used herein as therein defined), among IAC Group, LLC, a Delaware limited
liability company (the “Borrower”), the Lenders party thereto from time to time,
JPMorgan Chase Bank, N.A., as administrative agent, and certain other parties,
the undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF CREDIT PARTY] (the
“Certifying Credit Party”) hereby certifies as follows on behalf of the
Certifying Credit Party:

 

1.                                          is the duly elected and qualified
[Title] of the Certifying Credit Party and the signature set forth for such
officer below is such officer’s true and genuine signature.

 

2.             The Certifying Credit Party is a [corporation][limited liability
company] duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization.

 

3.             Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the [                          ] of the Certifying
Credit Party on                             ; such resolutions have not in any
way been amended, modified, revoked or rescinded, have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect and are the only corporate proceedings of the Certifying Credit
Party now in force relating to or affecting the matters referred to therein.

 

4.             Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Operating Agreement] of the Certifying Credit Party as in effect on
the date hereof.

 

5.             Attached hereto as Annex 3 is a true and complete copy of the
[Certificate of Incorporation][Certificate of Formation] of the Certifying
Credit Party as in effect on the date hereof.

 

6.             Attached hereto as Annex 4 is a good standing certificate for the
Certifying Credit Party issued by the jurisdiction of its organization as of the
date noted on such certificate.

 

7.             Attached hereto as Annex 5 is a list of duly elected and
qualified officers of the Certifying Credit Party holding the offices indicated
next to their respective names and the signatures appearing opposite their
respective names are the true and genuine signatures of such officers, and each
of such officers is duly authorized to execute and deliver on behalf of the
Certifying Credit Party each of the Loan Documents to which it is a party and
any certificate or other document to be delivered by the Certifying Loan Party
pursuant to the Loan Documents to which it is a party:

 

[Signature page follows.]

 

E-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has hereunto set [his][her] name as of the
date set forth below.

 

 

[Credit Party]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I,             , [Title] of the Certifying Credit Party , do hereby certify for
and on behalf of the Certifying Credit Party that               is the duly
appointed, qualified and acting [Title] of the Certifying Credit Party  and that
the signature set forth above is [his][her] genuine signature.

 

Dated:  [  ] [  ], 20[  ]

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------



 

Annex 1

 

Resolutions

 

E-3

--------------------------------------------------------------------------------



 

Annex 2

 

[By-Laws][Operating Agreement]

 

E-4

--------------------------------------------------------------------------------



 

Annex 3

 

[Certificate of Incorporation][Certificate of Formation]

 

E-5

--------------------------------------------------------------------------------



 

Annex 4

 

Good Standing Certificate

 

E-6

--------------------------------------------------------------------------------



 

Annex 5

 

Incumbency Certificate

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

E-7

--------------------------------------------------------------------------------



 

EXHIBIT F-1

 

FORM OF NEW LENDER SUPPLEMENT

 

NEW LENDER SUPPLEMENT, dated as of                     , 20      (this
“Supplement”), among the Borrower (as defined below), the Administrative Agent
(as defined below) and                     , as a new Lender (the “New Lender”),
with respect to the Second Amended and Restated Credit Agreement, dated as of
November 5, 2018 (the “Credit Agreement”), among IAC Group, LLC, a Delaware
limited liability company (the “Borrower”), the Lenders party thereto, JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and certain other parties.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.02(c) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld) in connection with a transaction described
in Section 2.02(a) thereof by executing a supplement to the Credit Agreement in
substantially the form of this Supplement; and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a Lender thereunder;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

The New Lender agrees to be bound by the provisions of the Credit Agreement, and
agrees that it shall, on the date that this Supplement is accepted by the
Borrower and the Administrative Agent, become a Lender for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with an
Incremental Revolving Commitment in an aggregate principal amount of
$            .

 

The New Lender (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement and each other Credit Document existing as of the date of this
Supplement, together with copies of the financial statements referred to in
Section 3.04 or 5.01 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Supplement; (c) agrees that it has made
and will, independently and without reliance upon the Administrative Agent or
Collateral Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement or any
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes each of the Administrative Agent and the Collateral Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto as are delegated to such agent
by the terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
each of the other Credit Documents and will perform in accordance with their
terms all the obligations which by the terms of the Credit Agreement and the
Loan Documents are required to be performed by it as a Lender.

 

F-1-1

--------------------------------------------------------------------------------



 

The New Lender’s address for notices for the purposes of the Credit Agreement is
as follows:

 

______________________________

______________________________

______________________________

 

[Signature Page Follows]

 

F-1-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered as of the date first above written.

 

 

 

[INSERT NAME OF LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Accepted this      day of           , 20    .

 

 

 

 

 

IAC GROUP, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Accepted this      day of           , 20    .

 

 

 

 

 

JPMORGAN CHASE BANK, NA.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

F-1-3

--------------------------------------------------------------------------------



 

EXHIBIT F-2

 

FORM OF INCREMENTAL REVOLVING COMMITMENT ACTIVATION NOTICE

 

To:                             JPMorgan Chase Bank, N.A.,

as Administrative Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of November 5, 2018 (the “Credit Agreement”), among IAC Group, LLC, a
Delaware limited liability company (the “Borrower”), the Lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and certain other parties.  Terms defined in the Credit
Agreement shall have their defined meanings when used herein.

 

This notice is an Incremental Revolving Commitment Activation Notice referred to
in the Credit Agreement, and the Borrower and each of the Lenders party hereto
hereby notify you that:

 

1.                                      Each Lender party hereto agrees to make
Revolving Loans up to its Incremental Revolving Commitment set forth opposite
such Lender’s name below under the caption “Incremental Revolving Commitment
Amount.”

 

2.                                      The Incremental Revolving Commitment
Closing Date is            , 20    .

 

The undersigned Financial Officer of the Borrower certifies on behalf of the
Borrower that (i) no Default is in existence on the date hereof or will be in
existence after giving pro forma effect to the Incremental Revolving Commitments
to be made pursuant to this Incremental Revolving Commitment Activation Notice
and any substantially concurrent use of the proceeds thereof and (ii) after
giving pro forma effect thereto and to any concurrent transactions, the
Consolidated Net Leverage Ratio will be less than or equal to the Consolidated
Net Leverage Ratio then required to be maintained by the Borrower pursuant to
Section 6.10 of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Incremental Revolving
Commitment Activation Notice this      day of            , 20    .

 

 

IAC GROUP, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-2-1

--------------------------------------------------------------------------------



 

Incremental Revolving Commitment Amount

 

[INSERT NAME OF LENDER]

 

 

 

$

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

CONSENTED TO:

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

F-2-2

--------------------------------------------------------------------------------



 

EXHIBIT G-1

 

FORM OF NON-BANK TAX CERTIFICATE
 (For Non-U.S. Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November 5, 2018 (as amended, restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among IAC GROUP, LLC, a Delaware
limited liability company (the “Borrower”), the LENDERS party hereto from time
to time, JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and
as collateral agent for the Secured Parties (as defined herein) (in such
capacities, the “Administrative Agent”) and as an Issuing Bank.  Terms defined
in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no interest payments
in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have furnished the Borrower and the
Administrative Agent a properly completed and currently effective certificate in
either the calendar year in which payment is to be made by the Borrower or the
Administrative Agent to the undersigned, or in either of the two calendar years
preceding each such payment.

 

[Signature Page Follows]

 

G-1-1

--------------------------------------------------------------------------------



 

 

[Foreign Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

Dated:                                          , 20[  ]

 

 

G-1-2

--------------------------------------------------------------------------------



 

EXHIBIT G-2

 

FORM OF NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November 5, 2018 (as amended, restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among IAC GROUP, LLC, a Delaware
limited liability company (the “Borrower”), the LENDERS party hereto from time
to time, JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and
as collateral agent for the Secured Parties (as defined herein) (in such
capacities, the “Administrative Agent”) and as an Issuing Bank.  Terms defined
in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its applicable direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its applicable direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no interest
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its applicable direct or indirect partners/members’ conduct of
a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a duly completed and
executed Internal Revenue Service Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a duly completed and executed IRS Form W-8BEN or
W-8BEN-E or (ii) a duly completed and executed IRS Form W-8IMY accompanied by a
duly completed and executed IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, together with any other information required to be provided by IRS
Form W-8IMY. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.

 

[Signature Page Follows]

 

G-2-1

--------------------------------------------------------------------------------



 

 

[Foreign Participant]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                                        , 20[  ]

 

 

G-2-2

--------------------------------------------------------------------------------



 

EXHIBIT G-3

 

FORM OF NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of November 5, 2018 (as amended, restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among IAC GROUP, LLC, a Delaware
limited liability company (the “Borrower”), the LENDERS party hereto from time
to time, JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and
as collateral agent for the Secured Parties (as defined herein) (in such
capacities, the “Administrative Agent”) and as an Issuing Bank.  Terms defined
in the Credit Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no interest payments in connection with any Loan Document are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.

 

[Signature Page Follows]

 

G-3-1

--------------------------------------------------------------------------------



 

 

[Foreign Participant]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                                        , 20[  ]

 

 

G-3-2

--------------------------------------------------------------------------------



 

EXHIBIT G-4

 

FORM OF NON-BANK TAX CERTIFICATE
 (For Non-U.S. Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of November 5, 2018 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among IAC GROUP, LLC, a Delaware limited liability
company (the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders and as collateral
agent for the Secured Parties (as defined herein) (in such capacities, the
“Administrative Agent”) and as an Issuing Bank.  Terms defined in the Credit
Agreement are used herein with the same meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its applicable direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its applicable direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no interest
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its applicable direct or indirect partners/members’ conduct of
a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed Internal Revenue Service Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) a duly completed and executed IRS
Form W-8BEN or W-8BEN-E or (ii) a duly completed and executed IRS Form W-8IMY
accompanied by a duly completed and executed IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption, together with any other information required to be provided
by IRS Form W-8IMY. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

G-4-1

--------------------------------------------------------------------------------



 

 

[Foreign Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                                        , 20[  ]

 

 

G-4-2

--------------------------------------------------------------------------------



 

EXHIBIT H

 

FORM OF PERFECTION CERTIFICATE

 

[  ] [  ], 20[  ]

 

Reference is hereby made to (i) that certain Pledge Agreement dated as of
December 21, 2012 (the “Pledge Agreement”), between IAC/InterActiveCorp, a
Delaware corporation, the Pledgors party thereto (collectively, the “Pledgors”)
and the Collateral Agent (as hereinafter defined), (ii) that certain
Reaffirmation Agreement dated as of October 6, 2015 among the Borrower, the
Pledgors and the Collateral Agent and (iii) the Second Amended and Restated
Credit Agreement, dated as of November 5, 2018 (as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”), among the IAC Group, LLC (the
“Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as Collateral
Agent (in such capacity, the “Collateral Agent”) and the other parties thereto. 
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement.

 

As used herein, the term “Companies” means Borrower and the Pledgors.

 

The undersigned hereby certify to the Collateral Agent as follows:

 

1.             Names.

 

(a)           The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a).  Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a).  Also set forth in Schedule 1(a) is the
organizational identification number, if any, the Federal Taxpayer
Identification Number of each Company and the jurisdiction of formation of each
Company.

 

(b)           Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.

 

(c)           Set forth in Schedule 1(c) is a list of all other names used by
each Company, or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof. 
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

 

2.             Current Locations.   The chief executive office of each Company
is located at the address set forth in Schedule 2 hereto.

 

3.             UCC Filings.  The financing statements (duly authorized by each
Company constituting the debtor therein), including the indications of the
collateral, attached as Schedule 3 relating to the Pledge Agreement, are in the
appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 4 hereof.

 

4.             Schedule of Filings.  Attached hereto as Schedule 4 is a schedule
of the appropriate filing offices for the financing statements attached hereto
as Schedule 3.

 

5.             Stock Ownership and Other Equity Interests.  Attached hereto as
Schedule 5 is a true and correct list of each of all of the outstanding stock,
partnership interests, limited liability company

 

H-1

--------------------------------------------------------------------------------



 

membership interests or other equity interest of each Company and its domestic
and first-tier foreign Subsidiaries and the owners of such stock, partnership
interests, membership interests or other equity interests setting forth the
percentage of such equity interests pledged under the Pledge Agreement.

 

[The Remainder of this Page has been intentionally left blank]

 

[IAC Perfection Certificate]

 

H-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of                 , 20[  ].

 

 

IAC GROUP, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[EACH OF THE GUARANTORS]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[IAC Perfection Certificate]

 

H-3

--------------------------------------------------------------------------------



 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Organizational State
ID Number

 

Federal Taxpayer
Identification
Number

 

State of
Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-4

--------------------------------------------------------------------------------



 

Schedule 1(b)

 

Prior Organizational Names

 

Company

 

Prior Name

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-5

--------------------------------------------------------------------------------



 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Company

 

Primary
Corporate
Trade Name
of Entity

 

Action

 

Date
of
Action

 

State of
Formation

 

List of All
Other Names
Used on Any
Filings with
the Internal
Revenue
Service
During Past
Five Years

 

Change in
Jurisdiction
of
Organization
During Past
Four Months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-6

--------------------------------------------------------------------------------



 

Schedule 2

 

Chief Executive Offices

 

Company

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-7

--------------------------------------------------------------------------------



 

Schedule 3

 

Financing Statements

 

See attached.

 

H-8

--------------------------------------------------------------------------------



 

Schedule 4

 

Appropriate Filing Office of Financing Statements

 

Legal Name

 

Filing Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-9

--------------------------------------------------------------------------------



 

Schedule 5

 

Equity Interests of Companies as of the date hereof

 

Company

 

Current Legal
Entities Owned
(direct
subsidiaries)

 

Record Owner

 

Certificate
No.

 

No. Shares/
Interest

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-10

--------------------------------------------------------------------------------



 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE

 

I, the undersigned, the chief financial officer of IAC GROUP, LLC, a Delaware
limited liability company (the “Borrower”), DO HEREBY CERTIFY on behalf of the
Borrower that:

 

1.             This Certificate is furnished pursuant to Section 4.03(e) of the
Second Amended and Restated Credit Agreement, (as in effect on the date of this
Certificate) (the capitalized terms defined therein being used herein as therein
defined) dated as of November 5, 2018, among the Borrower, the Lenders party
thereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent
and collateral agent (in such capacities, “Administrative Agent”) for the
Lenders, and the other parties thereto (as amended, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”).

 

2.             Immediately after the consummation of the Transactions to occur
on the Second A&R Effective Date and after giving effect to the rights of
subrogation and contribution under the Subsidiary Guarantee, (a) the fair value
of the assets of the Borrower and its Subsidiaries on a consolidated basis will
exceed their debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the assets of the Borrower and its
subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) the Borrower and its subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Borrower and its subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
business in which they are engaged, as such business is now conducted and is
proposed to be conducted following the Second A&R Effective Date.

 

[Signature Page Follows]

 

I-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have hereunto set my hand this      th day of
                    ,        .

 

 

IAC GROUP, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

I-2

--------------------------------------------------------------------------------



 

EXHIBIT J

 

[Reserved]

 

J-1

--------------------------------------------------------------------------------



 

EXHIBIT K

 

FORM OF
JOINDER AND REAFFIRMATION AGREEMENT

 

JOINDER AND REAFFIRMATION AGREEMENT, dated as of [                 ] (this
“Agreement”), among [                 ] (the “Existing Borrower”), [    
            ] (the “Successor Borrower”), each of the subsidiaries of the
Borrower set forth on Schedule 1 hereto (the “Reaffirming Parties”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”)
for the Lenders under the Credit Agreement referred to below and as collateral
agent (the “Collateral Agent”) for the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Second Amended and Restated
Credit Agreement, dated as of November 5, 2018 (as may be further amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Existing Borrower, the Lenders, the
Administrative Agent and the other parties thereto;

 

WHEREAS, pursuant to the [                            ]1, dated as of the date
hereof, between the Existing Borrower and the Successor Borrower and attached as
Exhibit A hereto, the Existing Borrower has [merged into][consolidated
with][contributed to] the Successor Borrower [the
[                            ]]2 (the “Contribution”);

 

WHEREAS, Section 6.03(vii) of the Credit Agreement expressly permits the
Contribution, subject to the terms and conditions set forth therein;

 

WHEREAS, pursuant to Section 6.03(vii) of the Credit Agreement, in connection
with the Contribution, the Successor Borrower is required to expressly assume
all the obligations of the Existing Borrower under the Credit Agreement and the
Loan Documents to which the Existing Borrower is a party, and the Successor
Borrower will succeed to, and be substituted for, and may exercise every right
and power of, the Existing Borrower under the Loan Documents; and

 

--------------------------------------------------------------------------------

1                        Describe contribution or other operative document to
which the merger or Disposition is being made.  References herein to the
“Contribution Agreement” to be revised as necessary to conform to the
description of such operative document.

 

2                        Describe assets to be contributed, if applicable. 
Joinder and Reaffirmation Agreement to be revised as necessary or desirable to
conform to the merger, consolidation or Disposition.

 

K-1

--------------------------------------------------------------------------------



 

WHEREAS, pursuant to Section 6.03(vii)(B) of the Credit Agreement, in connection
with the Contribution, each Loan Party is required to reaffirm all of its
obligations under the Loan Documents to which it is a party.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

2.                                      Assumption and Joinder of Agreements and
Obligations.  Effective as of the Effective Date (as defined below), the
Successor Borrower hereby becomes a party to the Credit Agreement, the Pledge
Agreement and each other Loan Document to which the Existing Borrower is a party
and expressly assumes, confirms and agrees to perform and observe all of the 
obligations (including, without limitation, all obligations in respect of the
Loans), covenants, agreements, terms, conditions, duties and liabilities of the
“Borrower” and a “Pledgor” (as applicable) thereunder and with respect thereto,
with the same force and effect as if originally named therein as the “Borrower”
or a “Pledgor” (as applicable).  Without limiting the generality of the
foregoing, the Successor Borrower (i) hereby grants to the Collateral Agent for
the benefit of the Secured Parties a security interest in all Collateral owned
by it to secure the Obligations and (ii) hereby agrees to take all actions
required under the Pledge Agreement to perfect the Liens on the Collateral owned
by the Successor Borrower.  The information set forth in Schedule 2 hereto is
hereby added to the information set forth in the Schedules to the Pledge
Agreement.

 

3.                                      Release of Existing Borrower.  The
Existing Borrower is hereby released from the obligation to pay the principal of
and interest on the Loans and all of the Existing Borrower’s other obligations
and covenants under the Credit Agreement, the Pledge Agreement, and the other
Loan Documents.

 

4.                                      Representations and Warranties.  The
Successor Borrower represents and warrants to each of the Lenders that as of the
Effective Date:

 

(a)              The Successor Borrower is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

K-2

--------------------------------------------------------------------------------



 

(b)              This Agreement has been duly authorized by all necessary
corporate or other organizational action by the Successor Borrower.  This
Agreement has been duly executed and delivered by the Successor Borrower.

 

(c)               This Agreement, the Credit Agreement and each other Loan
Document to which it is a party constitutes a legal, valid and binding
obligation of the Successor Borrower, enforceable against the Successor Borrower
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights or remedies
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(d)              After giving effect to the Contribution and this Agreement, to
the extent required pursuant to the terms of the Collateral Documents and the
Credit Agreement, the Collateral owned by the Successor Borrower will be subject
to a Lien in favor of the Collateral Agent.

 

(e)               The Contribution has occurred or will occur substantially
concurrently with the delivery of this Agreement.

 

(f)                The Successor Borrower is in compliance with Section 6.10 of
the Credit Agreement on a pro forma basis after giving effect to the
Contribution and this Agreement.

 

(g)               After giving effect to the Contribution and this Agreement, no
Default or Event of Default has occurred and is continuing.

 

(h)              After giving effect to the Contribution and this Agreement, the
representations and warranties of each Loan Party set forth in the Credit
Agreement and the Pledge Agreement are true and correct in all material respects
(except to the extent that any such representation and warranty is qualified by
materiality or Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects) as of the Effective Date,
except to the extent that any such representation and warranty relates to an
earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date.

 

(i)                  After giving effect to the Contribution and this Agreement,
the Successor Borrower is in compliance with Section 6.05 of the Credit
Agreement, having deemed any assets of the Existing Borrower that were not
transferred to the Successor Borrower in the Contribution to be a Restricted
Payment by the Successor Borrower.

 

K-3

--------------------------------------------------------------------------------



 

(j)                 The Contribution complies with the Credit Agreement.

 

5.                                      Effectiveness.  This Agreement shall
become effective on the date (such date, if any, the “Effective Date”) that the
following conditions have been satisfied:

 

(a)              the Administrative Agent shall have received a counterpart of
this Agreement executed by the Borrower, the Successor Borrower and each of the
other Loan Parties;

 

(b)              the Administrative Agent shall have received a certificate of
the Successor Borrower substantially in the form of Exhibit E to the Credit
Agreement, including all annexes, exhibits and other attachments thereto;

 

(c)               [the Administrative Agent shall have received an opinion of
counsel covering such matters, and in a form, substantially the same as
previously provided to the Administrative Agent under Section 4.03(b) to the
extent applicable;]3 and

 

(d)              the Borrower shall have provided any documentation and other
information about the Successor Borrower as shall have been reasonably requested
in writing by any Lender through the Administrative Agent that such Lender shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including Title III of the Act.

 

6.                                      Covenant to Deliver Share Certificates. 
With respect to any stock certificates for which (i) the Existing Borrower is
listed as the record owner and (ii) ownership has been transferred to the
Successor Borrower in the Contribution (the “IAC Share Certificates”), on or
prior to the latest of (a) the date that is 30 days after the date of this
Agreement , (b) solely in the case of the IAC Share Certificates that are stock
certificates of an entity with publicly traded shares, the date that is 30 days
after the return by the Collateral Agent of the IAC Share Certificates that are
stock certificates of such entity with publicly traded shares and (c) such
longer period as the Collateral Agent may agree in its reasonable discretion,
the Successor Borrower will cause the issuance of new share certificates listing
the Successor Borrower as the record owner of the Pledged Stock (as such term is
defined in the Pledge Agreement) represented by such IAC Share Certificates and
deliver such new certificates and executed instruments of transfer or assignment
in blank to the Collateral Agent in exchange for the IAC Share Certificates held
by the Collateral Agent.

 

7.                                      Amendment to Loan Documents.   All
references to the “Borrower” in the Credit Agreement, the Pledge Agreement, the
Subsidiary Guarantee, and any of the other

 

--------------------------------------------------------------------------------

3  If requested by the Administrative Agent.

 

K-4

--------------------------------------------------------------------------------



 

Loan Documents shall be deemed to refer to the Successor Borrower, and are
hereby amended to give effect to the terms of this Agreement, but only to the
extent, necessary to give effect to the terms of this Agreement.  Except as
expressly set forth herein, (i) this Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent or the Collateral Agent,
in each case under the Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Loan
Document.  This Agreement shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement after giving effect to this Agreement.

 

8.                                      Reaffirmation of Loan Documents.  Each
Reaffirming Party hereby acknowledges its receipt of a copy of this Agreement
and its review of the terms and conditions hereof and consents to the terms and
conditions of this Agreement and the transactions contemplated hereby.  Each
Reaffirming Party hereby (a) affirms and confirms its guarantees and other
commitments under the Subsidiary Guarantee, as amended hereby, and (b) agrees
that the Subsidiary Guarantee, as amended hereby, is in full force and effect
and shall accrue to the benefit of the Secured Parties to guarantee the
Obligations after giving effect to this Agreement. The Successor Borrower and
each Reaffirming Party hereby (a) affirms and confirms its pledges, grants and
other commitments under the Pledge Agreement, as amended hereby, and (b) agrees
that the Pledge Agreement is in full force and effect after giving effect to
this Agreement and shall accrue to the benefit of the Secured Parties to secure
the Obligations after giving effect to this Agreement. This Agreement is not
intended to constitute a novation of the Credit Agreement or any of the other
Loan Documents as in effect prior to the Effective Date.

 

9.                                      Governing Law; Waiver of Jury Trial;
Jurisdiction; Consent to Service of Process.  This Agreement and any claims,
controversy, dispute or cause of action (whether in contract or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by and construed in accordance with the
law of the State of New York.  The Borrower and each other Loan Party hereby
agrees that this Agreement is a Loan Document governed by Sections 9.10 and 9.11
of the Credit Agreement relating to waiver of jury trial, jurisdiction, consent
to service of process and the other matters covered therein.

 

10.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which when taken together shall constitute a single
instrument.  Delivery of an executed

 

K-5

--------------------------------------------------------------------------------



 

counterpart of a signature page of this Agreement by facsimile or any other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

11.                               Section Headings.  The section headings in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken into consideration in the interpretation
hereof.

 

12.                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

13.                               Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

[The Remainder of This Page is Left Intentionally Blank]

 

K-6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

 

IAC GROUP, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[  ]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

8831-8833 SUNSET, LLC

 

ABOUT, INC.

 

APN, LLC

 

CITYGRID MEDIA, LLC

 

CONSUMERSEARCH, INC.

 

DAILY BURN HOLDINGS, LLC

 

DIAMOND DOGS, LLC

 

HTRF VENTURES, LLC

 

IAC APPLICATIONS, LLC

 

IAC FALCON HOLDINGS, LLC

 

IAC PUBLISHING, LLC

 

IAC SEARCH & MEDIA BRANDS, INC.

 

IAC SEARCH & MEDIA, INC.

 

IAC SEARCH, LLC

 

INTERACTIVECORP FILMS, LLC

 

INVESTOPEDIA LLC

 

MINDSPARK INTERACTIVE NETWORK, INC.

 

SLIMWARE UTILITIES HOLDINGS, INC.

 

TMC REALTY, L.L.C.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-7

--------------------------------------------------------------------------------



 

 

Acknowledged and Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

K-8

--------------------------------------------------------------------------------



 

Schedule 1

 

8831-8833 SUNSET, LLC

ABOUT, INC.

APN, LLC

CITYGRID MEDIA, LLC

CONSUMERSEARCH, INC.

DAILY BURN HOLDINGS, LLC

DIAMOND DOGS, LLC

HTRF VENTURES, LLC

IAC APPLICATIONS, LLC

IAC FALCON HOLDINGS, LLC

IAC PUBLISHING, LLC

IAC SEARCH & MEDIA BRANDS, INC.

IAC SEARCH & MEDIA, INC.

IAC SEARCH, LLC

INTERACTIVECORP FILMS, LLC

INVESTOPEDIA LLC

MINDSPARK INTERACTIVE NETWORK, INC.

SLIMWARE UTILITIES HOLDINGS, INC.

TMC REALTY, L.L.C.

 

K-9

--------------------------------------------------------------------------------



 

Schedule 2

 

K-10

--------------------------------------------------------------------------------



 

Exhibit A

 

Contribution Agreement

 

[See attached.]

 

K-11

--------------------------------------------------------------------------------